  Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 1 of 132 PageID #: 21934




                         UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             HUNTINGTON DIVISION


  UNITED STATES OF AMERICA,

         Plaintiff,                            CASE NO.: 3:19-CR-239

         v.                                    JUDGE: Hon. Robert C. Chambers

  RICKY L. HOUDERSHELDT, D.O.,

         Defendant.


 ______________________________________________________________________________

      MEMORANDUM IN SUPPORT OF DEFENDANT’S RENEWED MOTION
   FOR JUDGMENT OF ACQUITTAL OR DISMISSAL OR, IN THE ALTERNATIVE,
                           A NEW TRIAL

                     (EVIDENTIARY HEARING REQUESTED)
 ______________________________________________________________________________

Paul M. Flannery (OH 91480) (Pro Hac Vice)     Mark McMillian (WV 0009912)
Colin J. Callahan (PA 328003) (Pro Hac Vice)   Mark McMillian – Attorney at Law, L.C.
David A. Brown (NC 48997) (Pro Hac Vice)       Boulevard Tower, Suite 900
FLANNERY | GEORGALIS LLC                       1018 Kanawha Blvd., East
1375 E. 9th St., 30th Floor                    Charleston, WV 25301
Cleveland, OH 44114                            Tel: (304) 720-9099
                                               Fax: (304) 720-0290
Tel/Fax: (216) 367-2094 (Paul)                 mark@markmcmillian.com
         (412) 254-8602 (Colin)
         (704) 949-2251 (David)                Jerri Jeaneen Legato (WV 0006978)
                                               Legato Law PLLC
paul@flannerygeorgalis.com                     1018 Kanawha Blvd., East, Suite 1200
callahan@flannerygeorgalis.com                 Charleston, WV 25301Tel:
dbrown@flannerygeorgalis.com                   Tel: (304) 340-9910
                                               Fax: (304) 344-2869
                                               jeaneenlegato@gmail.com

                                               Counsel for Defendant
 Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 2 of 132 PageID #: 21935




                                                     TABLE OF CONTENTS

TABLE OF CONTENTS ................................................................................................................. i
TABLE OF AUTHORITIES ......................................................................................................... iv
FACTS .............................................................................................................................................1
           A.         Dr. Houdersheldt ......................................................................................................1
           B.         Encounter at Hurricane City Park ............................................................................4
           C.         Debra Leslie .............................................................................................................5
           D.         Dr. Timothy Munzing ............................................................................................11
           E.         The Defense Case ..................................................................................................12
                      1. Brian Williams ..................................................................................................12
                      2. Ronnie Wilson ..................................................................................................13
                      3. Dr. Lewis Whaley .............................................................................................14
LEGAL STANDARD ....................................................................................................................15
ARGUMENT .................................................................................................................................17
  I.       DR. HOUDERSHELDT IS ENTITLED TO A JUDGMENT OF ACQUITTAL
           BECAUSE THE GOVERNMENT FAILED TO PRESENT SUFFICIENT EVIDENCE
           TO SHOW HE INTENTIONALLY DISTRIBUTED A CONTROLLED SUBSTANCE
           BEYOND THE BOUNDS OF MEDICAL PRACTICE ...................................................17
           A.         The Government Showed No Benefit to Dr. Houdersheldt from His Purported
                      Misdeeds ................................................................................................................20
           B.         Dr. Munzing’s Testimony Does Not Show Dr. Houdersheldt Acted Outside the
                      Bounds of Legitimate Medical Practice ................................................................ 23
           C.         Additional, Uncontradicted Evidence More Than Creates Reasonable Doubt as to
                      Whether Dr. Houdersheldt Continued to Act as a Physician ................................ 27
           D.         The Government Failed to Show Dr. Houdersheldt Intended to Act as a Drug
                      Pusher.................................................................................................................... 28
  II.      ALTERNATIVELY, DR. HOUDERSHELDT IS ENTITLED TO A NEW TRIAL
           BECAUSE HIS CONVICTION WAS AGAINST THE GREAT WEIGHT OF THE
           EVIDENCE........................................................................................................................29
           A.         Ms. Leslie’s Testimony Was Not Credible ............................................................29
           B.         Dr. Munzing’s Testimony Was Not Credible ....................................................... 41
  III.     THE COURT ERRED BY ADMITTING UNRELIABLE, UNCONSTITUTIONALLY
           OBTAINED, AND UNDULY PREJUDICIAL EVIDENCE AT TRIAL ........................41

                                                                         i
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 3 of 132 PageID #: 21936




     A.        Evidence of Dr. Houdersheldt’s Other Acts Should Have Been Excluded Pursuant
               to Evidence Rules 403 and 404(b) .........................................................................42
     B.        Dr. Houdersheldt’s Statements to Investigators Were Inadmissable under LaSalle
               National Bank and Garrity.................................................................................... 51
     C.        Dr. Munzing’s “Expert” Opinion Was Inadmissible Under Daubert ................... 54
     D.        Evidence from Dr. Houdersheldt’s Medical Practice Was Obtained via a Fatally
               Flawed Warrant Affidavit and Should Have Been Excluded ............................... 63
IV. THE JURY WAS PREVENTED FROM HEARING KEY EVIDENCE AS A RESULT
    OF THE GOVERNMENT’S BRADY AND GIGLIO VIOLATIONS AND THE
    COURT’S ERRONEOUS EVIDENTIARY RULINGS ...................................................68
     A.        The Government Violated Giglio By Failing To Turn Over Critical Impeachment
               Evidence That Would Have Discredited Its Key Witness .....................................68
     B.        The Government Wrongly Withheld Evidence Showing Dr. Houdersheldt Did
               Not, In Fact, Attempt To Interfere With A Police Investigation .......................... 83
     C.        The Government Wrongly Withheld Evidence Of The Massive Financial Benefits
               Dr. Munzing Reaps As A Government Expert Witness ....................................... 84
     D.        The Government’s Conduct In Another Case In This District Proves These
               Failures Were Intentional ...................................................................................... 85
     E.        The Court Erred By Precluding The Defense Expert From Testifying Based On
               His Interview With Dr. Houdersheldt ................................................................... 88
V.   THE GOVERNMENT’S MISCONDUCT DEPRIVED DR. HOUDERSHELDT OF A
     FAIR TRIAL ......................................................................................................................89
     A.        The Government Lied to Defense Counsel Just Before Trial to Induce a Plea
               Bargain ...................................................................................................................93
     B.        Government Counsel Solicited Perjury from Sergeant Crane When It Allowed
               Him to Testify That Leslie Had Not Been Pressured or Threatened to Force Her
               Cooperation with the Government ........................................................................ 95
     C.        The Government Sought to Mislead the Jury at Trial to Prevent It From Learning
               of Its Own Past Misconduct .................................................................................. 97
     D.        Government Counsel Intentionally Asked Inflammatory Questions of Ms. Leslie
               to Mislead the Jury Into Believing that Dr. Houdersheldt Had Traded Drugs for
               Sex....................................................................................................................... 103
     E.        The Government Prejudiced the Jury Immediately Prior to Deliberations by
               Misstating the Evidence During Closing Argument ........................................... 106
               1. The Government Lied to the Jury, Telling Them that Dr. Whaley Prescribed
                  Drugs Illegally and Falsely Asserting that He Agreed with Dr. Munzing’s
                  Testimony ..................................................................................................... 107

                                                                 ii
 Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 4 of 132 PageID #: 21937




                     2. The Government Lied to the Jury By Arguing That Dr. Houdersheldt Was
                        Providing Drugs to Ms. Leslie to Groom Her for Sex .................................. 108
  VI. THE COURT FAILED TO PROPERLY INSTRUCT THE JURY ................................111
          A.         The Court Failed to Instruct the Jury Regarding the Specific Intent Component of
                     “Beyond the Bounds of Medical Practice.” .........................................................111
          B.         The Court Failed to Instruct the Jury on How to Consider the Testimony of an
                     Unindicted Co-conspirator like Ms. Leslie ......................................................... 115
  VI. EVEN IF NO SINGLE ERROR OR INSTANCE OF MISCONDUCT ENUMERATED
      IN THIS BRIEF IS INDEPENDENTLY SUFFICIENT TO WARRANT DISMISSAL
      OR A NEW TRIAL, THE CUMMULATIVE IMPACT OF THESE MYRIAD
      MISSTEPS MAKES DISMISSAL OR A NEW TRIAL AN ABSOLUTE
      NECESSITY ....................................................................................................................117
CONCLUSION ............................................................................................................................120




                                                                   iii
 Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 5 of 132 PageID #: 21938




                                           TABLE OF AUTHORITIES


Cases

Adams v. Aiken, 965 F.2d 1306 (4th Cir. 1992)............................................................................ 25

Anderson v. Russell, 247 F.3d 125 (4th Cir. 2001) ....................................................................... 31

Ashcroft v. Tennessee, 322 U.S. 143 (1944) ................................................................................. 48

Aversa v. United States, 99 F.3d 1200 (1st Cir. 1996)................................................................ 101

Barbe v. McBride, 521 F.3d 443 (4th Cir. 2008) ........................................................................ 114

Berger v. United States, 295 U.S. 78 (1935) .............................................................................. 129

Bruton v. United States, 391 U.S. 123 (1968) .............................................................................. 49

Buckley v. Fitzimmons, 20 F.3d 789 (7th Cir. 1994) .................................................................... 48

Campbell v. Reed, 594 F.2d 4 (4th Cir. 1979) ............................................................................ 106

Chesapeake & Ohio Ry. Co. v. Martin, 283 U.S. 209 (1931)....................................................... 30

Commonwealth v. Stirlacci, 137 N.E. 3d 375 (Mass. 2001)....................................................... 124

Cooper v. Smith & Nephew, Inc., 259 F.3d 194, 198 (4th Cir. 2001) .................................... 66, 67

Crawford v. United States, 212 U.S. 183 (1909) .......................................................................... 49

Cruz-Vargas v. R.J. Reynolds Tobacco Co., 348 F.3d 271 (1st Cir. 2003) .................................. 31

Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993) ...................................... 63, 64, 67, 72

Eghnayem v. Boston Scientific Corp., 57 F. Supp. 3d 658 (S.D. W. Va. 2014) ........................... 71

Franks v. Delaware, 438 U.S. 154 (1978)..................................................................................... 72

Gabor v. Barnhart, 221 F. App’x 548 (9th Cir. 2007) ................................................................. 67

Garrity v. New Jersey 385 U.S. 493 (1967).................................................................................. 62

General Elec. Co. v. Joiner, 522 U.S. 136 (1997) ........................................................................ 70

Giglio v. United States, 405 U.S. 150 (1972) ............................................................................... 77

Gilliam v. Sealey, 932 F.3d 216 (4th Cir. 2019) ........................................................................... 48

Gonzales v. Oregon, 546 U.S. 243 (2006) .................................................................. 26, 27, 28, 29
                                                              iv
 Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 6 of 132 PageID #: 21939




Guinn v. AstraZeneca Pharm. LP, 602 F.3d 1245 (11th Cir. 2010) ............................................. 66

Hamric v. Bailey, 386 F.2d 390 (4th Cir. 1967) ................................................................. 106, 114

Hudgens v. Bell Helicopters/Textron, 328 F.3d 1329 (11th Cir. 2003) ........................................ 70

In re Lipitor (Atorvastatin Calcium) Marketing, Sales Practices and Prod. Liab. Litig., 145 F.
   Supp. 3d 573 (D.S.C. 2019) ...................................................................................................... 67

Kinsella v. U.S. ex rel. Singleton, 361 U.S. 234 (1960).............................................................. 101

Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137 (1999) .................................................... 64, 66

Kyles v. Whitley, 514 U.S. 419 (1995) .............................................................................. 78, 85, 91

LaFrance v. Bohlinger, 499 F.2d 29 (1st Cir. 1974) .................................................................... 48

Lefkowitz v. Cunningham, 431 U.S. 801 (1977) ........................................................................... 63

Lefkowitz v. Turley, 414 U.S. 70 (1973) ....................................................................................... 63

Love v. Johnson, 57 F.3d 1305 (4th Cir. 1995) ....................................................................... 93, 94

March v. W.R. Grace & Co., 80 F. App’x. 883 (4th Cir. 2003) ................................................... 69

Michelson v. United States, 335 U.S. 469 (1948) ................................................................... 56, 77

Miller v. Pate, 386 U.S. 1 (1967) ................................................................................................ 106

Moody v. Michigan Gaming Control Board, 871 F.3d 420 (6th Cir. 2017) ................................. 63

Napue v. Illinois, 360 U.S. 264 (1959) ............................................................................... 105, 106

New York v. Burger, 482 U.S. 691 (1987) .................................................................................... 61

Patterson v. New York, 432 U.S. 197 (1977) ................................................................................ 35

Philpot v. LM. Commc’ns II of S.C., Inc., 343 F. Supp. 3d 694 (E.D. Ky. 2018) ........................ 54

Sarkes Tarzian, Inc. v. U.S. Tr. Co. of Fla. Savings Bank, 397 F.3d 577 (7th Cir. 2005) ............ 31

Sheppard v. Maxwell, 384 U.S. 333 (1966) ................................................................................ 101

Spevack v. Klein, 385 U.S. 511 (1967) ......................................................................................... 63

Strickler v. Greene, 527 U.S. 263 (1999) ..................................................................................... 78

United States v. Abdallah, 911 F.3d 201 (4th Cir. 2018)............................................................ 115

United States v. Arrington, 757 F.2d 1484 (4th Cir. 1985) .................................................... 25, 38
                                                                  v
 Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 7 of 132 PageID #: 21940




United States v. Auten, 632 F.2d 478 (5th Cir. Unit A 1980) ....................................................... 85

United States v. Basham, 561 F.3d 302 (4th Cir. 2009) ..................................................... 116, 128

United States v. Belyea, 159 F. App’x 525 (4th Cir. 2005) .......................................................... 25

United States v. Birbragher, 603 F.3d 478 (8th Cir. 2010) ........................................................ 123

United States v. Bowen, 799 F.3d 336 (5th Cir. 2015) ............................................................... 101

United States v. Brice, 2017 WL 3710800 (W.D. NC Aug. 28, 2017) ......................................... 47

United States v. Brizuela, 962 F.3d 784 (4th Cir. 2020)............................................................... 58

United States v. Brooks, 928 F.2d 1043 (4th Cir. 1990) ............................................................. 125

United States v. Burns, 2016 WL 3910273 (W.D. Va. July 14, 2016) ......................................... 90

United States v. Chapman, 209 F. App’x 253 (4th Cir. 2006) ................................................... 126

United States v. Chong Lam, 677 F.3d 190 (4th Cir. 2012) ....................................................... 115

United States v. Chube II, 538 F. 3d 693 (7th Cir. 2008) ........................................................... 124

United States v. Davis, 960 F.2d 820 (9th Cir. 1992) ................................................................... 39

United States v. Dillingham, No. 1:17-cr-184, (E.D. Va. August 22, 2018) ................................ 64

United States v. Ellis, 121 F.3d 908 (4th Cir. 1997) ........................................................... 104, 106

United States v. Feingold, 454 F.3d 1001 (9th Cir. 2006) ..................................................... passim

United States v. Gentry, No. 7:07-cr-294, 2011 WL 13172167
  (D.S.C. March 10, 2011) ......................................................................................... 106, 111, 114

United States v. Griley, 814 F.2d 967 (4th Cir. 1987) ................................................................ 104

United States v. Hall, 858 F.3d 254 (4th Cir. 2017) ................................................... 52, 53, 54, 56

United States v. Harrison 716 F.2d 1050 (4th Cir. 1983)........................................................... 119

United States v. Harvey, 159 F. App’x. 451 (4th Cir. 2005) ...................................................... 125

United States v. Hernandez, 975 F.2d 1035 (4th Cir. 1992)......................................................... 54

United States v. Higgs, 663 F.3d 726 (4th Cir. 2011)................................................................... 77

United States v. Johnson, 587 F.3d 625 (4th Cir. 2009) ............................................................... 97

United States v. Johnson, 617 F.3d 286 (2010) ...................................................................... 54, 56
                                                               vi
 Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 8 of 132 PageID #: 21941




United States v. Kohli, 847 F.3d 843 (7th Cir. 2017) ........................................................... 37, 123

United States v. LaSalle Nat. Bank, 437 U.S. 298 (1978) ............................................................ 61

United States v. Lawson, 502 F. Supp. 158 (D. MD. 1980) ......................................................... 62

United States v. Leonard, 494 F.2d 955 (D.C. Cir. 1974) ............................................................ 49

United States v. Lewis, 10 F.3d 1086 (4th Cir. 1993) ................................................................. 118

United States v. Lighty, 616 F.3d 321 (4th Cir. 2010) ................................................................ 115

United States v. Llamas, 599 F.3d 381 (4th Cir. 2010) ................................................................ 25

United States v. Martin, 657 F. App’x 193 (4th Cir. 2016) .......................................................... 25

United States v. Martinez, 277 F.3d 517 (4th Cir. 2002) .............................................................. 26

United States v. McBride, 676 F.3d 385 (4th Cir. 2012) .............................................................. 54

United States v. Mciver, 470 F.2d 550 (4th Cir. 2006) ................................................................. 53

United States v. Milam, 443 F.3d 382 (4th Cir. 2006) .................................................................. 35

United States v. Millender, ___ F.3d ___, 2020 WL 4745571 (4th Cir. 2020) ...................... 24, 25

United States v. Mitchell, 1 F.3d 235 (4th Cir. 1993) ................................................................. 128

United States v. N-Jie, 276 F. App’x. 325 (4th Cir. 2008) ......................................................... 115

United States v. Omni Intern. Corp. 634 F. Supp. 1414 (D. Md. 1986) ............................. 126, 127

United States v. Osborne, 935 F.2d 35 (4th Cir. 1991) ................................................................ 25

United States v. Palacios, 677 F.3d 234 (4th Cir. 2012) .............................................................. 97

United States v. Queen, 132 F.3d 991 (4th Cir. 1997) ...................................................... 51, 52, 59

United States v. Riley, 920 F.3d 200 (4th Cir. 2019) .................................................................... 47

United States v. Rosenberg, 515 F.2d 190 (9th Cir. 1975) ......................................................... 123

United States v. Russell, 411 U.S. 423 (1973) ............................................................................ 101

United States v. Russell, 971 F.2d 1098 (4th Cir. 1992)............................................................... 87

United States v. Sabean, 885 F.3d 27 (1st Cir. 2017) ................................................................. 123

United States v. Silver, 103 F. Supp. 3d 370 (S.D.N.Y. 2015) ................................................... 101


                                                             vii
 Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 9 of 132 PageID #: 21942




United States v. Smith, 459 F.2d 12 (4th Cir. 1972) ................................................................... 125

United States v. Sterling, 724 F.3d 482 (4th Cir. 2013).......................................................... 87, 88

United States v. Sutton, 542 F.2d 1239 (4th Cir. 1976) ................................................................ 80

United States v. Teffera, 985 F.2d 1082 (D.C. Cir. 1993) ............................................................ 24

United States v. Tran Trong Cuong, 18 F.3d 1132 (4th Cir. 1994) ....................................... passim

United States v. Varoudakis, 233 F.3d 113 (1st Cir. 2000) .......................................................... 52

United States v. Veal, 23 F.3d 985 (6th Cir. 1994) ............................................................... 38, 123

United States v. Washington, 184 F.3d 653 (7th Cir. 1999) ......................................................... 38

United States v. Williams, 81 F.3d 1321 (4th Cir. 1996) .............................................................. 58

United States v. Wilson 135 F.2d 291 (4th Cir. 1999) ................................................................ 115

United States v. Wilson, 262 F.3d 305 (4th Cir. 2001) ................................................................. 25

White v. Pence, 961 F.2d 776, 780 (8th Cir. 1992)....................................................................... 26

Statutes

21 U.S.C. § 841(b)(1)(C) .............................................................................................................. 61

21 U.S.C. § 841(b)(1)(E) .............................................................................................................. 61

21 U.S.C. § 842(a)(6) .................................................................................................................... 60

21 U.S.C. § 844 ............................................................................................................................. 49

28 U.S.C. § 530B(a).................................................................................................................... 100

Other Authorities

21 C.F.R. § 1306.04 .................................................................................................................... 121

Rules

Fed. R. Crim. P. 29 ....................................................................................................................... 24

Fed. R. Evid. 401 .................................................................................................................... 58, 59

Fed. R. Evid. 403 .......................................................................................................................... 59

Fed. R. Evid. 404(b)(1) ................................................................................................................. 51


                                                                     viii
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 10 of 132 PageID #: 21943




Fed. R. Evid. 408 .......................................................................................................................... 54

Fed. R. Evid. 703 .......................................................................................................................... 97

W.V. Rules of Prof. Conduct 3.4 ................................................................................................ 103

W.V. Rules of Prof. Conduct 3.6 ................................................................................................ 100

W.V. Rules of Prof. Conduct 3.8 ................................................................................................ 100

W.V. Rules of Prof. Conduct 4.1 ................................................................................................ 103

Publications

Centers for Disease Control and Prevention, Morbidity and Mortality Weekly Report, CDC
  Guideline for Prescribing Opioids for Chronic Pain 16, 30, 31–32 (2016)............................. 71

Christine J. Saverda, Note, Accomplices in Federal Court: A Case for Increased Evidentiary
  Standards 100 Yale L. J. 785, 786 (1990) ................................................................................ 50

Franklin D. Cleckley, Handbook on Evidence for West Virginia Lawyers § 6–8(B)(2)(c) (4th ed.
  2000) ....................................................................................................................................... 114

Jeffrey A. Gudin, MD, et al., Risks, Management, and Monitoring of Combination Opioid,
   Benzodiazepines, and/or Alcohol Use, National Institutes of Health (July 2013) .................... 32

Michael H. Graham, Handbook of Federal Evidence § 607:2 (6th ed. 2006) ............................ 114

Richard A. Leo, False Confessions: Causes, Consequences, and Implications, 37 J. Am. Acad.
  Psychiatry & Law 332, 335 (2009) ........................................................................................... 47

Sir Walter Scott, Marmion: A Tale of Flodden Field (1808) ....................................................... 88




                                                                        ix
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 11 of 132 PageID #: 21944




       To err is human, not criminal. Contrary to the government’s theory at trial, the Controlled

Substances Act does not make felons of doctors who make mistakes or keep sloppy records.

Instead, to be found guilty of violating the Act, a doctor must wholly depart from his medical role

and engage in drug trafficking as traditionally understood.

       In this case, the government failed to present sufficient evidence that Dr. Ricky L.

Houdersheldt knowingly distributed controlled substances outside the ordinary course of medical

practice. At the very least, his convictions on 17 counts were against the great weight of the

evidence.

       The government obtained those convictions only through: (1) flagrant government

misconduct on the part of a prosecution team with a history of abandoning norms of professional

behavior to pursue victory at all costs; (2) the admission of improper and highly prejudicial

evidence; and (3) the withholding and exclusion of favorable evidence. Dr. Houdersheldt therefore

asks this Court to enter a judgment of acquittal or dismiss the indictment. In the alternative, he

asks the Court to grant him a new trial.

                                            FACTS 1  0F




       Dr. Ricky L. Houdersheldt was indicted on September 18, 2019, on six counts of

distribution of controlled substances “not for legitimate medical purposes in the usual course of

professional medical practice and beyond the bounds of medical practice,” in violation of the

Controlled Substances Act (“CSA”), 21 U.S.C. § 841. ECF No. 1 at 2. The government twice

superseded this original indictment, culminating in a second superseding indictment filed May



1
       This section presents a broad overview of the facts of the case. Additional facts are
presented later in the specific subsections of argument to which they are most relevant.



                                                1
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 12 of 132 PageID #: 21945




12, 2020, and alleging 23 counts of § 841 violations—i.e., a total of only 23 times that Dr.

Houdersheldt had supposedly written an illegitimate prescription. ECF No. 24; ECF No. 74.

       From the beginning, the government’s case was built on an erroneous theory of “drugs for

sex,” which was premised on the very thinnest of evidentiary reeds. That may not be all that

uncommon at the start of an investigation. But what was uncommon was the fact that, as the

investigation progressed, it failed to yield additional (really, any) evidence of Dr. Houdersheldt’s

guilt. To the contrary, virtually everywhere the government turned, it bumped into facts that

contradicted its wild theory of the case. Not to be deterred, however, the government pressed on,

“correcting” star witness testimony, threatening charges, suppressing evidence, quieting unhelpful

voices, and the like—tactics it has recently begun to deploy again in another case in this District.

       In the end, the government’s case at trial rested exclusively on a single fact witness—whose

government-coerced story did not even support a finding of criminal behavior—and a single,

purported, expert witness—who the government has paid over $1.8 million in the last 2 years to

testify in its favor. With these two witnesses in tow, and the use of false testimony and patently

improper argument, the government was able to eke out convictions with respect to 17 of the 23

purportedly illegal prescriptions Dr. Houdersheldt was charged with writing.

               Dr. Houdersheldt

       Dr. Houdersheldt has practiced medicine in Hurricane, West Virginia for nearly forty years.

He turned down lucrative opportunities with large hospitals in Philadelphia, Baltimore, and

Cleveland—where he completed his residency and several clinical rotations. Instead, he chose to

return home to serve the people in the community where he was born and raised.




                                                 2
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 13 of 132 PageID #: 21946




       Dr. Houdersheldt built up a practice that served over 3,000 patients in Hurricane and

greater Putnam County, including numerous elderly patients who suffered from life-threatening

and painful illnesses, including incurable cancers.

       Dr. Houdersheldt has impeccable academic credentials and has given back to his profession

by serving as a professor and faculty member at several medical schools. Across the nearly 40-

year span of his practice, he has had only two malpractice or similar complaints lodged against

him. Likewise, prior to this case, he had never been sanctioned or reprimanded by the Board of

Medicine.

     Indeed, this record of good conduct threw a wrench into the government’s efforts to

manufacture this case. When the government first set its sights on Dr. Houdersheldt and

determined that he would be a necessary casualty in their effort to burnish their anti-opioid

credentials, it was interested in 52 of Dr. Houdersheldt’s 3,000 patients as potential addicts for

whom Dr. Houdersheldt served as their supposed “dealer.” See Ex. A (Affidavit in Support of

Application for Search Warrant) at 9, 12–14.

     Review of those 52 files showed that even that canvass—roughly 1.9% of Dr. Houdersheldt’s

patient rolls—was overbroad by an order of magnitude. The government decided that, of the 52,

only nine even merited review by the government’s expert. See generally Ex. B (Report of Dr.

Timothy Munzing). That expert, though incentivized to find wrongdoing by the more than $1.8

million in expert fees he garnered from the government since 2019, in turn winnowed the pool of

potential patients whose prescriptions supposedly violated the CSA to precisely three—or about

0.1% of Dr. Houdersheldt’s practice. Of those three, two testified in Dr. Houdersheldt’s favor at

trial, resulting in an acquittal in 6 of the 23 charges. And the sole patient who testified for the




                                                 3
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 14 of 132 PageID #: 21947




government swore that Dr. Houdersheldt gained no illicit financial or other benefit from providing

her with the duly authorized prescriptions. But perhaps it is best to start at the beginning.

                 Encounter at Hurricane City Park

      The case against Dr. Houdersheldt began with an encounter between Dr. Houdersheldt, his

patient Debra Leslie, and Officer Timothy Duran—a local Hurricane policeman who, interestingly,

was elevated in May 2020 to the position of Deputy U.S. Marshall. 2 At trial, Duran testified that
                                                                       1F




he was on patrol when he drove into Hurricane City Park (Trial Tr. at 38:2–10, 39:7–24, 40:5–24)

where he saw two vehicles parked under a streetlight: a black Escalade and a dark-colored Jeep

with North Carolina plates. Id. at 41:12–25, 71:16–72:5. Duran conducted what he termed a

“welfare check,” id. at 42:7–12, though the basis for that “check” is not clear from his testimony.

As he approached the vehicles, Ms. Leslie exited the passenger side of the Escalade. Id. at 43:2-

15.

       According to Duran’s trial testimony, 3 on exiting the vehicle, Ms. Leslie stated that she
                                                2F




was “just leaving” and had been there to “pick up a prescription.” Id. at 44:9–10. Duran requested

Ms. Leslie’s driver’s license and the prescription (id. at 44:18–45:7) and he talked to Dr.

Houdersheldt, the driver of the Escalade. Id. at 45:14–46:5. Dr. Houdersheldt confirmed Ms.

Leslie’s explanation that he was a doctor and was just dropping off a prescription for his patient.

Id. at 46:1–2.




2
        If the Court orders a hearing on the motion for new trial, as Dr. Houdersheldt has requested,
the defense intends to explore what support the government attorneys provided for Duran as he
sought a position with the U.S. Marshal’s Service. If such support was provided and not disclosed
to the defense, that would be yet another Giglio violation. See, infra, Sections IV.A, IV.B, and
IV.C.
3
       As discussed in greater detail below, it is here that Duran’s testimony departs markedly
from the account provided in his incident report used to justify a search warrant.

                                                     4
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 15 of 132 PageID #: 21948




       According to Duran, he then allowed Dr. Houdersheldt to leave to tend to a medical

emergency (id. at 58:8–9, 59:2–3) but, thereafter, continued to detain and interrogate Ms. Leslie

in the cold for an additional 10–20 minutes before searching her car, id. at 59:6–10; Trial Tr. at

570:21–25. Finding nothing, Duran ultimately allowed Ms. Leslie to leave after an hour of

unwarranted detention. See id. at 59:15–19, 574:14–16.

               Debra Leslie

       Ms. Leslie was the government’s star fact witness. But that was not because of the strength

of her testimony or the clarity of her memory. Rather, it was because she was the only one of Dr.

Houdersheldt’s 3,000 patients willing to testify against him. That said, “against” is a strong word.

       On September 10, 2019—nearly a year after Duran had interrogated Ms. Leslie in

Hurricane City Park—Duran, West Virginia State Police Sergeant Jason Crane, and two additional

agents questioned Ms. Leslie for more than two hours at DEA’s Charleston facilities. Id. at 178:5-

10, 13–22, 216:11-20. Events surrounding that interrogation are discussed in more detail in later

sections of this brief, but even a brief introduction is enough to give a flavor of the illegal and

coercive interrogation.

       According to Ms. Leslie’s uncontradicted testimony, Crane and Duran came to her just-

deceased mother’s home where Ms. Leslie was meeting with family. Id. at 648:5. They seized her

and transported her to the Charleston DEA office without telling her where they were going or

why. Id. at 649:10–13; 681:19–682:4. Understandably she was “very nervous” and “scared.” Id.

at 648:25; 681:23-682:4. In fact, she admitted that some of the information she gave the officers

was inaccurate—especially the dates she met Dr. Houdersheldt outside the office. Id. at 650:14–

24.




                                                 5
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 16 of 132 PageID #: 21949




        During the two-hour-plus interrogation Ms. Leslie was told that “the government needed

her assistance,” and assured her that she was not, at least at that point, the target of the

investigation. Id. at 195:11–18; 197:24–198:12. But the agents pressed her again and again to

admit that she had a sexual relationship with Dr. Houdersheldt. Id. at 652:1–654:3; 682:13–685:20.

A recording of the interview shows that, even after she was asked more than 30 times, Ms. Leslie

steadfastly denied it. See generally Ex. C (Tr. of Sept. 10 Interrogation of Ms. Leslie), passim.

        The officers repeatedly told her, despite her denials, that they thought she was lying. Trial

Tr. at 216:21–217:3; 686:8–12. They also threatened her with criminal charges. Ex. C at 59:21–

60:13 (“You have a lot of options, and if we continue down this road, doors are going to close for

you. . . . [I]f you keep going down this path . . . you’re going to get caught up in something.”). In

response to this pressure, Ms. Leslie had a revelation about halfway through the interview: She

suddenly recalled an alleged sexual proposition Dr. Houdersheldt made to her on September 20,

2018. Trial Tr. at 654:4–9. Even then, she asserted only that Dr. Houdersheldt purportedly made a

romantic advance, on a single occasion, which she rejected. Ex. C at 88:5–6. More importantly,

Ms. Leslie firmly denied that her prescription or any other benefit was conditioned on her response

to the alleged personal request. See, infra, Section II.A.2.

        In the same interview, Ms. Leslie told the agents that she had only met with Dr.

Houdersheldt on two occasions outside his office. Ex. C at 16:10, 61:9. But here too her memory

suddenly “sharpened” as the interrogation progressed. See, infra, Section II.A.2. By the time the

interrogation was concluded, she had raised the number of out-of-office meetings and prescriptions

to six. Id.

        Unsurprisingly, the government could not corroborate these “facts,” and so, Crane, Duran,

and another officer interrogated Ms. Leslie a second time—again for two hours—on September



                                                  6
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 17 of 132 PageID #: 21950




14, 2019, this time in her recently deceased mother’s home. Id. at 179:5–21 (purpose of second

interview was “[t]o follow up on information that was uncertain from the previous interview”).

During that interview, the agents confronted Ms. Leslie with prescriptions and her Board of

Pharmacy (“BOP”) record and persuaded her that she had met with Dr. Houdersheldt at specific

locations and on specific dates in 2018 that matched what they believed could be corroborated by

their investigation, including cell phone records, rather than the dates and locations Leslie had

previously provided to the government. Ex. D (Tr. of Sept. 14 Interrogation of Ms. Leslie) at 57:2–

68:16.) 4 Having secured this “confirmation,” the government went forward with the first
       3F




indictment, which alleged that Ms. Leslie had met with Dr. Houdersheldt on six occasions outside

his office.

            Following that indictment, the government executed a search warrant on Dr.

Houdersheldt’s office. Based on the seized medical records, the government learned that the

prescription issued to Ms. Leslie on one of the six supposed occasions—June 8, 2018—was

actually written during an office visit, and not in the parking lot of a Dollar General as the agents

persuaded Ms. Leslie to “recall.” Doc. No. 74, p.2. The government subsequently learned that

another of the prescriptions—the one from July 10, 2018—was also written pursuant to an office

visit and not, as the agents had persuaded Ms. Leslie to say—in the parking lot of a Speedway.

The government was forced to supersede the indictment to correct these “errors.” Id.




4
       At trial, she testified that the officers essentially told her where and when she met Dr.
Houdersheldt outside of his office so her story would match their records. Trial Tr. at 688:21–
689:4. And as discussed below, Dr. Houdersheldt’s medical records belied the information Leslie
was told was where she received those prescriptions.


                                                 7
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 18 of 132 PageID #: 21951




       And still the government could not get its facts straight. 5 At trial, the government’s own
                                                                  4F




evidence showed that the prescription written on September 20, 2018—the date of the infamous

proposition from Dr. Houdersheldt—was also provided during an office visit. Gov. Ex. 401

(Medical Records of Ms. Leslie) (excerpt attached as Ex. E). Accordingly, the government’s basic

facts were wrong on three of the six prescriptions at issue.

       But because the in-office evidence with respect to this third prescription completely

debunked Ms. Leslie’s story about an alleged sexual advance—the one she had conjured up at the

repeated urgings and threats of her interrogators—this time the government did not correct the

error. Instead, the government went so far as to suggest at a bench conference (though it had no

good-faith basis for doing so) that Dr. Houdersheldt could have fabricated the records after the

fact. Id. at 715:2–4. 6 The Court dismissed this theory as “pure speculation.” Id. at 715:5. Thus
                    5F




stymied from infecting the jury with baseless slander, the government simply left the discrepancy

unexplained and hoped the jury would not notice.

       With the government thus running interference, Ms. Leslie was able to testify at trial

concerning the six prescriptions and the sexual-advance story she had “remembered” at the behest

of the government. According to her uncorroborated testimony, on September 20, 2018, after

visiting a farm that she was interested in buying from Dr. Houdersheldt, she was asked whether

she was interested in “fooling around.” Tr. at 623:12-13. Ms. Leslie said she wasn’t interested (id.

at 624:1-7), and she later received her prescription with no strings attached, id. at 627:4-20. Ms.




5
       In addition to the September 10 and September 14, 2018 interrogations, the government
met with Ms. Leslie at least two or more times to try and get their ducks in a row. Trial Tr. at
218:5–220:14.
6
        Government counsel made this assertion even though the government had previously
seized all of Dr. Houdersheldt’s medical records.

                                                 8
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 19 of 132 PageID #: 21952




Leslie was very clear that Dr. Houdersheldt never suggested trading sex for drugs. 7 Id. at 652:6–
                                                                                     6F




653:8. Nor did he accept “any form of financial compensation” for the prescription. Id. at 628:9–

12. And he never again made any romantic overtures to her. Id. at 683:12.

       Besides the romantic-advance story and a rote account of obtaining the other five out-of-

office prescriptions, Ms. Leslie testified about her experience as Dr. Houdersheldt’s patient for

approximately twelve years. Trial Tr. at 552:13–553:7. The balance of her testimony was not

helpful to the government.

       Ms. Leslie testified that she experienced chronic pain (id. at 696:15–25); she averred that

over time she had “extensive consultation with [Dr. Houdersheldt]” about her conditions, that he

ordered a variety of imaging tests, and that he ordered her evaluation by other medical experts (id.

at 698:12–19; she explained that she “discussed with him various treatment alternatives and

options about the whole picture of [her] life, [her] lifestyle, and everything else considered.” (id.

at 698:20–24); and she even said that she thought he gave her proper care and that, over the course

of her treatment, the quantum of opioids she was taking actually decreased. Id. at 699:16–20;

701:14–21. Part of her testimony is worth quoting in full:

       Q.      This wasn’t something where you popped up after having not seen the
       doctor for an extended time and said, hey Doc remember me?

       A.      Yes.

       Q.      I need some pills, can you help me out? It wasn’t anything like that, was it?

       A.      No.




7
       Though that fact did not prevent government counsel from repeatedly arguing to the
contrary during closing. Trial Tr. at 3:6-7; 5:14-23; 9:16-24; 10:13-27; 11:3-15; 1036:10-1037:1;
1042:17-21; 1075:14-23.



                                                 9
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 20 of 132 PageID #: 21953




       Q.     He was seeing you the whole time very regularly, weekly, in fact, right, at
       times?

       A.      Yes.

       Q.      He knew your condition; did he not?

       A.      Yes.

       Q.      He knew it very well. He listened to you every time you said there was a
       change in your condition, and when necessary or appropriate, he would even verify
       that with imaging, et cetera, right?

       A.      Yes.

Id. at 703:24–704:15.

      She did testify that she became concerned that she might be having adverse effects from her

continued use of opioids. Id.at 578:21–579:20. But according to Ms. Leslie, Dr. Houdersheldt was

responsive to those concerns, began prescribing a Suboxone treatment (id. at 580:25–581:7) and

he explicitly advised her to “take it as prescribed.” Id. at 581:5–7. Ms. Leslie then cycled between

opioids and Suboxone several times but eventually asked to switch back to hydrocodone because

Suboxone was too expensive and because she continued to require pain medication because of her

underlying conditions. See id. at 589:25–590:1. Dr. Houdersheldt worked with her to transition

from Tylenol-4. Id. at 555:5–11. None of this, of course, establishes criminal liability on Dr.

Houdersheldt’s part.

       In short, what Ms. Leslie had to say was equivocal and not terribly useful for the

government. And even the meager gruel they were able to wring from her trial testimony was not

reflective of Ms. Leslie’s actual memory but rather was the product of coercive government

interrogations, government “supplementation” of Ms. Leslie’s memories, threats of prosecution,

and other manipulations. But it was all they had.




                                                10
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 21 of 132 PageID #: 21954




               Dr. Timothy Munzing

       Although Ms. Leslie was the government’s star fact witness, the government also alleged

that Dr. Houdersheldt illegally prescribed medication to two more of his roughly 3,000 patients—

Messrs. Brian Williams and Ronnie Wilson. Neither Mr. Wilson nor Mr. Williams was willing to

testify for the government at trial.

       With only one patient willing to say anything, even equivocally, bad about Dr.

Houdersheldt, the government was in desperate need of another witness to testify against Dr.

Houdersheldt. To fill that role, the government hired Dr. Timothy Munzing to testify as an “expert”

regarding each of the at-issue prescriptions to Ms. Leslie, Mr. Williams, and Mr. Wilson. E.g.,

Trial Tr. at 376:9–11.

       Despite his so-called expert opinion, Dr. Munzing admitted that he based his determination

entirely on government-provided copies of Dr. Houdersheldt’s patient files. And despite testifying

that an in-person examination—including obtaining a complete medical history—is a critical part

of determining whether a course of opioid treatment is appropriate (id. at 403:13–404:6, 408:2–

413:1, 414:15–24, 435:12–13), Dr. Munzing admitted that he did not personally examine any of

the at-issue patients, id. at 385:17–22. He also did not request any additional information beyond

Dr. Houdersheldt’s records, which he claimed were inadequate. Id. at 501:18–502:15. Apparently

believing that a doctor should not be permitted to make house calls or otherwise accommodate a

patient’s busy schedule, Dr. Munzing also testified that it necessarily is “unprofessional” to meet

with a patient outside the office. See Trial Tr. at 424:13–25. 8
                                                              7F




8
       This testimony is indicative of Dr. Munzing’s overarching lack of familiarity with how
medicine is practiced in smaller towns across West Virginia and the United States more generally,
which unsurprisingly differs from his own practice in Orange County, California.
                                                 11
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 22 of 132 PageID #: 21955




        Dr. Munzing admitted that he only ever testifies as a witness for the government. Id. at

386:25–387:3. Further, he admitted that he was paid $16,800 to prepare his report in this case and

also guessed that his final compensation for the case would be in the “ballpark of” $30,000. Id. at

497:20–498:2. The government had never disclosed how much Dr. Munzing was being paid, or

even if he was being paid at all. Which is understandable, if not acceptable, considering Dr.

Munzing’s receipt of more than $1.8 million for serving as a government witness since 2019. U.S.

Treasury Department, Bureau of the Fiscal Service, USAspending.gov (last accessed

Oct. 1, 2020), available at https://www.usaspending.gov/search/99b4dcac35ce06d1e5448fb1ac5f

4a39.

               The Defense Case

        Dr. Houdersheldt presented the testimony of several witnesses, including two of the three

patients who received prescriptions that the government alleged were medically unnecessary:

Ronnie Wilson and Brian Williams. Their testimony refutes all the legitimate evidence the

government introduced at trial.

               1.      Brian Williams

        Brian Williams, whose prescriptions were the basis for 11 of the 23 counts against Dr.

Houdersheldt (and 11 of the 17 counts of conviction), testified on the doctor’s behalf. Trial Tr. at

808. Mr. Williams was in a car accident that resulted in severe injury to his back and a botched

surgery that left him in “a great deal of pain.” Id. at 782:12–783:15, 809:18–810:7. He testified

that each appointment with Dr. Houdersheldt lasted at least 20 minutes, during which Dr.

Houdersheldt would perform a physical examination and range-of-motion tests, take other

evaluative steps as necessary, and discuss Mr. Williams’s course of treatment. Id. at 812:15–20.




                                                12
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 23 of 132 PageID #: 21956




       Mr. Williams testified that, when he was Dr. Houdersheldt’s patient, his pain was under

control, his quality of life was greatly improved, and he was able to take care of his farm. Id. at

815:14–23. But now that he is being treated by a new physician (a physician who undoubtedly is

aware of the government’s overzealous prosecution of Dr. Houdersheldt and consequently gun

shy) who prescribes inadequate pain medication, his chronic pain means that he struggles to get

off the couch, is unable to keep up with his farm, and in fact may soon be forced to sell the farm.

Id. at 814:8–13, 21–24, 815:9–816:3.

       Williams’s wife, a registered nurse, also testified. Trial Tr. at 781. Mrs. Williams explained

that her husband began seeing Dr. Houdersheldt in 2008, at which point Dr. Houdersheldt reduced

the dosage on Mr. Williams’s previously prescribed pain medication. Id. at 785:24–786:2, see also

811:19–21. She confirmed that, at each appointment, Dr. Houdersheldt would spend around twenty

minutes examining her husband, discussing his treatment, and giving counsel on potential side

effects. Id. at 786:3–787:1. She further explained that, prior to being prescribed opioids, her

husband had tried other treatment methods—including physical therapy—without success. Id. at

790:22–791:11. Finally, she corroborated Mr. Williams’s testimony that his new physician’s

unwillingness to prescribe needed pain medication has severely degraded Mr. Williams’s quality

of life. Id. at 787:6–788:13. “When he was under Dr. Houdersheldt’s care, he had good days and

he had bad days. . . . Now he doesn’t have good days.” Id. at 788:7–13.

               2.     Ronnie Wilson

       Dr. Houdersheldt’s third patient whose prescriptions were at issue in the case—Ronnie

Wilson—also testified on his behalf. Trial Tr. at 750. Mr. Wilson suffers from an autoimmune

disease that causes him to experience severe pain throughout his body. Trial Tr. at 724:3–20.

Notwithstanding that condition, he works about 60 hours a week (including 10-12 hours a day on



                                                13
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 24 of 132 PageID #: 21957




his feet) as a hairstylist. Id. at 726:8, 728:9, 751:4–12. Mr. Wilson saw Dr. Houdersheldt for eight

years. Id. at 734:10–12. His pain is such that he has had to train himself to hold his shears in a

special way in order to perform his job. Id. at 752:8–12. Mr. Wilson testified that Dr. Houdersheldt

performed a physical exam at every appointment. Id. at 773:4–7. He also explained that he had

unsuccessfully tried physical therapy in the past. See id. at 770:21–25.

       Scott McSweeney, Mr. Wilson’s husband, also testified, explaining that he attended all of

Mr. Wilson’s physician appointments, both with Dr. Houdersheldt and other doctors (such as the

Cleveland Clinic rheumatologist to whom Dr. Houdersheldt referred Mr. Wilson). Id. at 725:8–17.

He testified that Mr. Wilson began seeing the Cleveland specialist because Dr. Houdersheldt did

not “think there was sufficient experience in the area,” and Cleveland Clinic was the best place to

go. Id. at 727:10–15.

       Mr. McSweeney confirmed the severe and debilitating nature of Mr. Wilson’s pain and

said that Mr. Wilson would have been unable to work without Dr. Houdersheldt’s treatment. Id. at

728:15–729:13. He further testified that Dr. Houdersheldt extensively discussed the side effects of

Wilson’s medication with them both, reviewed reports from specialists, and took other medically

appropriate steps. Id. at 729:24–731:24; 738:20–739:3.

       The jury acquitted Dr. Houdersheldt of all charges related to Mr. Wilson’s prescriptions.

               3.       Dr. Lewis Whaley

       Finally, Dr. Lewis Whaley testified that, in his expert opinion, Dr. Houdersheldt’s

treatment of Ms. Leslie, Mr. Williams, and Mr. Wilson was within the bounds of medical practice.

His conclusion was that Dr. Houdersheldt “could have been more diligent in his recordkeeping,

but that doesn’t mean he did something wrong.” Id. at 865:18–20, 867:22–24. He testified that Dr.

Houdersheldt performed appropriate BOP checks on each of the three patients at issue. Id. at



                                                14
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 25 of 132 PageID #: 21958




922:11–17. In addition to reviewing patient records, Dr. Whaley also interviewed both Mr.

Williams and Mr. Wilson, as well as their spouses. Id. at 861:18–863:20. He was not able to meet

with Ms. Leslie. Id. at 863:23–24.

         In stark contrast to the government’s expert, Dr. Whaley provided his opinions free of

charge. Id. at 957:15–21. He explained that there are times when it is medically appropriate to

prescribe both opioids and benzodiazepines. Id. at 905:3–22. In his opinion, prescribing both

simultaneously was appropriate for Messrs. Williams and Wilson. Id. at 906:18–23. He also

explained that, although Mr. Williams’s morphine milligram equivalents (“MME”) 9 levels were
                                                                                        8F




high, such levels are appropriate for certain patients with severe pain and that Mr. Williams’s

medical records supported the conclusion that he was such patient. Id. at 886:17–887:17.

                                       LEGAL STANDARD

         Criminal Rule 29 requires that the Court grant a motion for judgment of acquittal as to “any

offense for which the evidence is insufficient to sustain a conviction.” Fed. R. Crim. P. 29(a).

When adjudicating such a motion, the Court considers the evidence in the light most favorable to

the government. See United States v. Millender, ___ F.3d ___, 2020 WL 4745571, *3 (4th Cir.

2020).

         While this standard is favorable to the government, it is far from “toothless.” United States

v. Teffera, 985 F.2d 1082, 1085 (D.C. Cir. 1993). That is, in ruling on a motion for judgment of

acquittal, the Court must do more than offer a “rote incantation of the [standard of review] followed

by summary affirmance.” Id. And while a jury is entitled to make reasonable inferences from the




9
       Morphine milligram equivalents are a method of comparing one controlled substance to
another. Trial Tr. 399:18-19.
                                                  15
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 26 of 132 PageID #: 21959




evidence, it may not base its verdict on speculation. Id. at 1085. Thus, a district court has

substantial discretion to enter a judgment of acquittal.

        When it comes to a motion for a new trial, a district court’s discretion is even broader, as

Criminal Rule 33(a) permits a trial court to grant such a motion any time “the interest of justice so

requires.” Indeed, the Fourth Circuit has gone so far as to assert that while a district court, in ruling

on a motion for judgment of acquittal, “may not draw inferences . . . unfavorable to the

Government . . . from the evidence,” “[i]n determining the necessity of a new trial, such inferences

are allowed.” Millender, 2020 WL 4745571, at *6 (internal quotation marks omitted). The Court

thus has no obligation to view the evidence in the light most favorable to the government, and it is

free to independently evaluate—and render an independent judgment concerning—witness

credibility. United States v. Arrington, 757 F.2d 1484, 1485–86 (4th Cir. 1985).

        In short, a district court should grant a new trial whenever the evidence shows that it would

be “unjust to enter judgment” against the defendant, such as where the defendant’s conviction is

against the great weight of the evidence or he has been prejudiced by legal error or government

misconduct. Millender, 2020 WL 4745571, at *6; United States v. Arrington, 757 F.3d 1484,1485

(4th Cir. 1985) (“Rule 33 allows a district court to grant a new trial in the interest of justice.”).

Under that standard, new trial motions have been granted based on: errors in the admission or

exclusion of evidence, 10 the government’s failure to comply with its Brady and Giglio
                          9F




obligations, 11 prosecutorial misconduct, 12 improper statements during closing arguments, 13
            10F                              11F                                                      12F




10
       United States v. Martin, 657 F. App’x 193, 199 (4th Cir. 2016); United States v. Belyea,
159 F. App’x 525, 533 (4th Cir. 2005).
11
        United States v. Llamas, 599 F.3d 381, 391 (4th Cir. 2010).
12
       United States v. Wilson, 262 F.3d 305, 314 (4th Cir. 2001); United States v. Osborne, 935
F.2d 35, 37 (4th Cir. 1991).
13
        Adams v. Aiken, 965 F.2d 1306, 1318 (4th Cir. 1992).

                                                   16
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 27 of 132 PageID #: 21960




sufficiency of the evidence, 14 and the cumulative effect of independently insufficient errors which,
                            13F




when taken together, amount to a deprivation due process. 15 14F




        As discussed below, each of those bases are present in this case. Accordingly, Dr.

Houdersheldt is entitled, at a minimum, to a new trial.

                                           ARGUMENT

        In this case, the government has failed to show that Dr. Houdersheldt is anything more than

a fallible physician. He is thus entitled to a judgment of acquittal. In the alternative, the lack of

evidence against him, government misconduct, and numerous legal errors—either in isolation or

together—entitle him to a new trial.

I.      DR. HOUDERSHELDT IS ENTITLED TO A JUDGMENT OF ACQUITTAL
        BECAUSE THE GOVERNMENT FAILED TO PRESENT SUFFICIENT
        EVIDENCE TO SHOW HE INTENTIONALLY DISTRIBUTED A CONTROLLED
        SUBSTANCE BEYOND THE BOUNDS OF MEDICAL PRACTICE.

        The Controlled Substances Act (CSA) gives the Department of Justice “limited powers to

be exercised in specific ways.” Gonzales v. Oregon, 546 U.S. 243, 259 (2006). It grants DOJ

neither “authority to make quintessentially medical judgments” nor permission “to make a rule

declaring illegitimate a medical standard for care and treatment of patients that is specifically

authorized under state law.” Id. at 258, 267. In other words, the CSA does not transform DOJ into

a super-medical board, empowered to use the criminal law to discipline physicians who it believes

have departed from its idealized standard of care. Id. at 262. Instead, the power to define the bounds

of acceptable medical practice and to discipline wayward physicians rests primarily with the

States. See id. at 270.




14
        White v. Pence, 961 F.2d 776, 780 (8th Cir. 1992).
15
        United States v. Martinez, 277 F.3d 517, 532 (4th Cir. 2002)

                                                 17
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 28 of 132 PageID #: 21961




       The federal government’s authority is circumscribed to prosecuting doctors who use “their

prescription-writing powers as a means to engage in illicit drug dealing and trafficking as

conventionally understood.” Gonzales, 546 U.S. at 270. That is, prosecutions are only warranted

for the doctor who acts “as a drug pusher instead of a physician”—who, for example, sells drugs

“not for legitimate purposes, but primarily for the profits to be derived from them.” Id. at 269

(internal quotation marks omitted). “Beyond this, however, the statute manifests no intent to

regulate the practice of medicine more generally.” Id. at 270.

       Thus, to prove that a medical practitioner was violating the CSA, “the government must

prove beyond a reasonable doubt that (1) defendant knowingly or intentionally distributed the

controlled substance alleged in the indictment, and (2) at the time of such distribution the defendant

knew that the substance distributed was a controlled substance under the law.” United States v.

Tran Trong Cuong, 18 F.3d 1132, 1137 (4th Cir. 1994). And there is “a third essential element” in

cases like this one: The physician must have, with specific intent, provided the controlled

substance “outside the bounds of professional medical practice” and for other than a “legitimate

medical purpose.” Id. at 1138, 1141, 1144.

       As to the nature and scope of that third element, the Fourth Circuit has approved of the

following instruction:

       The final element the government must prove beyond a reasonable doubt is that the
       defendant prescribed the drug other than for legitimate medical purpose and not in
       the usual course of medical practice.

       In making a medical judgment concerning the right to treatment for an individual
       patient[,] physicians have discretion to choose among the wide range of available
       options. Therefore, in determining whether defendant acted without a legitimate
       medical purpose, you should examine all the defendant’s actions and the
       circumstances surrounding them.

                                                ***



                                                 18
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 29 of 132 PageID #: 21962




       [Where] [a] doctor dispenses a drug in good faith in medically treating a patient,
       then the doctor has dispensed the drug for a legitimate medical purpose in the usual
       course of medical practice. That is, he has dispensed the drug lawfully. Good faith
       in this context means good intentions in the honest exercise of best professional
       judgment as to a patient’s need. It means the doctor acted in accordance with
       what he believed to be proper medical practice.

Id. at 1137-38 (emphasis added); see also United States v. Feingold, 454 F.3d 1001, 1008 (9th Cir.

2006) (explaining that, as to this third element, the government must prove “that the practitioner

acted with intent to distribute the drugs and with intent to distribute them outside the course of

professional practice. In other words, the jury must make a finding of intent not merely with

respect to distribution, but also with respect to the doctor’s intent to act as a pusher rather than a

medical professional.” (emphasis added)).

       For these reasons, showing “a violation of the standard of care alone is insufficient to

support the criminal conviction of a licensed practitioner under” the CSA. Feingold at 1007; Tran

at 1137 (“reasonably prudent physician” standard insufficient to show CSA violation); Gonzales

at 271 (explaining that CSA does not address general “standards of medical practice”). In other

words, malpractice does not establish criminal liability. Feingold at 1009–10 (The Supreme Court

has concluded that a CSA conviction cannot be “based . . . merely on the fact that the doctor had

committed malpractice, but rather on the fact that his actions completely betrayed any semblance

of legitimate medical treatment.”).

       A jury must find that the defendant “acted not as a doctor, or even as a bad doctor, but as

a ‘pusher.’” Id. at 1007. As the Fourth Circuit has explicitly held, criminal prosecution of a

physician under the CSA “requires more” than breach of the “standard of care”; it requires

       proof beyond a reasonable doubt that the doctor[’s] . . . authority to prescribe
       controlled substances was being used not for treatment of a patient, but for the
       purpose of assisting another in the maintenance of a drug habit or of dispensing
       controlled substances for other than a legitimate medical purpose, i.e. the personal
       profit of the physician.”

                                                 19
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 30 of 132 PageID #: 21963




Tran at 1136 (emphasis added).

        In this case, it was therefore not enough for the government to show that Dr. Houdersheldt

was an imperfect doctor, a negligent doctor, or even a bad doctor. Rather, the government was

required to prove that in prescribing the medications at issue he completely—and intentionally—

ceased to be a doctor at all and took on the exclusive role of drug pusher. E.g., Feingold at 1011

(“A practitioner becomes a criminal not when he is a bad or negligent physician, but when he

ceases to be a physician at all.”); Tran at 1144 (the CSA “requires . . . specific intent”). The

government failed to meet that burden in this case so completely that—even after the jury heard

improper evidence and was prejudiced by flagrant misrepresentations of the evidence during

argument—it still acquitted Dr. Houdersheldt of 6 of the 23 counts against him.

               The Government Showed No Benefit to Dr. Houdersheldt from His Purported
               Misdeeds.

       As Gonzales recognized, drug dealers are not typically altruists: There is always something

in the deal for them. 546 U.S. at 269–70; see also Tran at 1136 (illicit dispensing of drugs for “the

personal profit of the physician” is a tell-tale component of a physician violation of the CSA). But

in this case there was no evidence that Dr. Houdersheldt profited—financially or in any other

way—from writing the at-issue prescriptions. Indeed, it is uncontested there was no illicit

monetary gain to Dr. Houdersheldt from prescribing these medications. And the government was

unable to show that Dr. Houdersheldt obtained any other benefit.

       To be sure, the government thought it might be able to cobble together a motive based on

Ms. Leslie’s testimony that Dr. Houdersheldt sought an intimate relationship with her on

September 20, 2019. But Ms. Leslie’s entire account of that encounter is debunked by

contemporaneous documentation in her own medical file showing that the visit actually took place



                                                 20
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 31 of 132 PageID #: 21964




in Dr. Houdersheldt’s office. Ex. E (Gov. Ex. 401). And her story only materialized after she was

subjected to repeated, threatening, and dishonest allegations that the government knew she had

traded sex for drugs.

        Moreover, even if Ms. Leslie’s story had been true, it emphatically does not show a trade

of sex for drugs. Quite the opposite. Dr. Houdersheldt treated Ms. Leslie for nearly 12 years. Trial

Tr. at 552:13–553:7. Yet she testified that this was the only time he had ever made a romantic

advance, that she declined it, and that thereafter he continued to provide her with her prescriptions

without strings. See id. at 624:1-7, 625:20-626:3; 627:4-20.

        Ms. Leslie in fact testified that Dr. Houdersheldt never conditioned her prescriptions (any

of them) on a sexual relationship. Trial Tr. at 626:10-16; 652:6–653:8. Going further, she testified

she never felt Dr. Houdersheldt “wielded power over her in a controlling way.” Id. at 705:19–21.

In fact, any connection between the prescription and the proposition was so tenuous that Ms. Leslie

forgot to mention the prescription when she told the jury about the trip to the farm. The government

had to remind her about it after she finished telling her story. See id. at 626:10-14.

        So, notwithstanding the government’s repeated—and improper—references in its opening

and closing arguments to a supposed sex-for-drugs quid pro quo, Ms. Leslie herself testified that

no quid was ever provided and, at any rate, it had no link to any quo.

        That denial—the assertion of the government’s star witness—was the only evidence ever

offered on this topic. Where, as here, a witness offers uncontradicted factual testimony constituting

the sole evidence with respect to an issue, the case law is legion that a jury may not disregard it,

much less use that testimony to find precisely the opposite of what the witness said. See, e.g.,

Chesapeake & Ohio Ry. Co. v. Martin, 283 U.S. 209, 216, 220–21 (1931) (“We recognize the

general rule, of course, . . . that the question of the credibility of witnesses is one of the jury alone;



                                                   21
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 32 of 132 PageID #: 21965




but this does not mean that the jury is at liberty, under the guise of passing upon the credibility of

a witness, to disregard his testimony, when from no reasonable point of view is it open to doubt. . . .

It is not proper to submit uncontradicted testimony to a jury for the sole purpose of giving the jury

an opportunity to nullify it by discrediting the witness . . . .”); Cruz-Vargas v. R.J. Reynolds

Tobacco Co., 348 F.3d 271, 278 (1st Cir. 2003) (a jury may not reject “substantive, uncontradicted

and unimpeached evidence”); Anderson v. Russell, 247 F.3d 125, 130 (4th Cir. 2001) (“No

evidence was introduced that refuted [an officer’s] testimony regarding the citizen’s report or his

perception of the bulge.”); Sarkes Tarzian, Inc. v. U.S. Tr. Co. of Fla. Savings Bank, 397 F.3d 577,

585 (7th Cir. 2005) (explaining that the jury does not have “the right arbitrarily to ignore or

discredit the testimony of unimpeached witnesses so far as they testify to facts”). And if this

proposition is true regarding witness testimony generally, it plainly must apply when the

government’s own witness provides the only testimony on the topic and that testimony

unequivocally exonerates the defendant. Here, the government failed to show any link between the

prescriptions and the alleged separate request for intimacy.

       With respect to Mr. Williams, the government’s failure to show Dr. Houdersheldt

benefitted from the supposed illicit provision of drugs was, if possible, even more glaring. Indeed,

the government offered no evidence—and made no attempt even to argue—that Dr. Houdersheldt

received a financial or other benefit that motivated him to provide drugs in violation of the CSA.

       There was absolutely no evidence of illicit benefit to Dr. Houdersheldt presented in this

case. And thus, as a matter of law, there was insufficient evidence to establish Dr. Houdersheldt

acted as a drug “dealer” or “pusher”—i.e., an agent acting entirely outside the bounds of the

practice of medicine. Absent a showing that Dr. Houdersheldt prescribed controlled substances for




                                                  22
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 33 of 132 PageID #: 21966




some purpose other than medical treatment, the only logical inference is that he was prescribing it

for medical treatment—or at least sincerely believed he was. See Tran at 1137.

               Dr. Munzing’s Testimony Does Not Show Dr. Houdersheldt Acted Outside the
               Bounds of Legitimate Medical Practice.

       Just as Ms. Leslie’s testimony fails to show that Dr. Houdersheldt took off his lab coat and

donned a drug trafficker’s garb by seeking or obtaining personal benefits in exchange for illicitly

prescribing medications, so too did the government’s other star witness, Dr. Munzing, fail to

provide testimony sufficient to show Dr. Houdersheldt acted outside the bounds of medical

practice. And as already shown, without proof beyond a reasonable doubt on this issue, Dr.

Houdersheldt’s convictions cannot stand. Tran at 1137.

       Dr. Munzing’s conclusion that the at-issue prescriptions were provided outside the scope

of medical practice was based entirely on a series of “red flags” he identified. Though varying in

form, in the end almost all of the “red flags” boiled down to the same general complaint: In Dr.

Munzing’s opinion, Dr. Houdersheldt did not keep sufficiently detailed medical records. 16 E.g.,
                                                                                             15F




Trial Tr. at 460:5–19, 461:2–5, 475:14–476:3, 479:4–22. But Dr. Munzing himself admitted that


16
        The only “red flags” that did not fit into this overarching complaint were Dr. Munzing’s
observations that Dr. Houdersheld (1) prescribed Ms. Leslie and Mr. Williams both opioids and
benzodiazepines, which Dr. Munzing asserted was never medically appropriate, Trial Tr. at 402:3–
403:7, 439:7–8, 471:15–23; and (2) continued to prescribe opioids to Ms. Leslie and Mr. Williams
even though, in Dr. Munzing’s opinion, they showed signs of opioid addiction, id. at 427:14–18,
439:24-440:3, 477:12–478:3. But Dr. Munzing’s assertion regarding the first observation is
patently false. In fact, government publications show that there are occasions where these drugs
can be prescribed simultaneously as part of a course of legitimate medical treatment. E.g., Jeffrey
A. Gudin, MD, et al., Risks, Management, and Monitoring of Combination Opioid,
Benzodiazepines, and/or Alcohol Use, National Institutes of Health (July 2013). And regarding the
second observation, even if Dr. Munzing’s opinion is correct that Ms. Leslie and Mr. Williams
showed signs of addiction, Dr. Munzing’s own article (introduced at trial) asserts that cutting those
patients off cold was not appropriate. Timothy Munzing, Physician Guide to Appropriate Opioid
Prescribing for Noncancer Pain, The Permanente Journal 5 (2017) (attached as Ex. F) (“Patients
with substance use disorder with medically legitimate pain sufficient to justify opioids must be
closely monitored . . . .”).

                                                 23
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 34 of 132 PageID #: 21967




these “red flags,” standing alone, did not show that Dr. Houdersheldt had acted outside the bounds

of medical practice. Rather, they merely suggested that further investigation was appropriate. See,

e.g., Trial Tr. at 512:5–11 (Q. “The red flag, I just want the jurors to understand that those things

may not be a violation, per se. It may just be something you think, hmm, I’m starting to see a

couple suspicious things here, it warrants a deeper inquiry, right? A. Right”). In other words, at

most, Dr. Munzing’s red flags were more like yellow lights, showing possible negligence or

grounds for further inquiry—but not criminal activity. 17
                                                        16F




       Moreover, Dr. Munzing’s testimony is replete with equivocations indicating that what he

observed in Dr. Houdershedlt’s files might very well have been medically appropriate. Indeed, Dr.

Munzing admitted all the following:

       •   Failure to abide by the CDC guidelines on opioid use he cited throughout his testimony

           as support for the proposition that opioids should not be prescribed with

           benzodiazepines is not necessarily a breach of the standard of care (let alone a violation

           of criminal law). Id.at 511:2–512:9.

       •   Abnormal drug test results do not necessarily mean that prescription of opioids is

           inappropriate (for example, the patient who has run out of a medication may test

           positive because the patient borrowed medication from a family member to tide the

           patient over until an upcoming appointment). Id. at 520:7–16.

       •   Ms. Leslie was prescribed a lower dosage of opioids at the end of her treatment with

           Dr. Houdersheldt than she was taking when she first came to his practice. Id. at 544:23–

           545:5.


17
        Pursuant to Dr. Munzing’s own testimony, then, Dr. Houdersheldt’s convictions for the
prescriptions he provided to Mr. Williams are invalid for the additional reason that no “further
inquiry” ever occurred.

                                                  24
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 35 of 132 PageID #: 21968




       •   Even in his own practice, if he is familiar with a patient and reviews the patient’s file,

           he will sometimes write a controlled-substance prescription without an inpatient exam

           to hold the patient over between appointments. Id.at 540:1–15.

At best, then, Dr. Munzing’s testimony was a wash.

       Further, on cross examination, Dr. Munzing conceded that his identification of “red flags”

was based only on his review of the patients’ written files, and, in light of the blinkered nature of

his review, he did not know if Dr. Houdersheldt, in the actual process of practicing medicine, took

steps that mitigated or alleviated the “red flag” concerns. Id. at 503:2–19, 507:2–3 (Q. “And you

don’t know what other information exists? A. I don’t know what other information exists.”).

       For example, Dr. Munzing flagged Ms. Leslie’s and Mr. Williams’s abnormal test results,

id. at 441:12–15, 474:10–19, but he did not know whether Dr. Houdersheldt ran those abnormal

results to ground before prescribing additional medication. He knew about notes in Ms. Leslie’s

file that she should not be prescribed additional medication, but he did not know whether a change

in circumstances occurred that justified overriding those notes. Id. at 553:14–16. He knew Mr.

Williams was on a high dosage of opioid medications, id.at 471:20–472:12, but did not know

whether that dosage was justified or what alternative treatments Mr. Williams had undergone.

       Dr. Munzing simply—and impermissibly—assumed that the absence of a specific,

meticulous written record pertaining to a fact or event was proof positive that that fact or event did

not exist or never occurred. Id. at 527:4–19. But then, contradictorily, he himself admitted that

what he reviewed was not sufficient to allow him to evaluate Ms. Leslie’s and Mr. Williams’s

courses of treatment. See id. at 420:3–6, 526:11–23. Whichever is true, Dr. Houdersheldt’s

conviction cannot stand, as a defendant may not be convicted based on the information an expert

witness does not have.



                                                 25
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 36 of 132 PageID #: 21969




          By presenting Dr. Munzing’s assumptions as evidence, the government created a haze of

suspicion around Dr. Houdersheldt’s practices and then claimed it was up to him to dispel it. That

is not the law. The government “may not permit the blameworthiness of an act . . . . to depend on

the presence or absence of an identified fact”—here that Dr. Houdersheldt’s actions actually lacked

any legitimate medical purpose—“without assuming the burden of proving the presence or absence

of that fact.” Patterson v. New York, 432 U.S. 197, 214 (1977). It is the government that “must

prove every ingredient of an offense beyond a reasonable doubt, and . . . it may not shift the burden

of proof to the defendant.” Id. at 215; see also United States v. Milam, 443 F.3d 382, 387 (4th Cir.

2006) (explaining that, as to the elements of an offense, it is never permissible to “shift the burden

of persuasion to the defendant. Even when the government’s facts go unanswered or unobjected

to, the court may not in a criminal case tried to a jury direct a verdict in favor of the government.”

(internal citations omitted)).

        Indeed, this case is largely indistinguishable from Tran. There, the Fourth Circuit reversed

the defendant’s convictions on 80 counts, holding that the expert testimony in that case was

insufficient to support them. Id. at 1141. The Court focused on the fact that the expert had not

examined or interviewed the 20 patients in question and his admission that: “Well, some of the

[patients’ records] had just a few entries, there were just three or four entries. On that basis, I have

no way of judging whether they were valid . . . .” Id. In short, the expert could only say that the

records looked suspicious and warranted further inquiry. The Fourth Circuit held that was not

enough.




                                                  26
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 37 of 132 PageID #: 21970




       Like the expert in Tran, Dr. Munzing simply did not know whether Dr. Houdersheldt had

acted outside the bounds of medical practice. 18 This is a different question entirely from whether
                                               17F




a physician’s recordkeeping practices are sloppy or in compliance with professional requirements.

At most, the issues Dr. Munzing identified might create a reasonable suspicion that something was

amiss with Dr. Houdersheldt’s practice. But that is worlds away from proof beyond a reasonable

doubt that Dr. Houdersheldt had fled the bounds of medical practice to traffic in drugs. In other

words, Dr. Munzing’s testimony fell far short of showing that Dr. Houdersheldt “cease[d] to be a

physician at all.” Feingold, 454 F.3d at 1011.

               Additional, Uncontradicted Evidence More Than Creates Reasonable Doubt
               as to Whether Dr. Houdersheldt Continued to Act as a Physician.

       It is undisputed that both Ms. Leslie and Mr. Williams were on lower dosages of controlled

substances when they stopped being treated by Dr. Houdersheldt than they were on when they first

became his patients. Trial Tr. at 544:23–545:5, 785:24–786:2. Indeed, in Mr. Williams’ case, Dr.

Houdersheldt reduced his opioid dosage significantly as soon as he became a patient. Id. at 785:24–

786:2. This fact is utterly inconsistent with the idea that Dr. Houdersheldt abandoned medicine to

push drugs: It is bad for business for a drug dealer to persuade his customers to use fewer narcotics.

       It is also beyond doubt that Dr. Houdersheldt conducted thorough in-person exams of both

Mr. Williams and Mr. Wilson during their respective office visits and that these exams included

symptom checks, appropriate physical tests, and extensive discussions of drug side effects. See,

e.g., id. at 729:24–731:24, 738:20–739:3, 786:3–787:1, 812:15–20. Moreover, the government

made no effort to rebut testimony—by both Mr. Williams and his wife—that Mr. William’s

condition had dramatically deteriorated since he left Dr. Haudersheldt’s care, and his new doctor


18
       And as argued further below, Dr. Munzing should never have been permitted to opine that
Dr. Houdersheldt’s conduct was, in his opinion, outside the bounds of medical practice and without
legitimate medical purpose.
                                                     27
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 38 of 132 PageID #: 21971




reduced his medication. Id. at 787:6–788:13. Nor did it contradict testimony that Mr. Wilson’s

new doctor put him on essentially the same regimen as Dr. Houdersheldt. Id. at 735:14–24.

        Lengthy, in-person exams; dosages that are reduced across the board over time; a dramatic

deterioration in a patient’s condition due to his new physician’s fear of prescribing an adequate

dosage of medication: The only logical inference that can be drawn from these facts is that Dr.

Houdersheldt was acting as a physician when he treated these patients, not as a drug trafficker

“outside the bounds of medical practice.” Indeed, even Ms. Leslie’s testimony shows this to be the

case, as she admitted that she had in-person office appointments with Dr. Houdersheldt every week

(i.e., far more regularly than the government’s own expert said was required), that he knew her

medical condition very well, that he would order tests when appropriate, and that he gave her

proper care. Trial Tr. at 699:16–20; 701:14–21; 703:24–704:15.

                The Government Failed to Show Dr. Houdersheldt Intended to Act as a Drug
                Pusher.

        Even assuming, counterfactually, that the government had shown that Dr. Houdersheldt’s

actions were so beyond the pale of legitimate medicine that he ceased to be a doctor, and started

to be a (very unusual, very unsuccessful) drug dealer, it failed to show that he did so intentionally.

The CSA requires proof not only that Dr. Houdersheldt knew he was prescribing opioids, but also

that he intended to do so outside the bounds of medical practice as previously defined. Tran Trong

Cuong, 18 F.3d at 1144 (CSA “requires that [a physician] act with specific intent”); see also United

States v. Kohli, 847 F.3d 483, 489–90 (7th Cir. 2017) (“In other words, the evidence must show

that the physician . . . intentionally act[ed] as a pusher rather than a medical professional.” (internal

quotation marks omitted) (alteration in original)); Feingold, 454 F.3d at 1008 (“[T]he jury [must]

look into [a practitioner’s] mind to determine whether he prescribed the pills for what he thought

was a medical purpose or whether he was passing out the pills to anyone who asked for them.”

                                                   28
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 39 of 132 PageID #: 21972




(second and third alterations in original)); United States v. Veal, 23 F.3d 985, 988 (6th Cir. 1994)

(“To convict him on the drug distribution charges, therefore, the government was required to prove

that (a) Mr. Veal filled prescriptions that were not issued for a legitimate medical purpose, and (b)

that he did so knowing the prescriptions were invalid.”).

        Dr. Houdersheldt’s practice of meeting with patients for extended appointments, his

reduction of dosages over time, his failure to seek illicit profits or other improper gain, and all the

other evidence previously discussed, are inconsistent with intentionally acting as a drug dealer.

Accordingly, Dr. Houdersheldt respectfully request this Court to enter a judgment of acquittal in

this case.

II.     ALTERNATIVELY, DR. HOUDERSHELDT IS ENTITLED TO A NEW TRIAL
        BECAUSE HIS CONVICTION WAS AGAINST THE GREAT WEIGHT OF THE
        EVIDENCE.

        Even if, in the Court’s view, the government eked out enough evidence to meet the

sufficiency requirement, still Dr. Houdersheldt is entitled to a new trial because the jury’s guilty

verdict was against the great weight of the evidence. Importantly, all the flaws in the government’s

case discussed in Section I also apply here, are incorporated by reference, and are themselves more

than sufficient reasons to grant a new trial. And in addition to these shortcomings, there are also

additional reasons to conclude that the verdict is contrary to the great weight of the evidence.

               Ms. Leslie’s Testimony Was Not Credible.

        The Court may reweigh the credibility of witnesses when considering a motion for new

trial. Arrington, 757 F.2d at 1485–86. And where, as here, a witness’s uncorroborated testimony

provides the only evidence of an essential part of the government’s case, a defendant is entitled to

a new trial if he can show that witness’s testimony was incredible. United States v. Washington,

184 F.3d 653, 658 (7th Cir. 1999) (“[G]iven the district court’s determination that [a key witness’s



                                                  29
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 40 of 132 PageID #: 21973




testimony linking the defendant to the conspiracy] was incredible and should not be considered,

the jury’s guilty verdict with respect to Hogan was against the manifest weight of the evidence,

and the court abused its discretion in rejecting Hogan’s motion for a new trial.”); United States v.

Davis, 960 F.2d 820, 825 (9th Cir. 1992) (explaining that a new trial is warranted where

impeachment evidence shows a witness’s uncorroborated testimony was “totally incredible”). In

this case, Ms. Leslie’s testimony that Dr. Houdersheldt propositioned her for sex on September

20, 2018 is simply not credible. 19
                                 18F




                1.      Ms. Leslie’s Testimony Flatly Conflicts with Documentary Evidence.

        Critically, Ms. Leslie’s assertion that the September 20 meeting occurred at a farm owned

by Dr. Houdersheldt is flatly contradicted by medical records making clear that her appointment

that day took place at Dr. Houdersheldt’s office. Ex. E (Gov. Ex 401). This alone is fatal to Ms.

Leslie’s credibility on this point.

        So much so that the government could mount no rebuttal to it in front of the jury. At a

bench conference, the only response it could muster was a baseless assertion that the record of the

appointment might have been fabricated. Trial Tr. at 715:2–4. The Court correctly shot that theory

down as “pure speculation.” Id. at 715:6.

        The government having no other explanation, Dr. Houdersheldt was severely prejudiced

by the jury’s exposure to this salacious and easily falsifiable allegation. This Court should grant

him a new trial on that basis alone. But there is more.




19
       In fact, as discussed below, Ms. Leslie’s testimony on this point should never have been
admitted under Rule 404(b) and this Court’s prior ruling on the question.
                                                30
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 41 of 132 PageID #: 21974




               2.     Ms. Leslie’s “Farm Story” was the Product of Government Coercion.

       Before Ms. Leslie agreed to testify for the government, it was in a lurch: no credible

witnesses could confirm its pills for sex theory of the case. Another supposed patient of Dr

Houdersheldt, A.M., had provided the government with a yarn about having sex with Dr.

Houdersheldt in exchange for opioids. But the government could not corroborate one word of her

bogus sex-for-drugs story. Quite the opposite: evidence proved A.M. was never even a patient

(Doc. No. 55, Exs. 1, 2, 4). And BOP records showed that A.M. had never received any

prescriptions—not even one—from Dr. Houdersheldt. Id. at Ex. C. And salacious tidbits regarding

a third witness, G.W., were no more credible. So the government needed a star witness—or, more

accurately, any witness—to provide a modicum of credibility to their headline-grabbing sex-for-

drugs story.

       Desperate, the government decided to coerce what they needed out of the only other

witness available to them: Ms. Leslie. Seizing her from her mother’s home—where she was

grieving the recent death of her mother— agents hurried her off to Charleston without explanation

or any legal justification. Trial Tr. at 681:19–682:4. Understandably, Ms. Leslie was “nervous,”

and not just nervous, but “scared” as well. Id. at 649:25. She “didn’t know what . . . was going to

happen and what was involved, or if [she] was in trouble.” Id. at 649:23-24. “[A] federal officer”

just “showed up at [her] mother’s house and told [her they] were going for a ride to Charleston,

[but] didn’t say where [they] were going or what [they] were going for.” Id. at 649:10-12.

       Only after Ms. Leslie was sequestered at the DEA office and surrounded by four federal

and state law enforcement officers did she finally understand the reason why she was forced to

leave her home. Id. at 649:1-7. The government needed her help to take down Dr. Houdersheldt,


                                                31
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 42 of 132 PageID #: 21975




and she had a choice: She could cooperate and provide the missing evidence the government so

desperately needed, or she could go down with him.

       What the government needed was testimony that Ms. Leslie had traded sex with Dr.

Houdersheldt for drugs. And they were determined to get it.

       The agents played nice at first, allowing Ms. Leslie to give an anodyne account of her

relationship with Dr. Houdersheldt. Even so, unable to contain their excitement or frustration, they

asked her seven times during her account whether she had a sexual relationship with the doctor or

if he had ever done anything to make her uncomfortable. Ex. C at 34:24–35:16, 37:16–19, 58:6–

11. But Ms. Leslie adamantly denied it each time. Id.

       So DEA Diversion Squad Group Supervisor Justin Shoeman dropped both the pretense and

the hammer: “See, here’s the thing. I’m not convinced.” Id. at 58:13. If Ms. Leslie—unlike A.M.

and the mysterious G.W.—wouldn’t leap at the chance to tell the investigators what they wanted

to hear, they would scare it out of her.

       Shoeman falsely told Ms. Leslie that there were “cameras at the park” that had caught her

doing something with Dr. Houdersheldt and that the government already knew what she was

saying wasn’t the truth. See id. at 58:23–59:17. He told her she had “a lot of options” but “if we

continue down this road, doors [were] going to close for [her]. Id. at 59:19–23. He warned her that

if she didn’t get on board she would “get caught up in something [she didn’t] want to get caught

up in.” Id.at 60:5–6. “I think you know exactly what I’m talking about,” he blustered, “[b]ecause

. . . you don’t come down to the Drug Enforcement Administration . . . because we just . . . think

that you are some person that doesn’t know anything.” Id. at 60:17–22.

       And Ms. Leslie did know exactly what he meant, because at this point her story started to

morph into something more to the government’s taste. First, she “remembered” more dates when



                                                32
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 43 of 132 PageID #: 21976




she met Dr. Houdersheldt outside the office—although those dates, too, later had to be adjusted to

match the government’s version of events. Id. at 61:9–15 (“The only thing, it was more than twice

[that I met him to pick up a prescription].”). But helpful as that was, it wasn’t what the agents

wanted. So they took her through each meeting step-by-step, warning her obliquely that there was

only one answer they wanted to hear: agreement with their sex-for-drugs theory. See id. at

72:1– 7(“[Y]ou’ve got to gamble whether you trust us or not . . . because, to be honest with you, .

. . some questions we know the answers . . . most of them.”).

       Ms. Leslie gave them an account of her first out-of-office meeting with Dr. Houdersheldt

to pick up a prescription. In response, Shoeman asked her three times if Dr. Houdersheldt ever

flirted with her. Id. at 82:12–8. She again denied any romantic connection, but the agents continued

to press: suggesting it was kind of odd that they met outside the office. Id. at 84:21–85:24.

       Anxious to give the agents something, Ms. Leslie conceded it was odd, and added that one

time Dr. Houdersheldt asked her to come to look at a farm he was selling to see if he was asking

enough for it. Id. at 86:1–87:7. But she was adamant that “nothing happened then,” beyond viewing

the farm. Id. at 86:12–24. Nonetheless, sensing that Ms. Leslie’s resolve might be wavering, the

agents pushed for more details. Id. at 87:8–19.

       And so—halfway through a two-hour interview—after denying any sort of flirting or

inappropriate behavior nine previous times (including while discussing the farm), Ms. Leslie

suddenly “remembered” something: When they went to the farm, Dr. Houdersheldt asked if she

ever wanted “to fool around with” someone. Id. at 88:5–6. But even then she was quick to add that

she firmly rejected the proposal, such as it was, and he apologized. Id. at 88:14–15.

       Now the agents thought they had something. “It’s okay,” “it’s understandable” to be

nervous, Shoeman cooed. Id. at 89:2–5. Then he opened the door: “How did you pay him for your



                                                  33
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 44 of 132 PageID #: 21977




script?” he asked. Id. at 89:19. You can almost hear the agents deflate when Ms. Leslie responded:

“I didn’t pay him. . . . He didn’t ask me for anything.” Id. at 89:22, 90:2 (emphasis added). They

proceeded to discuss more meetings.

       By this point, the agents were getting increasingly frustrated, because Ms. Leslie continued

to deny giving Dr. Houdersheldt anything in exchange for the prescriptions. Regardless of whether

it was the truth, it was not the “truth” they wanted to hear.

       When Ms. Leslie again denied paying anything, Shoeman scolded: “[s]o we’re kind of

running up against this thing again . . . [a]bout the truth and not the truths, okay?” Id. at 106:2–7.

He admonished her that this wasn’t “going to be a very easy conversation” but that he knew

“through other conversations, that other things happened.” Id. at 106:9–21. It didn’t work this time.

Ms. Leslie was firm: “No. Nothing ever happened between us physical. Nothing. Unh-unh. No

way.” Id. at 106:24–107:1.

       But Shoeman pressed on: “Did he ever touch you in inappropriate places?”—bringing the

total number of times she was asked about sexual misconduct up to 11 at this point. Id. at 107:7.

Desperate to reach the end of the interrogation, Ms. Leslie again denied it, but offered up a slightly

juicier version of the farm story: This time, after she turned Dr. Houdersheldt down, she

emphasized that Dr. Houdersheldt was married and claimed he responded to her rejection by

saying, “Well, it’s something you could think about . . . and let me know.” Id. at 107:8–18. She

was again quick to say she rejected him and nothing came of it. Id.

       The interrogation continued with no sign of letting up. After getting through two more

supposed meetings, they were back to the farm story. Id. at 111:10–11. Shoeman pressed: “Did

he try to kiss you?”; “Did he hold your hand?”; “Put his hand on your leg?” Id. at 116:15–20.




                                                 34
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 45 of 132 PageID #: 21978




When she again denied it, Shoeman pressed on: “Did he ever try to touch you prior to that . . . put

his hand on your leg . . .hold your hand?” Id. at 117:2–8.

        All Ms. Leslie would give him was an admission that Dr. Houdersheldt routinely gives

people friendly hugs when they leave the office. Id. at 117:9–22. “You sure he never gave you a

kiss,” Shoeman prompted. Id. at 117:23. Ms. Leslie again denied it: “Unh-unh. Nope. Unh-Unh.”

Id. at 118:2.

        Infuriated, Shoeman fumed: “I’m going to go back to this, right? . . . We’ve got . . . other

things going on. . . . [H]is truck stands out with the big Steelers thing on it . . . .” Id. at 118:6–13.

He falsely told Ms. Leslie he had photos of her in compromising positions with the doctor. Id. at

118:21. “You don’t have nothing of me and him doing anything,” she protested. Id. at 118: 22–23.

        Shoeman tried a different track: “Well, I’ve got photos . . . Would it surprise you that I

have photos, maybe not of you, but of other ladies,” he said, falsely trying to convince Ms. Leslie

that she wouldn’t be the only credible witness to come forward with an accusation. Id. at 118:24–

119:3. It still didn’t work. Id. at 119:4–6 (“Oh, well, that would probably surprise me, but, I mean,

I didn’t fool with the man.”) (emphasis added).

        Truly reaching now, Shoeman insisted that “nothing in this world is free” and that, even if

Ms. Leslie didn’t give him anything, Dr. Houdersheldt might have had “ulterior motives” for

helping her out. Id. at 119:24–120:6. Thinking maybe this was her way out, Ms. Leslie leapt at the

life preserver: “And he probably did have ulterior motives, and I was so dingy, you know, I didn’t

see it at first . . . .” Id. at 120:9–11. Shoeman eagerly pressed on, saying that “hindsight is 20/20

now” and getting her to admit that she did have an “aha moment” when he propositioned her. Id.

at 120:19–121:4. But at that point Ms. Leslie unhelpfully emphasized that Dr. Houdersheldt had




                                                   35
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 46 of 132 PageID #: 21979




apologized, and there was still no connection between the offer of sex and the drugs. Id. at 120:14-

15.

       And then it all fell apart again. Because when Shoeman prompted her to say that, after the

farm proposition, she thought sex was “what he want[ed]” for the prescriptions all along, id. at

122:10–11, Ms. Leslie denied it:

       Q.      So think about before the three—you know, the three other times.

       A.      Uh-huh. He never mentioned it.

       Q.      No. But were there gestures? Were there side comments? Was it a look?

       A.      I don’t think so.

Id. at 122:21–123:2. The agents had now asked some form of this question 19 times without

success. Grasping for straws, Shoeman pleaded: “Did he give you a hug this time?” Id. at 126:8.

“Nope,” id. at 126:9; failed attempt number 20. But not completely: Ms. Leslie said part of the

reason she stopped the out-of-office visits was she thought Dr. Houdersheldt might be trying to

“start[ ] something up, like an affair.” Id. at 127:18–128:6.

       Shoeman refused to relent. He again insisted that cameras had seen something untoward

going on in the park. Id.at 136:21. Ms. Leslie again denied any sexual relationship. Id. at 137.

       Shoeman lost it: “Now, just come on, . . . some of this is . . . certainly unacceptable . . .

[these a]nswers are unacceptable . . . [b]ecause they are not factual . . . because we know.” Id. at

137:8–138:20. “There is more to it than just going to a guy’s door and writing scripts. . . I know

it, and you know it.” Id. at 139:2–6. He told her again there were cameras, id. at 140:3–5, and

insisted: “what I’m saying is, it happened . . . . there was physical action here, physical touching”

id. at 143:2, 146:15–16.




                                                 36
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 47 of 132 PageID #: 21980




       Then the threats began again: “It’s very important, and its also very important for you. . . .

Because distribution of a controlled substance is a crime. . . . If it’s not a valid script and you take

that script to, you know, a pharmacy knowing it’s not a good script . . . .” Id. at 149:9–20. Leslie

didn’t quite get the message: “But he acted like it was fine, because I’d ask him about it.” Id. at

150:11–12. “You knew it’s not fine. You know it. You work in a doctor’s office,” Shoeman

thundered in response. Id.at 150:13–18.

       Then came the offer: “[T]his isn’t about you though, right? . . . [R]ight now we’re just still

having a conversation. . . . You’re not under arrest.” Id. at 150:13–151:7. “I want to know what

really happened . . . Because we’re not looking at you,” he continued, “[b]ut I do . . . think we’re

not quite matching up.” Id. at 152:14–22.

       The questions about sex and inappropriate touching resumed. At one point Crane jumped

in, telling her that she was “not a target,” but refusing to confirm that she was not “going to go to

prison for anything.” Id. at 158:21–159:4. “[T]he government needs your cooperation,” he said,

“[b]ut there is no sense diverting. . . [because] there is a high potential that it was you in a

photograph, okay? . . . And as embarrassing as that may be, the truth needs to hit the table right

here, right now. . . . This is your opportunity.” Id. at 159:23–160:14 (emphasis added). Ms. Leslie

then added some additional details to the farm story but continued to deny any inappropriate

relationship.

       In all, the agents asked Ms. Leslie at least 30 times whether she had a sexual relationship

with Dr. Houdersheldt—not counting threats, statements, encouragements, and other ploys to

cajole more scurrilous allegations out of her. And they closed by asking her to “pray on it” because

there were “people out there that probably need your help.” Id. at 174:8–11. Not surprisingly, that

is the reason Ms. Leslie gave at trial for cooperating with the government. Trial. Tr. at 673:16-17.



                                                  37
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 48 of 132 PageID #: 21981




       As this lengthy recounting shows, the agents in this case worked Ms. Leslie over with every

trick in the book to try to substantiate their sex-for-drugs theory. It is, of course, axiomatic, that

“custodial police interrogations” like the one Ms. Leslie was subjected to create “inherently

compelling pressures which work to undermine the individual’s will to resist and compel him to
                                                            20
speak where he would not otherwise do so freely.”     19F        United States v. Riley, 920 F.3d 200, 204

(4th Cir. 2019). Ms. Leslie never received any Miranda warnings to help reduce the coercive nature

of the interrogation and instead was pressured, sweated, sweet-talked, cajoled, and threatened with

jail for two hours.

       Unsurprisingly then, Ms. Leslie’s farm story bears all the hallmarks of a coerced

confession. It became more graphic and detailed over time as she tried to find the version that

would bring the inquisition to an end. It emerged only after she was threatened with criminal

charges. Richard A. Leo, False Confessions: Causes, Consequences, and Implications, 37 J. Am.

Acad. Psychiatry & Law 332, 335 (2009) (“Most documented false confessions in recent decades

have been directly caused by or have involved promises or threats.”). She revealed it in stages over

the course of a lengthy interrogation in a DEA office. Id. (“The custodial environment and physical

confinement are intended to isolate and disempower the suspect. Interrogation is designed to be

stressful and unpleasant, and it is more stressful and unpleasant the more intense it becomes and

the longer it lasts. . . . Some suspects come to believe that the only way they will be able to leave

is if they do what the detectives say.”). The agents lied repeatedly to make Ms. Leslie think they

had photo or video evidence of a sexual relationship between her and Dr. Houdersheldt. Id.

(“Interrogation techniques are meant to cause the suspect to perceive that his guilt has been


20
        The government may argue that the ordeal Ms. Leslie was subjected to did not amount to
a custodial interrogation, but surely a “reasonable person in [Ms. Leslie’s] position” would not
agree. E.g., United States v. Brice, 2017 WL 3710800, *4 (W.D. NC Aug. 28, 2017).

                                                 38
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 49 of 132 PageID #: 21982




established beyond any conceivable doubt, that no one will believe his claims of innocence, and

that by continuing to deny the detectives accusations he will only make his situation . . . much

worse.”).

       All of this—especially when combined with documentary evidence contradicting Ms.

Leslie’s story—destroys any credibility the farm story had. See Gilliam v. Sealey, 932 F.3d 216

(4th Cir. 2019) (“A coerced or fabricated confession that police know to be coerced . . . does not

[even] give police probable cause to arrest [a] suspect as a matter of law [let alone convict them].);

see also Ashcroft v. Tennessee, 322 U.S. 143, 155 (1944) (“The Constitution of the United States

stands as a bar against the conviction of any individual in an American court by means of a coerced

confession.”); Buckley v. Fitzimmons, 20 F.3d 789, 795 (7th Cir. 1994) (“Confessions wrung out

of their makers may be less reliable than voluntary confessions . . . .”); LaFrance v. Bohlinger,

499 F.2d 29, 34 (1st Cir. 1974) (“Due process does not permit one to be convicted upon his own

coerced confession. It should not allow him to be convicted upon a confession wrung from another

by coercion. . . . Involuntary confession have been excluded . . .because of the danger of

unreliability. . . . [A] statement coerced from an accused is [not] less [un]trustworthy than one

from a witness.”).

       The jury should never have heard it. And without the farm story, the government would

have been left without any evidence whatsoever that Dr. Houdersheldt was motivated by anything

other than a desire to provide his patients with appropriate medical care. Only a new trial can purge

the prejudice that resulted from allowing it into the courtroom. The Court should grant it.

               3.      Ms. Leslie is an Unindicted Co-Conspirator.

       Finally, as the above account of Ms. Leslie interrogation shows, on the government’s

theory of the case, she was an accomplice, not a victim. The government charged Dr. Houdersheldt


                                                 39
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 50 of 132 PageID #: 21983




with illegally prescribing drugs to her outside the bounds of medical practice. And as the agents

bluntly told Leslie, if the prescription was illegal and she filled it, she too was in on the crime.

       The agents were correct. At a minimum, Ms. Leslie could have been charged with obtaining

and possessing illegally prescribed controlled substances. See 21 U.S.C. § 844 (“It shall be

unlawful for any person knowingly or intentionally to possess a controlled substance unless such

substance was obtained directly, or pursuant to a valid prescription or order, from a practitioner,

while acting in the course of his professional practice.” (emphasis added)). The government also

could have charged her with conspiracy to distribute illegal drugs. To that end, the government

was crystal clear at trial in its view that Ms. Leslie was criminally liable alongside Dr.

Houdersheldt. During his closing argument, for example, Attorney Barras argued that Ms. Leslie

and Dr. Houdersheldt met in the parking lot of the Hurricane City Park because “they needed to

meet far away from the prying eyes because they knew what they were doing was wrong.” Trial

Tr. at 1036-37 (emphasis added).

       The testimony of an accomplice or co-conspirator is “inevitably suspect” and unreliable.

See Bruton v. United States, 391 U.S. 123, 136 (1968). Indeed, for more than one-hundred years,

the Supreme Court has recognized that the testimony of a witness who turns “states evidence”

should not “be taken as that of an ordinary witness of good character in a case, whose testimony

is generally and prima facie supposed to be correct. On the contrary, the evidence of such a witness

ought to be received with suspicion, and with the very greatest care and caution, and ought not to

be passed upon by the jury under the same rules governing other and apparently credible

witnesses.” Crawford v. United States, 212 U.S. 183, 203–04 (1909); see also United States v.

Leonard, 494 F.2d 955, 959–60 (D.C. Cir. 1974).




                                                  40
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 51 of 132 PageID #: 21984




       The reason for this is simple: Unindicted, cooperating accomplices have a more than

ordinary motivation to lie. “[S]he may . . . have escaped indictment . . . by telling a story which

exonerates [her]self and shifts blame to the accused.” Christine J. Saverda, Note, Accomplices in

Federal Court: A Case for Increased Evidentiary Standards 100 Yale L. J. 785, 786 (1990). Her

“sanctuary may depend upon the self-serving nature of” her story. Id. And this is exactly what the

investigators told Leslie she could do if she told them what they wanted to hear—avoid being

charged for filling the prescriptions. This is yet another reason, if one was needed, why Ms.

Leslie’s farm story was not credible and should have been excluded.

               Dr. Munzing’s Testimony Was Not Credible.

       The testimony of the government’s other key witness, Dr. Munzing, also was unreliable.

Given the nature of that testimony, its reliability is more easily considered in the context of the

Daubert argument below. But to the extent the Court finds that it cannot consider that challenge,

or that the testimony was technically admissible under Daubert notwithstanding its considerable

flaws, those flaws should weigh heavily in favor of a conclusion that Dr. Munzing’s testimony

should not have been credited by the jury.

                                                ***

       For each of the reasons stated above, Dr. Houdersheldt’s conviction was against the great

weight of the evidence. He is therefore entitled to a new trial.

III.   THE    COURT       ERRED BY                           ADMITTING             UNRELIABLE,
       UNCONSTITUTIONALLY OBTAINED,                         AND UNDULY             PREJUDICIAL
       EVIDENCE AT TRIAL.

       As Sections I and II show, the evidence admitted against Dr. Houdersheldt was fatally

insufficient. But the problems with his trial run deeper still, as much of that insufficient evidence

should never have made it in front of the jury in the first place.



                                                 41
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 52 of 132 PageID #: 21985




               Evidence of Dr. Houdersheldt’s Other Acts Should Have Been Excluded
               Pursuant to Evidence Rules 403 and 404(b).

       At trial, the Court erroneously permitted the government to introduce evidence regarding

two episodes of Dr. Houdersheldt’s (in one instance, alleged) conduct: (1) his February 2013

Memorandum of Agreement with the DOJ and DEA; and (2) Ms. Leslie’s testimony about the

“farm story” and the alleged sexual proposition Dr. Houdersheldt made after she supposedly toured

the property he hoped to sell. Neither evidence of the 2013 agreement nor testimony regarding the

purported sexual proposition was admissible under Evidence Rule 404(b), and both likewise

should have been excluded pursuant to Evidence Rule 403. The Court’s denial of Dr.

Houdersheldt’s motion in limine and failure to bar this highly prejudicial, inadmissible evidence

entitles Dr. Houdersheldt to a new trial.

               1.      The February 2013 Memorandum was inadmissible under Rules 403
                       and 404(b).

       Rule 404(b) provides that “[e]vidence of a crime, wrong, or other act is not admissible to

prove a person’s character in order to show that on a particular occasion the person acted in

accordance with the character.” Fed. R. Evid. 404(b)(1). In other words, the rule bars the

government from introducing a defendant’s non-charged or past conduct as evidence of his

criminal propensity or of his guilt with respect to the crime charged. Such evidence is admissible

only where it is: (1) “relevant to an issue other than character,” (2) “necessary to prove an element

of the crime charged,” (3) “reliable,” and (4), “as required by Federal Rule of Evidence 403, its

probative value [is] not . . . ‘substantially outweighed’ by its prejudicial nature.” United States v.

Queen, 132 F.3d 991, 995 (4th Cir. 1997) (emphasis added). The fourth factor is particularly

important:

       Absent such balancing of the prior act evidence’s probative value against its
       prejudicial effect, the list of exceptions in Rule 404(b), if applied mechanically,
       would overwhelm the central principle. Almost any bad act evidence
                                                 42
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 53 of 132 PageID #: 21986




       simultaneously condemns by besmirching character and by showing one or more
       of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of
       mistake.

United States v. Hall, 858 F.3d 254, 269 (4th Cir. 2017) (internal quotation marks omitted). In

order to introduce bad acts evidence under Rule 404(b), then, the government must articulate an

evidentiary theory pursuant to which such evidence is probative of a relevant issue in the case that

does not contain “bad character or propensity as a necessary link in the inferential chain.” United

States v. Varoudakis, 233 F.3d 113, 118 (1st Cir. 2000) (internal quotation marks and citation

omitted).

       Here, Dr. Houdersheldt’s February 2013 agreement with DOJ and the DEA noting that his

recordkeeping was not as detailed as was required fails multiple prongs of the Queen test and thus

should not have been admitted.

                       a.     The February 2013 Memorandum is not “relevant to an issue other
                              than character,” and is not “necessary to prove an element of the
                              crime charged.”

       It is virtually beyond dispute that the Memorandum was not “relevant to an issue other than

character” or “necessary to prove an element of the crime charged,” as Queen requires. This

deficiency alone rendered it inadmissible.

       Indeed, when this Court denied Dr. Houdersheldt’s motion in limine seeking to exclude

the Memorandum from evidence, it justified its decision solely on the rationale that the

Memorandum “spoke to the defendant’s knowledge of various recordkeeping and prescription

obligations.” Order, ECF No. 116, at 2. But Dr. Houdersheldt’s knowledge of “recordkeeping and

prescription obligations” imposed by a federal administrative agency is not relevant to a material

issue here.




                                                43
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 54 of 132 PageID #: 21987




       The elements of the crimes charged are: “(1) that Appellant knowingly or intentionally

distributed a controlled substance; (2) with knowledge that it was controlled under the law; and

(3) that he did so outside the usual course of professional practice.” United States v. Mciver, 470

F.2d 550, 556 (4th Cir. 2006). Nothing in the agreement signed by Dr. Houdersheldt evidenced his

knowledge that he was distributing a controlled substance, that the substance he was prescribing

was, in fact a controlled substance, or that the prescriptions were knowingly issued outside

boundaries of professional medical practice. See Ex. G (February 2013 MOA). Rather, as the

document itself makes plain, the MOA only found recordkeeping violations. Id. And, as Agent

Armstrong testified at trial, the paperwork violations were not serious enough to warrant any

further action by DEA. Trial Tr. at 94:7-17. But in closing argument, the government alleged that

the MOA proved that Dr. Houdersheldt “had knowledge as to what proper prescribing was, yet

he chose to ignore it.” Id. at 1046:18-29 (emphasis added).

       In short, the government improperly used the MOA as propensity evidence. Accordingly,

the Court erred in admitting the MOA.

                       b.     The Memorandum had minimal, if any, probative value.

       Even if the Memorandum was relevant to a permissible purpose under Rule 404(b), it

should still have been excluded under Rule 403’s balancing test. At best, the Memorandum had

minimal probative value, if any.

       First, at no point did Dr. Houdersheldt claim that he was unaware of his professional and

other obligations regarding recordkeeping and prescribing. “[T]he probative value of prior act

evidence is diminished where the defendant does not contest the fact for which supporting

evidence has been offered.” Cf. Hall, 858 F.3d at 269. And merely pleading not guilty is, of course,

not enough to put a fact or element at issue for purposes of the Fourth Circuit’s pronouncement in


                                                44
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 55 of 132 PageID #: 21988




Hall, for otherwise the rule would have no practical force. United States v. McBride, 676 F.3d 385,

398 (4th Cir. 2012) (“Although a defendant’s plea of not guilty places at issue all elements of the

charged crimes, this does not throw open the door to any sort of other crimes evidence.” ); United

States v. Hernandez, 975 F.2d 1035, 1040 (4th Cir. 1992) (rejecting proposition that a “plea of not

guilty” made “testimony about prior bad acts” tending to show intent or knowledge were

admissible because “intent and knowledge are essential elements of the charge”). Rather, a

defendant must actively contest the fact at trial. McBride, 676 F.3d at 398; Hernandez, 975 F.2d

at 1040.

       Moreover, the Fourth Circuit has held that a lapse of as little as one and a half years between

the prior act and the charged conduct largely negates the prior act’s probative value. McBride, 676

F.3d at 397; see also Hall, 858 F.3d at 273 (probative value of prior acts was undermined where

they occurred more than five years before the charged conduct); United States v. Johnson, 617

F.3d 286, 298 (2010) (evidence of prior act that occurred “nearly five years” before the charged

conduct was “tenuous and remote,” and therefore inadmissible). In this case, Dr. Houdersheldt

signed the Memorandum more than seven years before trial and more than five years before he

issued any of the prescriptions charged in the indictment.

       Finally, the Memorandum here has even less probative value than the prior convictions the

Fourth Circuit excluded in Hall, McBride, and Johnson, because it was an agreement that arose in

a consensual administrative context. As the Advisory Committee’s commentary to Rule 408 notes,

settlement-related evidence is often “irrelevant, because the offer [or, here, settlement] may be

motivated by a desire for peace rather than from any concession or weakness of position.” Fed. R.

Evid. 408 cmt.; see also Philpot v. LM. Commc’ns II of S.C., Inc., 343 F. Supp. 3d 694, 704 n.10

(E.D. Ky. 2018) (“Parties settle lawsuits for many reasons, not least of which is to avoid the costs



                                                 45
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 56 of 132 PageID #: 21989




of trial”). While that rule does allow statements made during settlement talks with the government

to be admitted in some cases, this recognition surely undermines their probative value.

       Indeed, particularly in light of the lower burden of proof the government faces in

administrative cases, defendants may be motivated to settle by a host of factors other than the merit

of the alleged violations—including a desire to move on with their lives. In this case, it was

uncontested that the Memorandum had no effect on Dr. Houdersheldt’s ability to practice medicine

or prescribe controlled substances. Trial Tr. at 125:14–126:2 (“Q. Since the memorandum of

agreement was entered into[, Dr. Houdersheldt] was authorized to prescribe all classes of

controlled drugs, right? A. Yes.”). Whatever motivated Dr. Houdersheldt to sign the MOA, that

agreement does not clearly evidence his acknowledgement of wrongdoing by any definition.

                       c.      The Memorandum was unduly prejudicial because it invited the jury
                               to convict Dr. Houdersheldt using propensity reasoning.

       What little, if any, legitimate probative value the Memorandum had was greatly

outweighed by the danger of unfair prejudice that it created. Just how damaging the Memorandum

was is plain from how much hay the government made of it in closing. In this very argument, the

government goes beyond the permissible purpose for which the Memorandum was admitted,

which was to show knowledge of recordkeeping requirements, not prescribing practices. But the

government continued, arguing that just as Dr. Houdersheldt tried to “cover his tracks” by not

reporting the Memorandum when he renewed his license, he tried to “cover his tracks” in this case.

Id. at 1046:20–1047:7.

       In other words, the Memorandum, and the government’s argument based on it, invited the

jury to conclude precisely that which the law forbids: that because Dr. Houdersheldt had run into

administrative trouble involving opioid prescriptions before, he must have improperly prescribed

opioids in this case. Such prior-bad-acts evidence “weigh[s] too much with the jury and so . . .

                                                 46
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 57 of 132 PageID #: 21990




overpersuade[s] them . . . to prejudge one with a bad general record and deny him a fair opportunity

to defend against a particular charge.” Michelson v. United States, 335 U.S. 469, 476 (1948).

Indeed, the power of this sort of evidence to “set the mood” for a jury might well explain why the

government chose to introduce the Memorandum to the jury on the very first day of trial. Trial Tr.

at 93:21–94:3. This sort of extreme mismatch between probative value and unfair prejudicial effect

is exactly the kind of situation that Rule 403 is designed to prevent. And using other acts evidence

to show propensity is likewise precisely what Rule 404(b) forbids. Hall, 858 F.3d at 266 (“Rule

404(b) protects against juries trying defendants for prior acts rather than charged acts.”) For all

these reasons, the Memorandum should have been excluded in its entirety, and the failure to do so

was a game-changing error. 21
                            20F




               2.      Ms. Leslie’s testimony regarding Dr. Houdersheldt’s purported
                       advance was inadmissible under Rules 403 and 404(b).

       The Court also allowed Ms. Leslie to testify about her farm story: the allegation that, on

one occasion, Dr. Houdersheldt purportedly asked if she would be interested in “fooling around”

with him. But this other-acts testimony was, like the Memorandum, inadmissible for multiple

reasons.

                       a.         The alleged conduct was not intrinsic to the crime charged.

       Before trial, the Court concluded Ms. Leslie’s testimony regarding Dr. Houdersheldt’s

purported romantic advance was not necessarily barred as inadmissible other-acts evidence

pursuant to Rule 404(b)(1) because the purported advance was “intrinsic to the crime charged.”




21
       While the Court did give a limiting instruction forbidding the jury from drawing improper
propensity inferences from the Memorandum, that did not cure this error. “The meager protection
afforded by the [C]ourt’s limiting instruction . . . cannot outweigh the prejudice incurred by
evidence that does not meet the mandate of the rule in the first place.” Johnson, 617 F.3d at 297.

                                                   47
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 58 of 132 PageID #: 21991




Order, ECF No. 116, at 2. However, the Court’s ruling was not as broad as the order might

otherwise suggest.

       During the hearing on the defense motion to preclude Ms. Leslie’s testimony regarding the

purported farm incident, the Court ruled as follows:

       THE COURT: I think I understand that. To me it’s a pretty simple matter.
       If the Government has evidence that is otherwise admissible that demonstrates that
       a witness will testify that Dr. Houdersheldt indicated the desire to have some
       type of relationship in exchange for one of these prescriptions, that evidence
       will be admissible as intrinsic to the charge. If the evidence is not otherwise
       admissible, this doesn’t make it admissible.

       They can’t bring in, you know, some investigator who says that’s what he thinks
       the doctor was up to. It has to be based upon testimony that is admissible. So if a
       witness testifies from personal knowledge that that’s what he did, and it relates
       to these prescriptions, it’s intrinsic to that.

ECF No. 168 at 40:24-25, 41:1-12.

       At trial, the government was never able to satisfy the Court’s requirement. As during her

marathon interrogation on September 10, 2019, Leslie denied at trial that she received her

prescription because of the alleged sexual overture. Specifically, when she was asked at trial about

that first interrogation, Leslie characterized it as follows:

       Just, ah, what was going on as far as our relationship, and was I just meeting to get the
       prescriptions or was there something else, like a form of payment or any favors to me or
       to him for getting a prescription, which there were not.

Trial Tr. at 652:6-9 (emphasis added).

       In light of Ms. Leslie’s trial testimony, the government’s introduction of this highly

prejudicial evidence was therefore directly contrary to this Court’s pre-trial order, and served no

purpose other than to smear Dr. Houdersheldt. 22 See United States v. Brizuela, 962 F.3d 784,
                                                  21F




22
       Perhaps due to the facial conflict between this Court’s ruling during the hearing and the
Court’s written order, no objection was lodged when the government pushed the fanciful story in


                                                  48
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 59 of 132 PageID #: 21992




793-94 (4th Cir. 2020) (uncharged conduct is “intrinsic” to a charged offense only where it

“ar[ises] out of the same series of transactions as the charged offense or is necessary to complete

the story of the crime on trial.”).

                        b.      Ms. Leslie’s romantic-overture testimony was not relevant.

        Pursuant to Evidence Rule 401, “Evidence is relevant if: (a) it has any tendency to make a

fact more or less probable than it would be without the evidence; and (b) the fact is of consequence

in determining the action. (Emphasis added). The evidence of the alleged romantic overture to Ms.

Leslie was completely irrelevant to the crimes charged in the indictment.

        As the government made clear in both its pleadings and its highly inflammatory press

releases, its theory of the case was that Dr. Houdersheldt was running a “pill mill” in which he was

acting as a drug dealer, not a doctor. See e.g. Doc. No. 43, p. 2 (“Quite simply, ‘[a] licensed

physician who prescribes controlled substances outside the bounds of his professional medical

practice is subject to prosecution and is no different than a ‘large-scale pusher.’”) (citations

omitted).

        But when the government could only find three potential patients who may have received

prescriptions outside the bounds of legitimate medical practice out of more than 3,000 patients

treated by Dr. Houdersheldt, the “drug pusher” – “pill mill” theory of prosecution fell apart. And

so the government, without any evidentiary support created a new theory of prosecution: although

not a drug dealer in any traditional sense, Dr. Houdersheldt was trading sex for drugs. And the




front of the jury to fill the void for its missing sex-for-drugs evidence. Regardless, the Fourth
Circuit has held that “[a]s a general rule, motions in limine may serve to preserve issues that they
raise without any need for renewed objections at trial, just so long as the movant has clearly
identified the ruling sought and the trial court has ruled on it.” United States v. Williams, 81 F.3d
1321, 1325 (4th Cir. 1996).

                                                 49
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 60 of 132 PageID #: 21993




only evidence that it could use at trial to support this manufactured tale, which the agents had to

wring out of Ms. Leslie, was the alleged farm story.

        But even here, the government was unable to establish any relevance of the farm story to

the crimes charged because Ms. Leslie consistently and adamantly denied that there was any quid

pro quo for her prescriptions. Accordingly, this evidence also should have been excluded pursuant

to Fed. R. Evid. 401.

                        c.      The testimony was not “necessary.”

        Testimony that is irrelevant is, by definition, unnecessary. Ms. Leslie’s assertion that Dr.

Houdersheldt hit on her was not, as is required, “necessary in the sense that it is probative of an

essential claim or an element of the offense.” Queen, 132 F.3d at 997. The government introduced

this evidence for the sole purpose of its prejudicial effect on the jury. After all, if there is anything

worse than a doctor who trades his medical license for financial gain, it is a doctor who trades his

license to satisfy his prurient desires.

                        d.      The testimony was unreliable.

        To be admissible under Rule 404(b), evidence also must be reliable. Id. For the reasons

already discussed, Ms. Leslie’s account of these events was not. Indeed, Leslie’s story was flatly

contradicted by the government’s own evidence, which shows that the September 20, 2018

appointment took place in Dr. Houdersheldt’s office, and was the result of extensive government

coercion. Id.

                        e.      The testimony was unduly prejudicial.

        Finally, even if Ms. Leslie’s testimony were relevant, necessary, and reliable (it is none of

these), it still would be inadmissible because its nonexistent probative value is vastly outweighed

by the danger of unfair prejudice. See Fed. R. Evid. 403. The salacious nature of the accusation


                                                   50
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 61 of 132 PageID #: 21994




has only one real purpose—to scandalize and offend the jury and taint their perception of Dr.

Houdersheldt. This testimony should, therefore, have been excluded under Rule 403.

                       f.      Conclusion

       For each and all the reasons stated above, the jury should never have heard evidence of the

alleged sexual overture by Dr. Houdersheldt to Ms. Leslie. The admission of this salacious

evidence by itself warrants a new trial.

               Dr. Houdersheldt’s Statements to Investigators Were Inadmissible under
               LaSalle National Bank and Garrity.

       DEA Special Agent Benjamin Henrich arrested Dr. Houdersheldt at the Charleston Area

Medical Center on September 24, 2019. Trial Tr. at 256:20–23, 257:16–19. Upon meeting Dr.

Houdersheldt, Henrich and his companions identified themselves and asked to speak with him

privately. Id. at 258:14–17. After speaking to Dr. Houdersheldt for approximately 20 minutes,

during which time the agents claimed that the conversation was part of an administrative

inspection, they placed Dr. Houdersheldt under arrest. Id. at 259:2, 263:2–16, Gov. Ex. 301 at

0:01–0:30. Notwithstanding the fact that Dr. Houdersheldt had a patient under anesthesia and

awaiting an operation, he was immediately taken into custody. Id. at 263:11–16.

       Immediately prior to Dr. Houdersheldt’s arrest, the government sent a team of DEA

diversion agents to visit Dr. Houdersheldt. The agents approached Dr. Houdersheldt while he was

on duty at Charleston Area Medical Center and while he had a patient under anesthesia. They

demanded Dr. Houdersheldt submit to an “inspection” interview—a purely administrative process

to which Dr. Houdersheldt believed he was required to submit to retain his DEA-sanctioned

prescriber’s license. See 21 U.S.C. § 842(a)(6) (it is unlawful for anyone who is authorized to

dispense a controlled substance “to refuse any entry into any premises or inspection” authorized

by the CSA). It was a ruse. Using the pretext of administrative inspection, the agents proceeded to

                                                51
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 62 of 132 PageID #: 21995




interrogate Dr. Houdersheldt and, for 20 minutes, gobbled up pre-arrest information while his

already anesthetized patient lay ready for her procedure and the would-be arresting officers sat

ready to pounce.

       After the inspectors had gathered as much information as they could for use in the

impending criminal case, they released Dr. Houdersheldt. But he was not released to resume his

medical responsibilities or to attend to his anesthetized patient. Rather, he was released to the

custody of two other law enforcement officials who were waiting in the wings to execute the

previously authorized criminal arrest warrant. 23
                                               22F




       This pretextual “inspection” was constitutionally infirm for two independent reasons.

       First, the use of a civil or administrative process for the purpose of aiding in a criminal

investigation is prohibited. The Supreme Court has plainly stated as much. “In the law of

administrative searches, one principle emerges with unusual clarity and unanimous acceptance:

the government may not use an administrative inspection scheme to search for criminal

violations.” New York v. Burger, 482 U.S. 691, 724 (1987); see also United States v. LaSalle Nat.

Bank, 437 U.S. 298, 316 n. 18 (1978) (rejecting IRS authority to use statutory summons authority

to investigation possible crime; “summons authority does not exist to aid criminal investigations

solely”).


23
         The public arrest of a well-respected physician for no purpose other than to make him do
the “perp walk” is further evidence of the government’s animus in this case. And if additional
evidence of government misconduct is warranted, prosecutor McFadden filed a motion seeking
Dr. Houdersheldt’s detention pending trial. The basis of Ms. McFadden’s motion: Dr.
Houdersheldt was facing a mandatory minimum sentence of 10 years or more in prison which gave
rise to a presumption in favor of detention. Doc. No. 8, pp. 1, 2. That claim had no basis in fact or
law. See 21 U.S.C. §§ 841(b)(1)(C), 841(b)(1)(E). Whether this claim was made with the intent to
deceive or ignorance has yet to be determined. But Ms. McFadden went further and requested that
Dr. Houdersheldt be temporarily detained pending the detention hearing. Doc. No. 8, p. 2. As
discussed further below, this was the first of two times that this prosecution team sought to pull a
fast one past a judicial officer and seek to have Dr. Houdersheldt detained without justification.

                                                     52
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 63 of 132 PageID #: 21996




       Even more directly on point is United States v. Lawson, 502 F. Supp. 158 (D. MD. 1980).

In Lawson, as here, a DEA agent applied for an administrative inspection warrant at the request of

the Assistant United States Attorney to gather evidence for a criminal investigation. Id. at 164. By

the time of the putative administrative inspection, the government had decided to prosecute the

defendant pharmacist. Id. The Court concluded that the administrative inspection was a sham and

held that the government should have obtained a criminal search warrant rather than rely on

administrative powers. Id.

       Here, even more problematically than in Lawson, the arresting officers—arrest warrant in

hand—were literally on site during the “administrative interview,” and Dr. Houdersheldt was

arrested as soon as they had garnered the information they wanted. Thus, the government cannot

credibly argue that the “inspection” in this case was anything other than a mechanism for gathering

evidence for its criminal case. That fact is further underscored by the government’s heavy reliance

on the bogus inspection interview at trial. See Trial Tr. pp 1073-74.

       And government counsel cannot evade responsibility for this illegal act. The indictment

had been returned and the agents were no longer able or authorized to operate on their own.

Accordingly, all evidence obtained from the interview was inadmissible.

       Second, the government’s actions in forcing an interview under DEA’s inspection

authority violate the principles of Garrity v. New Jersey 385 U.S. 493 (1967), and its progeny.

Garrity prohibits the state from using threats of termination against a public employee as a means

of securing the employee’s cooperation in an investigation, where such cooperation would require

the employee to effectively surrender his Fifth Amendment right to silence. “The option to lose

[one’s] means of livelihood or to pay the penalty of self-incrimination is the antithesis of free

choice to speak out or to remain silent.” Id. at 497.



                                                 53
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 64 of 132 PageID #: 21997




       Garrity has been expanded to cases like this, where an individual is compelled to cooperate

under the threat of losing a state-government-sanctioned professional license. In Spevack v. Klein,

385 U.S. 511 (1967), for example, a New York attorney was disbarred for refusing to turn over

records that he claimed might incriminate him. Id. at 512. In reversing the state’s decision to revoke

the attorney’s license, the Supreme Court held:

       The threat of disbarment and the loss of professional standing, professional
       reputation, and of livelihood are powerful forms of compulsion to make a lawyer
       relinquish the privilege. That threat is indeed as powerful an instrument of
       compulsion as the use of legal process to force from the lips of the accused
       individual the evidence necessary to convict him.

Id. at 516 (emphasis added) (internal quotation marks omitted).

       So too here: DEA diversion agents, under the pretext of conducting an administrative

inspection, tricked Dr. Houdersheldt into submitting to an interview or, as he believed, risk losing

his license to prescribe controlled substances. Accordingly, any information Dr. Houdersheldt

provided in that compelled interview was inadmissible against him in these criminal proceedings.

See Lefkowitz v. Cunningham, 431 U.S. 801, 802 (1977) (threat of punishment of a state party

official for refusing to waive his Fifth Amendment rights under pain of disbarment was

unconstitutional); Lefkowitz v. Turley, 414 U.S. 70, 76 (1973) (disbarment of architects for

exercising Fifth Amendment rights was unconstitutional). See also Moody v. Michigan Gaming

Control Board, 871 F.3d 420, 428 (6th Cir. 2017) (race drivers faced with the option of

surrendering their Fifth Amendment rights or being prohibited from participating in the state-

sanctioned sport, was coercion and “an illegal action until an offer of immunity is made.”).

               Dr. Munzing’s “Expert” Opinion Was Inadmissible under Daubert.

       The testimony of the government’s expert, Dr. Munzing, was inadmissible under Daubert

v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993), and its progeny because his opinions were: (1)


                                                  54
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 65 of 132 PageID #: 21998




by his own account, based on unreliable methods; (2) internally inconsistent; (3) based on

unwarranted assumptions; and (4) hampered by unacceptable gaps in reasoning. His testimony

should have been excluded. 2423F




                1.      Dr. Munzing flouted the very professional norms he accuses Dr.
                        Houdersheldt of violating.

        It is a cardinal rule of Daubert analysis that “an expert . . . [must] employ[] in the courtroom

the same level of intellectual rigor that characterizes the practice of an expert in the relevant field.”

Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 152 (1999). Throughout his testimony, Dr.

Munzing emphasized again and again that, to evaluate whether opioids are appropriate for a

patient, a physician must perform an in-person examination. Trial Tr. at 409:12–23, 410:1–411:3,

414:15–415:3 (“Q. So based on your training and experience, would a doctor be able to provide

and prescribe a controlled substance prescription in the usual course of professional practice, or

for legit [sic] medical purpose, for a controlled substance without that physical exam? A. No, of

course not. . . . Q. Is it ever appropriate not to do a physical exam? A. No, not in this situation.”).

But when it came to preparing his own expert report and testimony opining on whether opioids

were appropriate for Ms. Leslie and Messrs. Williams and Wilson, Dr. Munzing performed no




24
         While trial counsel did not object to Dr. Munzing’s testimony under Daubert before or at
trial, this Court may still consider this argument and grant a new trial without undertaking a plain
error analysis. See United States v. Dillingham, No. 1:17-cr-184, ECF No. 84, Slip Op. at 17–18
(E.D. Va. August 22, 2018) (Attached as Ex. H) (“[T]he Government argues that the Court should
reconsider its conditional grant of a new trial because it was based on evidentiary errors that were
not timely raised by Dillingham’s trial counsel. . . . In light of the volume of improper evidence
admitted in this case and the inadequate jury instructions concerning scienter, Dillingham’s
substantial rights to a fair trial were affected and the interest[s] of justice require a new trial based
on admissible evidence, notwithstanding the failure of Dillingham’s trial counsel to object to
excludable evidence.”).

                                                   55
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 66 of 132 PageID #: 21999




such exams. His review was limited only to the written records the government provided. 25 Id.at
                                                                                              24F




501:18–507:3.

       If Dr. Munzing’s expert opinion extended only to what he believed to be flaws in Dr.

Haudersheldt’s paperwork, his failure to examine any of the patient’s at issue would perhaps be

understandable. But in his report and at trial, Dr. Munzing expressly opined on whether

prescriptions for Ms. Leslie and Messrs. Williams and Wilson were “medically justified and

generally consistent with usual medical practice.” Ex. B (report of Dr. Munzing) at 4; Trial Tr. at

470:21-471:1. In that context, what is sauce for the doctor should be sauce for the testifying expert.

That is, an expert who asserts that an in-person exam is essential to determining whether to

prescribe opioids in the first place must in turn perform his own in-person exam before offering

his opinions on that very issue (i.e., whether the prescription was appropriate). And, indeed, the

Fourth Circuit has concluded as much in an analogous situation.

       As discussed above, the Fourth Circuit rejected similar expert testimony in Tran. There,

the Fourth Circuit reversed the defendant’s convictions on 80 counts, holding that the expert

testimony in that case was insufficient to support them because the expert had not performed an

in-person exam and admitted he could not make a judgment based on the medical records alone.

Tran Trong Cuong, 18 F.3d at 1141. The flaws that prevented the expert’s testimony from being

sufficient in that case are also reasons to find that Dr. Munzing’s testimony should not have even

been admissible in this one—let alone sufficient to establish for the jury that Dr. Houdersheldt’s




25
        Dr. Munzing insisted that in-person examinations are only necessary for treating
physicians, not post-hoc expert witnesses who later evaluate those physicians’ treatment practices.
Id. at 536:17–537:9. In other words, Dr. Munzing’s rules apparently apply only to doctors facing
criminal charges, not those helping put doctors in prison.

                                                 56
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 67 of 132 PageID #: 22000




at-issue prescriptions were somehow without legitimate medical purpose and outside the bounds

of usual practice.

       Likewise, in Cooper v. Smith & Nephew, Inc., the plaintiff sought to present the testimony

of one Dr. Mitchell to demonstrate that a medical device caused the plaintiff’s spinal injury. 259

F.3d 194, 198 (4th Cir. 2001). But Dr. Mitchell had failed to conduct a physical examination of

the plaintiff even though “[w]ith his own patients, Mitchell insists upon a physical examination.”

Id. at 203. The Fourth Circuit affirmed the trial court’s decision excluding the testimony, noting

that “the fact that Dr. Mitchell did not employ in the courtroom the same methods that he employs

in his own practice” supported “the district court’s ultimate conclusion that his testimony was

unreliable.” Id.; see also Guinn v. AstraZeneca Pharm. LP, 602 F.3d 1245, 1255 (11th Cir. 2010)

(“Dr. Marks admitted that although she would normally conduct an interview . . . she had only

reviewed selections from [the plaintiff’s] medical records. Not only does this cast doubt on Dr.

Marks’ differential diagnosis, but it also violates a primary purpose of Daubert: to ensure the

expert ‘employs in the courtroom the same level of intellectual rigor that characterizes the practice

of an expert in the relevant field.’” (quoting Kumho Tire, 526 U.S. at 152)). The failure to employ

the very methods he opined were mandatory weighs heavily against finding Dr. Munzing’s

testimony reliable and admissible.

       Notably, this is not a case where there was a complete absence of medical records or one

in which the medical records provided no support for Dr. Houdersheldt’s prescribed course of

treatment. Rather, Dr. Munzing’s testimony was that he either did not trust the records or that the

information they contained was not sufficient for him to decide whether the course of treatment

was appropriate. Based on his own testimony, then, performing an in-person exam was the only

way he could properly determine whether, in his opinion, Dr. Houdersheldt’s course of treatment



                                                 57
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 68 of 132 PageID #: 22001




was actually within the bounds of medical practice. Because he did not do so, his testimony should

have been rejected as unreliable under Daubert.

                2.      Dr. Munzing’s opinions were internally inconsistent.

        “[I]nternal inconsistency weighs heavily against reliability” under Daubert. In re Lipitor

(Atorvastatin Calcium) Marketing, Sales Practices and Prod. Liab. Litig., 145 F. Supp. 3d 573,

582 (D.S.C. 2019); see also Gabor v. Barnhart, 221 F. App’x 548, 550 (9th Cir. 2007) (“[I]nternal

inconsistencies” are a “basis for excluding” expert evidence.). Here, Dr. Munzing’s testimony and

report were internally inconsistent and should have been excluded on that basis.

        For one thing, Dr. Munzing repeatedly criticized Dr. Houdersheldt’s recordkeeping. Trial

Tr. at 460:3–22, 478:25–479:22, 488:23–24, 525:8–12, 526:3–529:14. In fact, he testified that a

person reviewing only Dr. Houdersheldt’s records could not understand why certain controlled

substances were prescribed. Id. at 526:11–23. In other words, thorough records are, in his view,

essential to determining after the fact whether a patient’s course of treatment was appropriate. See

id. at 420:3–6 (thorough recordkeeping is important “so [that,] after the fact, anyone else who is

either managing them in the future or, if there’s a bad outcome, looking at the specifics of could

this have been done better [sic], the details are all there”).

        But Dr. Munzing relied exclusively on those same, supposedly inadequate, records to reach

his conclusions in this case. He opined for more than 150 pages in his report on the merits of Dr.

Houdersheldt’s treatment of three patients, based entirely on medical records that, he admits, were

not sufficient to give him a full picture of those patients’ care. The Fourth Circuit has affirmed the

exclusion of this sort of internally inconsistent expert testimony. Cooper, 259 F.3d at 201; In re

Lipitor, 892 F.3d at 633 (“Including patients with only a single reading, the district court explained,




                                                   58
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 69 of 132 PageID #: 22002




was contrary to the position the plaintiffs and their experts had taken elsewhere in the litigation

. . . that a single elevated glucose reading was not a reliable indicator of a diabetic patient.”).

        Similarly, Dr. Munzing also testified that records are conclusive evidence of what

happened in an examination room. 26 Trial Tr. at 527:12–14. But when confronted with records
                                     25F




showing Dr. Houdersheldt had evaluated a variety of physical conditions, he arbitrarily denied the

reliability of those records because Dr. Houdersheldt had drawn a line through check boxes they

contained rather than checking them individually. Trial Tr. at 460:5–19, 475:14–476:3, 479:4–22.

He did the same in his report, saying: “frequently a line through the ‘normal’ column—unlikely all

of these areas were actually addressed.” E.g. Ex. B (Expert Report of Timothy Munzing) at 10.

This was not an expert opinion; it was baseless, inconsistent conjecture. Further, neither in his

report nor in his testimony does Dr. Munzing provide any standard for determining when Dr.

Houdersheldt’s records should be deemed sacrosanct or when they should be dismissed as

unreliable. But while he articulated no such standard, the one he applied was plain: Records are

to be trusted when they help the government’s case and written off when they do not. 27    26F




        Moreover, with regard to one of Dr. Houdersheldt’s patients, Dr. Munzing’s report at one

point says his findings with regard to the propriety of her treatment are “inconclusive” but



26
        The government, of course, emphatically did not want the factfinders to view medical
records as definitive when it came to Ms. Leslie, since Dr. Houdersheldt’s records showed that he
met with her in his office on September 20, 2018 and thus that the farm story and romantic advance
that supposedly took place that day were fabrications. Gov. Ex. 401.
27
        The intensity of Dr. Munzing’s zeal to shore up the government’s case come what may is
explained, at least in part, by the astounding amount of money he makes from his government
gigs: He has been paid more than $1.8 million for his services as an expert in the last two years
alone, and his performance has apparently pleased the government, as his compensation is on a
trajectory that virtually anyone would envy: around $62,000 in 2017, $320,000 in 2018, $1 million
in 2019, and $900,000 so far in 2020. U.S. Treasury Department, Bureau of the Fiscal Service,
USAspending.gov (last accessed Oct. 2, 2020), available at: https://www.usaspending.gov/search
/2d4eb50d22ded26468c5d72ffce970a2.

                                                  59
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 70 of 132 PageID #: 22003




elsewhere asserts instead that the treatment was inappropriate. Id. at 4, 65. The consequences of

this difference are massive: The government indicted Dr. Houdersheldt based on Dr. Munzing’s

findings of “inappropriate” treatment, but not where he found treatment to be “inconclusive.”

       Finally, a deeper look at the report reveals more inconsistencies. Of the 3,000 patients in

Dr. Houdersheldt’s practice, Dr. Munzing was asked by the government to review the cherry-

picked files of only nine patients in preparing his report in the hope that he would find a basis to

bolster the government’s case. Id. at 3. Of those, he concluded that Dr. Houdersheldt’s treatment

of four patients was appropriate and that his treatment of two patients was inconclusive. Id. at 4.

But there is little to no difference between his “findings” for patients in these two categories. In

fact, the findings are essentially copied and pasted for each patient. Compare id. at p. 26–27, 39–

40, 45–46 (finding Dana Black’s, Tammy Chapman’s, Regina Furr’s care appropriate) with id. at

33–34 (providing “inconclusive” finding for Betsy Carter despite identifying nearly identical

deficiencies).

                 3.    Dr. Munzing operated on a fundamental assumption that he knew was
                       unsupported by the record.

       The Fourth Circuit is clear that expert testimony based on faulty assumptions is

inadmissible. March v. W.R. Grace & Co., 80 F. App’x. 883, 885–888 (4th Cir. 2003) (rejecting

expert testimony where the expert assumed the length and adequacy of plaintiffs’ exposure to an

allegedly cancer-causing substance). Thus, Dr. Munzing’s testimony should also have been

excluded under Daubert because his entire analysis was premised on a faulty assumption: If

something is “not documented, it didn’t happen.” Trial Tr. at 527:12–14. He operated on this false

premise even though he knew (1) that Dr. Houdersheldt likely took additional steps that were not

recorded, id. at 525:8–12, and (2) that Dr. Houdersheldt’s failure to maintain thorough records was

a cornerstone of the government’s theory of the case, Trial Tr. at 1044:22-23, 1045:4–14, 20–22,

                                                60
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 71 of 132 PageID #: 22004




1047:12–16, 1077:1–11 (government’s closing arguments, emphasizing failure to keep adequate

records). Further, each of the patients testified, as discussed above, that the records do not tell the

whole story of their treatment. See, e.g. Trial Tr. at 729:24–731:24, 738:20–739:3, 786:3–787:1,

812:15–20.

                4.      Dr. Munzing’s opinions contained unexplained gaps in reasoning.

        “[A]n expert’s failure to explain the basis for an important inference mandates exclusion

of his or her opinion.” Hudgens v. Bell Helicopters/Textron, 328 F.3d 1329, 1344 (11th Cir. 2003).

And “nothing in either Daubert or the Federal Rules of Evidence requires a district court to admit

opinion evidence that is connected to existing data only by the ipse dixit [say so] of the expert. A

court may conclude that there is simply too great an analytical gap between the data and the opinion

proffered.” General Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997). Dr. Munzing’s testimony thus

should also have been excluded because so much of what was passed off as “expert” analysis was

riddled with fundamental gaps in reasoning and premised not on evidence and logic, but instead

purely on Dr. Munzing’s say-so.

        First, in several places, Dr. Munzing notes that the drugs Dr. Houdersheldt prescribed to

certain patients were “those popular for abuse and/or diversion.” Ex. B. at 10, 57, 64, 78, 84. He

then treats this “fact” as a primary basis for his conclusion that Dr. Houdersheldt’s use of these

drugs with his specific patients was improper. Id. But that’s it. He never explains how a generalized

proposition—sometimes people abuse these drugs—applies to show that the prescriptions written

for these specific patients were improper. The mere act of prescribing controlled substances that

are sometimes abused is not a crime, nor even evidence of one.

        Dr. Munzing’s criticism of Dr. Houdersheldt’s decision to prescribe both opioids and

benzodiazepines is likewise intellectually stunted. E.g., id. at 85. As a justification for his assertion


                                                   61
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 72 of 132 PageID #: 22005




that the two classes of drugs may not be prescribed together, he provides a general citation to CDC

guidelines. Id. at 96. But those non-binding, advisory guidelines merely state that “[c]linicians

should avoid prescribing opioids and benzodiazepines concurrently whenever possible.” Centers

for Disease Control and Prevention, Morbidity and Mortality Weekly Report, CDC Guideline for

Prescribing Opioids for Chronic Pain 16, 30, 31–32 (2016) (emphasis added), available at

https://www.cdc.gov/mmwr/volumes/65/rr/pdfs/rr6501e1.pdf. Dr. Munzing conveniently does not

quote that language from the guidelines, nor does he explain why prescribing both classes of drugs

simultaneously was inappropriate with respect to these particular patients. 28 That failure renders
                                                                             27F




his testimony infirm. See Eghnayem v. Boston Scientific Corp., 57 F. Supp. 3d 658, 676–77 (S.D.

W. Va. 2014) (“An expert’s opinion may be unreliable if he fails to account for contrary scientific

literature and instead ‘selectively [chooses] his support from the scientific landscape. [I]f the

relevant scientific literature contains evidence tending to refute the expert’s theory and the expert

does not acknowledge or account for that evidence, the expert’s opinion is unreliable.” (alterations

in original) (internal quotation marks and citations omitted)).

       In contrast to his absolute—and baseless—pronouncement that it is never appropriate to

prescribe opioids and benzodiazepines simultaneously, Dr. Munzing did at least admit both at trial

and in his report that it can be appropriate to prescribe patients opioids with an MME higher than

100. Id. at 96; Trial Tr. at 483:2–6. Nonetheless, without bothering to explain why it was

inappropriate under the circumstances, he condemns Dr. Houdersheldt for doing so in Mr.



28
        At trial, the government mocked Dr. Whaley—both during his testimony and in closing—
for correctly testifying that the guidelines did not prohibit prescribing both opioids and
benzodiazepines concurrently. Trial Tr. at 964:14-19, 1045:15-18. This conduct—implying that
the defense expert was lying when he was correctly summarizing the very report upon which the
government’s own expert relied—was improper and prejudicial.


                                                 62
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 73 of 132 PageID #: 22006




Williams’s case. Ex. B. at 78. Dr. Munzing further states that Dr. Houdersheldt “[r]arely, if ever,

utilized” opioid tapering, id. at 11, but he fails to reconcile this proclamation with the undeniable

evidence that both of the patients whose prescriptions underlie Dr. Houdersheldt’s convictions

were taking fewer opioids at the end of their treatment than they were at the beginning. Likewise,

he concludes, based solely on notes showing Ms. Leslie may have been an addict, that it was

inappropriate to prescribe opioids to her. Id. at 47. Yet in his own peer-reviewed article he states

that it can be appropriate to prescribe opioids to drug addicts. Ex. F at 5 (“Patients with substance

use disorder with medically legitimate pain sufficient to justify opioids must be closely monitored

. . . .”).

             In short, in both his trial testimony and report, Dr. Munzing failed to follow his own

methods, contradicted himself, and made unwarranted and unexplained assumptions. His

testimony was, therefore, unreliable and should have been excluded under Daubert before it ever

reached the jury’s ears. The failure to exclude this unreliable evidence essential to the

government’s case deprived Dr. Houdersheldt of a fair trial and resulted in his wrongful

conviction. Accordingly, he must be granted a new trial free of these fundamental errors.

                    Evidence from Dr. Houdersheldt’s Medical Practice Was Obtained via a
                    Fatally Flawed Warrant Affidavit and Should Have Been Excluded.

             In his pretrial motion to suppress, Dr. Houdersheldt set forth a number of significant

concerns regarding the integrity of the affidavit of probable cause, executed by Crane, that the

Magistrate Judge relied upon in authorizing the search of—and seizure of records and effects

from—Dr. Haudersheldt’s medical practice. In denying the motion for a Franks 29 hearing, this
                                                                                    28F




Court acknowledged the legitimacy of several of Dr. Houdersheldt’s concerns, but ultimately




29
     Franks v. Delaware, 438 U.S. 154 (1978).
                                                   63
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 74 of 132 PageID #: 22007




decided that neither suppression nor a hearing was required because, after stripping away the false

statements, probable cause for the warrant remained. But evidence that came to light at trial, and

additional evidence that has been discovered post-trial, shows unequivocally that the key

remaining allegations upon which the Court relied in denying Dr. Haudersheldt’s motion to

suppress and request for a Franks hearing were themselves false and, at a minimum, included

within the probable cause affidavit with reckless disregard for their falsity.

       It is therefore now clear that the government’s supposed basis for probable cause was

nothing but a house of cards, which has now fallen, and that the evidence seized from Dr.

Houdersheldt’s medical practice should have been suppressed.

       A primary basis for this Court’s determination that probable cause for the warrant existed

even without the portions of the affidavit challenged by Dr. Houdersheldt was Crane’s assertion

that Dr. Houdersheldt lied to Duran during the encounter at Hurricane Park, allegedly telling him

that the prescription he had just written for Ms. Leslie was instead written for Ms. Leslie’s mother.

Thus, when Dr. Houdersheldt challenged the affidavit’s omission of Ms. Leslie’s repeated denials

that Dr. Houdersheldt had written the prescription not for her but for her mother, the Court

concluded that these omissions, even if made to deceive, did not negate probable cause because

the affidavit elsewhere asserted that “Dr. Houdersheldt [himself] told Officer Duran that he met

with [Ms. Leslie] to write [Ms. Leslie’s] mother a controlled substance prescription.” Opinion &

Order, ECF No. 61, at 9.

       Similarly, when Dr. Houdersheldt challenged the affidavit’s reliance on ludicrous,

knowingly false, and salacious allegations made by an individual who was obviously high on drugs

at the time and who had no ties to Dr. Houdersheldt’s medical practice, the Court concluded that

probable cause was still established because of Dr. Houdersheldt’s suspicious encounter with



                                                 64
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 75 of 132 PageID #: 22008




Officer Duran at the Hurricane City Park in which he allegedly falsely stated that the at-issue

prescription was for Ms. Leslie’s mother. Id. at 10. Likewise, though the Court noted Dr.

Houdersheldt’s concern about the affidavit’s misleading assertion that 17 of Dr. Houdersheldt’s

(3,000) patients had died within 30 days of receiving a prescription from him was “well-taken,”

the Court again referred back to the supposed lie in the park as a basis for concluding that probable

cause was nonetheless established. 30 Id. at 12.
                                    29F




       It is thus clear from the record that Dr. Houdersheldt’s supposed assertion that the

prescription he had given to Ms. Leslie in the park was for her mother was fundamental to this

Court’s finding that neither suppression nor even a Franks hearing was warranted in this case.

Simply stated, the Court credited Crane’s assertion that Dr. Houdersheldt made that false statement

despite the facts that (1) there was no trace of any such statement on the recording Duran made

during the encounter at the park, id. at 8 n.8 (referencing recording), (2) such a statement would

have been utterly nonsensical given that the actual prescription in the hands of Duran at the time

said otherwise, (3) Ms. Leslie asserted no such statement occurred, and (4) Dr. Houdersheldt

submitted a sworn statement that he made no such assertion. Doc. 55, Ex. D.

       But now, post-trial, any remaining doubt as to whether the statement attributed to Dr.

Houdersheldt ever occurred, and any lingering questions about Crane’s and Duran’s intent in

including the supposed statement in the affidavit has disappeared. Dr. Houdersheldt never asserted

that the prescription provided to Ms. Leslie at the park on November 20, 2018, was for Ms. Leslie’s




30
       The government, for its part, adopted the same line of reasoning, relying heavily on Dr.
Houdersheldt’s supposed lie. Opp. to Mot. to Suppress, ECF No. 51, at 6 (“Defendant’s dishonest
statement made directly to Officer Duran, that the prescription was for [Ms. Leslie’s] mother,
trumps the significance of any subsequent statements made by [Ms. Leslie] on the topic.”).



                                                   65
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 76 of 132 PageID #: 22009




mother, and Crane included the false assertion in the affidavit knowing that it was false. In other

words, the real lie came from Crane and Duran, not Dr. Houdersheldt.

       First, though Dr. Houdersheldt’s supposed statement regarding the prescription loomed so

large with respect to the finding of probable cause, Duran was completely silent on the issue at

trial. See Trial Tr. at 44–46. That silence is deafening. When called to the stand to testify regarding

the events that took place in the Hurricane City Park that night, Duran was careful not to say a

word about any purported lies told by Dr. Houdersheldt. Id. Although Duran was happy to make

the assertion second-hand to support a bogus search warrant, when it came time to make the

statement under oath, he thought it best to stay mum. Id. That such an overzealous and

unreasonably aggressive prosecution team would not have leaped at the opportunity to introduce

evidence of a supposed direct lie of Dr. Houdersheldt—if Duran had been willing to testify to it—

is not only implausible, it is impossible. Clearly, the threat of perjury is a remarkable truth serum—

at least for Duran.

       Even more significant is a document that was produced by the government after the motion

to suppress was filed, buried in a mound of other documents provided shortly before the scheduled

trial date of March 17, 2020, and—as the government no doubt intended—not discovered by Dr.

Houdersheldt’s counsel until after trial. That document is a DEA “Case Initiation” report prepared

on December 3, 2018—less than two weeks after the park encounter between Dr. Houdersheldt,

Ms. Leslie, and Duran. The report unequivocally states that, according to Duran himself, Dr.

Houdersheldt never lied and stated that the prescription was for Ms. Leslie’s mother but, quite the

opposite, stated truthfully that it was for Ms. Leslie herself. According to that near-

contemporaneous report, though Ms. Leslie supposedly “told Officer Duran that she was just

getting her mother’s prescription,” Dr. Houdersheldt contradicted that statement and instead



                                                  66
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 77 of 132 PageID #: 22010




truthfully “confirmed[] that the prescription was for [Ms. Leslie] and not her mother.” Ex. I,

DEA Case Initiation Report (December 3, 2018), at 1 (emphasis added).

       This document directly contradicting the assertions in the search warrant, and Duran’s

silence concerning this issue at trial, make clear that any assertion by Duran that Dr. Houdersheldt

lied about the recipient of the prescription provided at Hurricane City Park was itself a lie. What’s

more, Crane either knew it was a lie or acted with reckless disregard for the truth. He later served

as the primary case agent in this matter and had the December 2018 DEA report in his possession

before he prepared the affidavit for the search warrant. See Ex. I. Nonetheless, presumably with

the assistance of the government’s attorneys, 31 he included that blatantly false statement in his
                                               30F




affidavit anyway, presumably because he knew he could not establish probable cause without it. 32 31F




       In summary, the evidence that Duran fabricated Dr. Houdersheldt’s purportedly false

statement concerning the intended recipient of the prescription provided at Hurricane City Park—

and that Crane either included the false statement in the affidavit knowing that it was false, or

simply made it up himself, is overwhelming: (1) there is no real-time recording containing the

statement, though Duran recorded much of what occurred in the park that night; (2) it would have

been ludicrous for Dr. Houdersheldt to make such an obviously false statement; (3) Ms. Leslie

asserted that no such statement occurred on multiple occasions; (4) Dr. Houdersheldt swore that

he did not make the statement; (5) Duran himself, while under oath, refused to swear that the



31
        Dr. Houdersheldt has requested the government to produce any internal communications
between government counsel and its agents which would demonstrate the hands-on involvement
of the prosecutors in, among other things, drafting the search warrant affidavit and may shed light
on the knowledge of the prosecutors as to the false assertions in that affidavit. The government has
steadfastly refused to produce any such communications. Accordingly, Dr. Houdersheldt will
likely be filing a separate motion to compel the production of those communications.
32
       And he was correct, given how significantly the Court relied on this alleged lie in denying
the motion to suppress and motion for Franks hearing.
                                                     67
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 78 of 132 PageID #: 22011




statement was true; and (6) a contemporaneous DEA report explicitly states that Dr. Houdersheldt

in fact stated that the prescription was for Ms. Leslie herself, not her mother. Thus, unlike when

the Court denied Dr. Houdersheldt’s motion to suppress before trial, it is now clear that the

government’s probable cause was hopelessly infirm. Dr. Houdersheldt is therefore entitled to a

new trial from which the evidence illegally obtained from the government’s search of his medical

practice is omitted.

IV.    THE JURY WAS PREVENTED FROM HEARING KEY EVIDENCE AS A
       RESULT OF THE GOVERNMENT’S BRADY AND GIGLIO VIOLATIONS AND
       THE COURT’S ERRONEOUS EVIDENTIARY RULINGS.

       In addition to being exposed to improper evidence at Dr. Houdersheldt’s trial, the jury was

prevented from considering evidence in his defense. In particular, the government prevented the

defense from presenting important evidence by repeatedly violating its obligations under Brady

and Giglio 33 and by improperly limiting the testimony of Dr. Houdersheldt’s expert. 34
           32F                                                                       33F




                 The Government Violated Giglio by Failing to Turn Over Critical
                 Impeachment Evidence That Would Have Discredited Its Key Witness.

       Due Process requires the government to disclose evidence that is favorable to the defense

and material to guilt or punishment. Giglio v. United States, 405 U.S. 150, 154-155 (1972); see

also United States v. Higgs, 663 F.3d 726, 734-35 (4th Cir. 2011) (the government’s disclosure




33
       Dr. Houdersheldt asserts Brady and Giglio claims in the following sections based on the
evidence the government has turned over to date. That said, he continues to seek additional
disclosures from the government through various means, including preparing motions to compel.
Should those efforts reveal additional evidence that was not disclosed to the defense, Dr.
Houdersheldt reserves the right to amend or supplement this motion.
34
        The Court also improperly restricted the defense in offering evidence of Dr. Houdersheldt’s
good character. Doc. No. 54. But evidence of Dr. Houdersheldt’s good character was, alone, a
sufficient basis for the jury to acquit. Michelson v. United States, 335 U.S. 469, 476 (1948)
(character evidence alone may be sufficient “to raise a reasonable doubt of guilt.”).


                                                68
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 79 of 132 PageID #: 22012




obligation arises whether the evidence is exculpatory or impeaching and notwithstanding the good

or bad faith of the government in failing to make the required disclosure). Thus, a failure to disclose

violates a defendant’s right to due process when the evidence (1) is favorable to the defendant

because it is either exculpatory or impeaching, (2) was suppressed by the Government, and (3) is

material. Strickler v. Greene, 527 U.S. 263, 281-82 (1999). The Supreme Court has held that

evidence is material if “there is a reasonable probability that, had the evidence been disclosed to

the defense, the result of the proceeding would have been different.” Kyles v. Whitley, 514 U.S.

419, 433-34 (1995). And a “reasonable probability” is simply one sufficient to “undermine

confidence in the outcome.” Id. at 434.

        In this case, the government failed to disclose two critical pieces of evidence related to Ms.

Leslie. First, it failed to disclose the details of its non-prosecution deal with her. Second, it failed

to disclose, until the eve of trial, BOP records showing her continued use of opioids.

               1.      The Government failed to provide the defense with the details of what
                       was obviously an implied non-prosecution agreement.

       As discussed above, see, supra, Section II.A.2, the law enforcement officers charged with

investigation of this case coerced Ms. Leslie into describing her meetings with Dr. Houdersheldt

to pick up prescriptions outside the office and divulging the fake farm story. And, as also discussed

above, this means that, based on the government’s theory of the case, Ms. Leslie was an

accomplice, not a victim.

        Yet Ms. Leslie was not charged, and the reason is obvious: The government needed her to

testify against Dr. Houdersheldt because the other two patients whose prescriptions formed the

basis of the indictment refused to cooperate. Both Messrs. Williams and Wilson, after all,

ultimately testified for the defense.




                                                  69
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 80 of 132 PageID #: 22013




        Any claim that the government did not cut a deal with Ms. Leslie not to charge her in return

for her testimony is simply not believable. 35 The deal may not have been written; it may not have
                                           34F




been formalized; it may not even have been stated in so many words. But Ms. Leslie was both told

and clearly understood that unless she cooperated with the government and gave it something it

could use at trial, she would be charged and would face a prison sentence of her own. 3635F




        To this day, the government has never produced anything about its deal with Ms. Leslie.

Has she been charged but that charge is under seal? Has she been told that she will not be charged

based on her cooperation, as the agents promised during her initial interrogation? Comments those

same agents made in numerous other interviews suggest they frequently discussed such deals with

the prosecutors in this case and answers to these questions should have been provided in advance

of trial pursuant to Giglio.

       The government compounded the problem of its failure to disclose this agreement by

repeatedly—and improperly—arguing in closing that Ms. Leslie had nothing to gain from

testifying against Dr. Houdersheldt. “[Ms. Leslie] testified without any gain,” the government



35
       Once again, the defense has requested the government to provide any evidence of promises,
inducements, or agreements with Ms. Leslie that she would not be prosecuted if she cooperated
with the government. And, yet again, the government has resisted providing any information
concerning the deal struck with Ms. Leslie. Accordingly, the defense will likely be filing a separate
motion to compel the production of this evidence which the prosecutors are constitutionally
required to provide.
36
        The government was careful to excise any of the threats, inducements, or promises that the
agents made to Ms. Leslie during the interrogation from the report it tendered to the defense,
apparently hoping defense counsel would not bother to listen to the hour-long audio recording of
the interrogation. Likewise, until he was forced, over the government’s strenuous objection at trial,
to listen to the recording wherein he personally made several of these threats, inducements, and
promises, Crane feigned a complete lack of recollection that any such statements were ever made.
Trial Tr. at 190-198. Once again, Crane simply cannot be believed, and the defense looks forward
to exploring his credibility, should the Court grant a hearing on this motion.


                                                 70
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 81 of 132 PageID #: 22014




falsely asserted. Trial Tr. at 1042:22. “Ms. Leslie has absolutely nothing to gain from participating

in this process. She has nothing to gain from coming in here and testifying to you as to her

addiction, as to her background, as to the issues that she’s faced.” Id. at 1067:8–12. But the truth

is Ms. Leslie had everything to gain by testifying against Dr. Houdersheldt and everything to lose

if she refused—indeed, this is what the investigators (including Crane) pounded into her head with

threats in an effort to force her to tell them what they wanted to hear. See, supra, Section II.A.2.

        As the Fourth Circuit held nearly a half century ago, where the government threatens a

witness with prosecution to induce that witness’s cooperation, the government has an affirmative

obligation to provide all of the details of the arrangement to the defense:

       Viewing the record as a whole, we conclude that the jury’s verdict might have been
       different had it known of Cannon’s apprehension that he might be put to trial as an
       active perpetrator. Because the jury was incorrectly assured that Cannon had not
       been threatened, and because [FBI Agent] Smith’s threat may reasonably be viewed
       as impugning Cannon’s veracity, and because the case was otherwise wholly
       circumstantial, we conclude the government’s failure to disclose Smith’s effort to
       induce (or coerce) Cannon’s testimony was fundamentally unfair and in violation
       of the Due Process Clause of the Fifth Amendment.

United States v. Sutton, 542 F.2d 1239 (4th Cir. 1976). Similarly, the government deal with Ms.

Leslie in this case, whether formal or wink-and-nod, should have been disclosed. The

government’s failure to do so deprived Dr. Houdersheldt of his right to due process and a fair trial.

       This Court should be very hesitant to accept what will undoubtedly be the government’s

mechanical response to this argument—i.e., that no deal was struck with Ms. Leslie and no Giglio

evidence was withheld. As the Court undoubtedly recalls and as discussed below, on the very eve

of trial, the government was forced to admit, over its strenuous prior protestations to the contrary,

that it had withheld BOP records that could be used to impeach Ms. Leslie. Whatever credibility

the government might ordinarily have with the Court has already been squandered by the

prosecution team in this case.

                                                 71
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 82 of 132 PageID #: 22015




       2.      The government’s suppression of evidence of Leslie’s continued opioid use
               until the eve of trial requires dismissal of the indictment or a new trial.

               a.      The government withheld West Virginia Board of Pharmacy records and
                       lied to the Court until compelled to disclose those records.

       On July 17, 2020, just over two weeks before trial, the government provided the defense

with BOP documents showing that Ms. Leslie was continuing to obtain opioid prescriptions from

her employers, father-and-son dentists Timothy and Lincoln Spears. ECF No. 168 at 3:21–24. 37     36F




Defense counsel thereafter interviewed Timothy Spears who stated that the two prescriptions in

his name were likely forgeries. Id. at 10:8–12:17.

       Shockingly—and unbeknownst to the defense—when, following the interview with

Timothy Spears, defense counsel notified the government of her concerns, two federal agents and

one of the government attorneys immediately swarmed Dr. Timothy Spears’s office to implement

damage control. What threats and promises were made during that visit are unknown, but by the

time the government left, Spears had changed his story completely, telling the government that he

believed the prescriptions that purportedly bore his signature were valid. ECF No. 103-1. The

government trio then proceeded to the office of Dr. Lincoln Spears and successfully extracted a

statement purportedly verifying the validity of the other nine prescriptions issued to Ms. Leslie.

ECF No. 103-2. Only after locking in the statements of the two dentists did the government turn

over to the defense a DEA report reflecting that Timothy Spears had a history of writing illegal

prescriptions. Ex. J (DEA Case Initiation Report).

       On July 26, 2020, the defense filed a motion to dismiss the charges pertaining to Ms. Leslie

on the basis that the government had withheld critical impeachment evidence. ECF No. 97. In its


37
        By their own admission, government counsel had no intention of making this disclosure
until the following week, despite the Court’s pretrial order requiring disclosure two weeks in
advance of trial and the continuing duty to disclose even when the original trial date was continued.
See ECF No. 18, at 5.

                                                 72
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 83 of 132 PageID #: 22016




response, the government chastised defense counsel for failing to obtain the actual prescriptions

or review the dentists’ patient records, ECF No. 103 at 2, 5, and rejected the concern that Ms.

Leslie was illicitly obtaining controlled substances. Id. at 5–6. Rather, according to the

government, both Timothy and Lincoln Spears had confirmed that the prescriptions bore their

legitimate signatures and matched up with their patient records for Ms. Leslie. Id. at 2–3. 38
                                                                                           37F




       But the government failed to address three critical facts raised by the defense. First, the

government ignored Timothy Spears’s assertion that he did not perform any of the purported

procedures on Ms. Leslie, and, therefore, there was no reason why he would have issued any

prescriptions for her. This fact was confirmed by the government’s interview of Timothy Spears.

ECF No. 103-1 at 3. Second, the government ignored Timothy Spears’s statement to defense

counsel that the signatures on the prescriptions did not appear to be legitimate. ECF No. 168 at

10:8–12:17. Third, the government argued that the prescriptions were legitimate because each was

supposedly tied to one of a series of dental procedures Ms. Leslie had undergone and because the

prescriptions were typically for two to three days’ worth of pain killers—a “reasonable length of

time” for dental pain killer, by the government’s lights. ECF No. 103 at 5. But the government

completely ignored the fact that the Spears dental practice was closed during the month of June

2020—and thus no procedures were performed—even while Ms. Leslie purportedly received a

prescription that month. ECF No. 98 at 4.

       On July 29, 2020, this Court held the first of three hearings on the motion to dismiss. ECF

No. 168. During the hearing, the defense argued that the patient records that were first provided to

the defense shortly before the hearing, and which seemed to confirm the legitimacy of the




38
        To ensure that the Spears’ records would corroborate those assertions, the government left
the prescriptions with them, Doc. 103-2 at 2, allowing them time to potentially alter their records
to match the prescriptions.

                                                 73
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 84 of 132 PageID #: 22017




prescriptions in issue, appeared to have been altered. Id. at 17:14–18:20. Regardless, the defense

position was that the government had violated its obligation to provide, in a timely matter, evidence

that could be used to impeach Ms. Leslie because it knew or should have known about the

prescriptions issued from the Spears’ dental practice to Ms. Leslie long before it made the records

available because it was monitoring BOP records for both Ms. Leslie and Dr. Houdersheldt Id. at

22:2–21.

       This Court focused on the critical question and raised its concern with Mr. Barras: “So I’m

really puzzled at how or why the government didn’t know before Friday the 17th that [Ms. Leslie]

was getting prescriptions for narcotics, opioids and, therefore, you should have examined them.”

Id. at 28:3–6. “[Y]ou knew,” the Court told government counsel, “that you should be looking at

[Ms. Leslie]’s BOP records before trial to determine whether she was getting prescriptions for

opioids regardless of whether they were properly written or not.” Id. at 29:3–6.

       At that point, Attorney McFadden falsely declared that the defense had been put on notice

of a portion of the prescriptions Ms. Leslie received from the dental practice in December of 2019.

Id. at 30:22–31:15. The government promised to check on the accuracy of this assertion but assured

the Court that in any event, the BOP records for Ms. Leslie had not been obtained in March because

the trial was continued. Id. at 32:4–34:3.

       When pressed by the Court on when the government knew about Ms. Leslie’s continued

opioid use, government counsel falsely claimed that the government did not know until Ms.

Leslie’s prescription records were received from the BOP in July 2020. Id. at 33:20–34:3. Based

on that representation, the Court found no discovery violation had occurred. Id. at 35:19–36:9.

Nevertheless, the Court agreed to continue the hearing the next day to allow more time to explore

the legitimacy of the prescriptions issued to Ms. Leslie. Id. at 36:25–37:3; 68:3–69:16.




                                                 74
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 85 of 132 PageID #: 22018




       The Court resumed the hearing on the motion to dismiss on July 30th. Doc No. 169. In

responding to the Court’s questions, the defense presented a compelling basis for believing that

the Spears’ patient records “appeared to be fabricated.” Id. at 5:9–6:23. As defense counsel pointed

out, each of the patient entries appeared to have been written in the same handwriting, on the same

day, with the same pen. Id. at 6:14–16 Defense counsel also outlined numerous leads she intended

to pursue, id. at 5:23–8:2, and requested a short, two-week continuance of the trial to allow the

defense to conduct this essential investigation. Id. at 2:3–6.

       In response, government counsel specifically denied withholding the records: “We have

not hidden the ball on that at all.” Id. at 9:15–16 (emphasis added). As the Court now knows,

subsequent acknowledgements by the government proved this statement to be a lie. 39   38F




       But at the time, the Court credited the government’s representations as true and concluded

that there was no Giglio violation. Indeed, the government’s misrepresentations were crucial to

the Court’s reasoning:

       I agree that the government had access to these records. I agree that they stated that
       they monitored them. And when Mr. Barras was first addressing it, I was reaching
       the same conclusion. But Ms. MacFadden explained and has now confirmed that
       the government did not monitor those records in the interim time that we’re talking
       about. There is just no evidence that the government monitored the records of [Ms.
       Leslie] from the BOP and discovered in November, December or since then until
       now that she had prescriptions.

       So I don’t know how I can conclude otherwise based upon the full representation
       of the government and explanation of the government about what it had and when
       it had it, and that’s how you define their disclosure obligation.




39
        If the government had reviewed its records, as promised during the earlier hearing and as
it assured the Court it had done by July 30th, government counsel would have unquestionably
known that this statement was false. See id. at 11:22–23 (“Your Honor, we have gone back
through our records to determine what the time frames were.”). Some sins simply cannot be
forgiven. And government prosecutors, with all of the power and discretion bestowed upon them,
intentionally making a false statement to a federal judge surely must be one of them.

                                                 75
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 86 of 132 PageID #: 22019




Id. at 14:23–15:10 (emphasis added). 40
                                      39F




       Any lingering doubt that the government intentionally misled the Court was removed when

the defense pressed for a definitive statement as to when the government first came into possession

of the records showing that Ms. Leslie was continuing to receive opioid prescriptions. The Court

turned back to the government for an answer:

       THE COURT: Okay. Maybe just for the record you can clarify. At what point did
       the government obtain Board of Pharmacy records on DL’s prescriptions?

       MS. MAC FADDEN: On July 17th when I was e-mailed by Mr. McMillian, and he
       said do you want to do a joint order? At that time, we then immediately reached out
       and said let’s get it for all indicted patients. . . .

       THE COURT: Had the government obtained Board of Pharmacy records on DL’s
       prescriptions for any other time period at any earlier date?

       MS. MAC FADDEN: No, Your Honor. What was provided in October, I believe,
       in the discovery was the entirety of what we had. . . .

       THE COURT: When you say what we had, are you talking about Board of
       Pharmacy records—

       MS. MAC FADDEN: Yes, Your Honor.

       THE COURT: —on DL?

       MS. MAC FADDEN: What we had, yes.

       THE COURT: So you did obtain Board of Pharmacy records on DL—

       MS. MAC FADDEN: Yes.

       THE COURT: —on an occasion prior to July 17th.


40
        It is not clear that the Court was correct on this point, as “the individual prosecutor has a
duty to learn of any favorable evidence known to others acting on the government’s behalf in the
case,” Kyles v. Whitley, 514 U.S. 419, 437 (1995), which includes an obligation to search available
databases likely to contain discoverable information, United States v. Auten, 632 F.2d 478, 481
(5th Cir. Unit A 1980) (“That the prosecutor, because of the shortness of time, chose not to run
and FBI or NCIC check on the witness, does not change ‘known’ information into ‘unknown’
information [in the Brady context].”). Nonetheless, as discussed below, the prosecutors in this
case had already learned of the records in this case by the time they made these representations to
the Court.
                                                 76
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 87 of 132 PageID #: 22020




       MS. MAC FADDEN: Of 2020, yes, we did.

       THE COURT: Right. But those records were—confirm for me. Were those
       records from the Board of Pharmacy obtained before the November 2019
       prescriptions started?

       MS. MAC FADDEN: Yes.

Id. at 21:19–22:25(emphasis added).

       Thus, the government unequivocally stated to the Court that it did not obtain any post-

November 2019 prescription records for Ms. Leslie until July 17, 2020. But whether pangs of

conscience or fear of the incurring the Court’s wrath, within hours of the hearing, government

counsel Barras submitted a pleading, under seal, captioned as a “Notice of Record Production.”

Doc. No. 111. In his pleading, Mr. Barras conceded that, contrary to his answers the previous day

and the answers provided by his co-counsel Ms. McFadden earlier that very day in direct response

to the Court’s questions, the government in fact had been in possession of the crucial, at-issue,

prescription records for Ms. Leslie well before July 17, 2020. Id. at 1.

       In fact, Mr. Barras was forced to admit—again, contrary to the false statements made by

Ms. McFadden to the Court—that the government had twice (in March and June 2020) received

batches of documents showing Ms. Leslie’s continued opioid use post-termination of her treating

relationship with Dr. Houdersheldt following his indictment in September of 2019. See id. Yet,

despite its obligations under Brady and Giglio, as well as the Court’s pretrial order that imposed a

continuing duty to disclose as new information came into the government’s possession, the

government only disclosed these documents on the eve of trial.

       In light of this government about-face, the Court ordered yet another hearing. Doc. No.

170. But now, the question was no longer whether a remedy was required but rather what remedy,

if any, would provide Dr. Houdersheldt with a fair trial. At that hearing, this Court expressed its

exasperation with the government’s lack of candor and obfuscation:

                                                77
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 88 of 132 PageID #: 22021




       I am dumbfounded, stunned, and disappointed that the government, over the course
       of those two days [i.e., the two days of the prior hearing], couldn’t seem to figure
       out and accurately report to the Court what it knew and when it knew these things.

       It’s particularly disturbing to me that after the discussion Wednesday, that when the
       government came back on Thursday and firmly reiterated, despite having many
       opportunities to the contrary, that it had not received any Board of Pharmacy
       records from the time that these—during when these 11 prescriptions were written,
       meaning that there had been a pharmacy record obtained before that and disclosed,
       but that the government had not obtained and, therefore, had not disclosed anything
       in the interim until July 17th, now that appears not to be the case, on at least two
       occasions recent—recently enough that it dumbfounds me to think that the
       government did not identify—recognize the significance of its earlier obtaining of
       Board of Pharmacy records and then at least advise the Court accurately on
       Thursday, but apparently that’s exactly what happened.

Id. at 23:25–24:19.

                       b.      The Court’s remedy for the government’s dishonest conduct was
                               wholly inadequate.

       Where, as here, “the government’s contumacious conduct involves a delay in producing

discovery, . . . the relevant inquiry is whether the defendant’s counsel was prevented by the delay

from using the disclosed material effectively in preparing and presenting the defendant’s case.”

United States v. Sterling, 724 F.3d 482, 511 (4th Cir. 2013) (internal quotation marks omitted).

And when the material is provided too late for the defense to make effective use of the evidence,

or as here, when the government’s delay denies the defense a reasonable opportunity to investigate

the disclosure further, the defendant has been denied his due process right to a fair trial. E.g.,

United States v. Russell, 971 F.2d 1098, 1112 (4th Cir. 1992) (where evidence is provided to the

defense “before it is too late for the defendant to make effective use of it, there is no due process

violation”). In fashioning a remedy for a Giglio violation, the district court must consider several

factors, including the reason for the government’s delay, whether the government acted

intentionally or in bad faith, the degree of prejudice suffered by the defendant, and whether




                                                 78
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 89 of 132 PageID #: 22022




anything short of the dismissal of the indictment would be sufficient to remedy the prejudice.

United States v. Sterling, 724 F.3d 482, 512 (4th Cir. 2013).

       Here, as a remedy for the government’s failure to disclose the crucial prescription

information on a timely basis, the Court ordered the two dentists for whom Ms. Leslie worked—

Timothy and Lincoln Spears—to produce their patient records and submit to a deposition. ECF

No. 170 at 32:7–18. The deposition was held on a Saturday—the weekend before the trial was

scheduled to begin. Id. at 32:4–5. This remedy was woefully inadequate to address the

government’s misconduct and the prejudice caused to Dr. Houdersheldt.

       First, there is little question but that the government’s concealment of evidence of Ms.

Leslie’s continued opioid use was in bad faith. This was no mere oversight. And when questioned

about it, the government blatantly lied to the Court. As the Court stated, the government’s

malfeasance was “dumbfound[ing].” 41 40F




       More shocking conduct by the government’s attorneys would be hard to imagine but for

what came next. When their misconduct was uncovered, the prosecutors affirmatively tried to

sweep the whole sordid matter under the rug by visiting the doctors Spears and “correcting” their

story, see, supra, at p. 72, and then arguing that, because the prescriptions were supposedly

legitimate, their failure to turn over the evidence earlier, their deception of defense counsel, and

their lies to the Court were of no moment. Id. at 6:8–8:7. The extraordinary bad-faith nature of the

government’s conduct weighs strongly in favor of a forceful sanction.



41
        Of course, government counsel’s false statements to the Court are understandable in
context. Having already false claimed that Ms. Leslie was opioid free during the reverse proffer in
June 2020, and having now twice intentionally withheld clear Giglio materials in March and again
in June, the prosecutors had little choice but to stick to the lie that they had not received Ms.
Leslie’s BOP records prior to July 17, 2020, even if that meant taking the falsehoods to the next
level and contemptuously lying directly to the Court. “Oh, what a tangled web we weave, when
first we practice to deceive.” Sir Walter Scott, Marmion: A Tale of Flodden Field (1808).
                                                79
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 90 of 132 PageID #: 22023




       Regarding the prejudice to Dr. Houdersheldt caused by this misconduct, the withheld

records were not ordinary, run-of-the-mill impeachment evidence. To the contrary, the evidence

proved that Ms. Leslie was continuing to use opioids and also strongly suggested that she was

doing so illegally—and that the government—in continued exchange for cooperation, permitted

her to engage in such conduct or at least turned a blind eye to it. Had the defense been provided

with this information in a timely manner and had been given sufficient time to conduct an

investigation to prove that what the evidence suggested was true, then the credibility of the

government’s star witness would have been not merely impeached, but eviscerated. The

government undoubtedly knew this to be the case and thus went to extraordinary lengths, first, to

conceal the records as long as possible, second, to lie about the concealment, and, third, once the

records were out, to conduct a suspicious clean-up operation with the Spears.

        The remedial deposition ordered by the Court was thus inadequate because it failed to

address the intentional nature of the government’s conduct and did not operate to unwind the

prejudicial effects of that conduct. Along these same lines, the deposition remedy was inadequate

because it failed to undo the damage done by the government’s wrongdoing. At a bare minimum,

Dr. Houdersheldt was entitled to the modest two-week continuance requested by the defense that

would have allowed him to thoroughly investigate the situation and run the origins of the likely

illicit prescriptions to ground. ECF No. 169 at 2:3–6. Instead, Dr. Haudersheldt’s trial counsel

were forced to conduct a rushed investigation, on the eve of trial, and at the expense of other last-

minute preparations.

       Dr. Houdersheldt also should have been permitted to depose Ms. Leslie in order to inquire

if, as suspected, she had stolen prescription pads from the Spears, whether she had been threatened

or intimidated by the government, and whether she was promised that she would not be prosecuted



                                                 80
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 91 of 132 PageID #: 22024




in order to secure her testimony. Dr. Houdersheldt was also entitled to pursue additional avenues

of investigation, including engaging a handwriting or ink expert to determine whether the

prescriptions ostensibly written by the Spears were in fact forged by Ms. Leslie and also to

determine whether the dental-patient records that supposedly provided legitimacy to the

prescriptions had been falsified.

       These issues could not adequately be explored—and, with regard to some aspects, could

not be explored at all—by deposing the dentists in the days before trial. In finding that deposing

the dentists was a sufficient remedy, the Court misperceived the nature of the evidence, the

investigation that could have been undertaken if the evidence had been disclosed earlier, and the

use which could have been made of that evidence on cross-examination.

       In short, the Court undervalued the nature of the evidence of Ms. Leslie’s continued opioid

use and failed to provide a constitutionally sufficient remedy for the government’s outrageous

conduct in concealing that evidence. In reality, dismissal would have been an appropriate sanction;

at minimum, a generous continuance was required in to allow for the necessary investigation. The

Court can rectify that error now by granting Dr. Houdersheldt a new trial with time to investigate

the nature of Ms. Leslie’s continued opioid use and without the continued involvement of the

government attorneys who caused this problem.

       That was the remedy provided for similar misconduct in a case from one of this Court’s

sister districts. In United States v. Burns, 2016 WL 3910273 (W.D. Va. July 14, 2016), like this

case, the government engaged in the concealment of evidence and the government attorney lied to

the Court about that concealment.

       The court in Burns found that the government had intentionally suppressed evidence that

would have been favorable to the defendant, id. at *4-*5, and further found that the defendant was



                                                81
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 92 of 132 PageID #: 22025




prejudiced by the suppression of that evidence because it could have been used to impeach, and

show the bias of, the government’s principle witness. Id. at *5. The court found that the suppression

of the evidence “undermine[d] the confidence in the outcome of the trial” in violation of the

Supreme Court’s decision in Kyles v. Whitley. Id. at *6.

       In reasoning directly applicable to this case, the Burns court went on to find that the most

compelling evidence of the prejudice to the defendant was the government’s use of the

unimpeached testimony of its star witness. See id. at *5–7. Accordingly, the court determined that,

although a complete dismissal of the indictment was not required, the violation of the defendant’s

Due Process rights mandated that he be granted a new trial with an opportunity to use the

impeachment evidence to discredit the government’s star witness. Id. at *7. But the Burns court

also found that the government attorney’s outrageous conduct could not go unpunished and

ordered—as this Court should now order—that the prosecutor who tried the case originally be

barred from participating in the retrial. Id. at *8. The Burns court reached this decision via language

that is almost word-for-word directly applicable to this case:

       From these misrepresentations, omissions, and evasions, it is clear that the
       Government’s main concern was to insulate its principal witness from damaging
       and embarrassing cross-examination, rather than disclosing the impeachment
       evidence as the Constitution and my Ex Parte Order required. The totality of the
       circumstances surrounding the suppression leads to the conclusion that this mistake
       was not an inadvertent oversight. In sum, the Government failed to exhibit candor
       toward this Court and has compromised the validity of Burns’ conviction.

Id. (emphasis added).

       In light of the government’s egregious misconduct and the Court’s failure to adequately

address it on the first go-round, the indictment in this case should be dismissed with prejudice.

Alternatively, Dr. Houdersheldt should be granted a new trial and the government’s lawyers and

agents on the original case should be removed.



                                                  82
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 93 of 132 PageID #: 22026




                The Government Wrongly Withheld Evidence Showing Dr. Houdersheldt
                Did Not, In Fact, Attempt to Interfere with a Police Investigation.

        At trial, the government made much of the fact that, after his encounter with Duran in the

park, Dr. Houdersheldt called the Chief of the Hurricane Police Department, who happened to be

his patient. For example, Attorney McFadden hammered the point home in her closing:

        Ladies and Gentlemen, the first thing he did, the first call he made was to Chief
        Mullins, Hurricane Police Department Chief Mullins. He called Duran’s boss
        immediately after running into him. He knew he could get the chief on the phone
        because he had his cell phone number at the ready. He was preparing his escape,
        and he needed to figure out his story quick. If you didn’t have anything to hide,
        why would you be calling the chief of police after hours, after his detective had just
        rolled up on you?

Trial Tr. at 1037:6–15; see also id. at 1047:4–7 (“So what did he do? He had to lie to cover his

tracks. Just like he had to call Chief Mullins to get his story straight to get out, because he knew

what would happen if the truth came out.”). And Attorney Barras could not help but do the same

in his rebuttal: “[W]hen he got back on the road, the first call he made was to Chief Mullins

because he needed to get his story straight. He needed to fix this before it became a problem.” Id.

at 1073:3–6.

        But the government was only able to suggest to the jury that Dr. Houdersheldt tried to use

his connections to get out of trouble because it had hidden the truth from the defense. When Chief

Mullins was interviewed—not just by law enforcement officers, but by government counsel—he

unambiguously told them that Dr. Houdersheldt in fact did no such thing. Ex. K (Declaration of

C. Maza). Chief Mullins denied that Dr. Houdersheldt asked him to intervene in the investigation

in any way; instead, the sum total of the doctor’s complaint was that the officer had been rude and

intimidating. Id. at ¶¶ 9, 11, 12.

        Incredibly, no record of this interview was ever disclosed to the defense. Whether it was in

a formal report or otherwise, this was plainly Brady and Giglio material that could have been very

                                                 83
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 94 of 132 PageID #: 22027




effectively used to impeach the testimony of various agents who testified about the Mullins call;

it was also Brady information, as it clearly contradicted the theory of obstruction of justice the

government sought to prove. See Love v. Johnson, supra, 57 F.3d 1305, 1313 (4th Cir. 1995) (“The

basic constitutional right [under Brady and Giglio] is the well-established right of an accused to

the disclosure of evidence in the prosecuting government’s possession that is both favorable to the

accused and material to guilt or punishment . . . Evidence may be “favorable” in the required sense

not only when it tends to substantively negate guilt but also when it tends to impeach the credibility

of a key witness for the prosecution.” (internal quotation marks omitted). And it would have been

a powerful rebuttal to otherwise damning evidence suggesting Dr. Houdersheldt had attempted to

obstruct justice.

        Deprived of that rebuttal, Dr. Houdersheldt was forced to sit mutely by while the

government—knowing full well that it had no basis for its claims—suggested that he tried to use

his relationship with Chief Mullins to quash Duran’s investigation. This second Brady violation

also entitles Dr. Houdersheldt to a new trial.

                The Government Wrongly Withheld Evidence of the Massive Financial
                Benefits Dr. Munzing Reaps as a Government Expert Witness.

        But the government was not done violating Brady yet. While, through Dr. Munzing’s

admission on cross-examination, the government (unintentionally) disclosed the tens of thousands

of dollars it paid Dr. Munzing to purchase his testimony in this case, it failed to divulge the fact—

discussed above, that the relationship between the government and Dr. Munzing ran far deeper—

and was, by orders of magnitude, far more lucrative—than his already handsome compensation in

this case would suggest. Post-trial, counsel for Dr. Houdersheldt has learned that the government

has paid Dr. Munzing nearly $2.5 million for his “expert” services since 2014. This includes nearly

$1 million in 2019 and, despite the nationwide drop in litigation due to COVID-19, nearly

                                                 84
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 95 of 132 PageID #: 22028




$900,000 year-to-date in 2020. Giglio’s obligations are not fulfilled by honest, but incomplete,

disclosures during cross-examination. Witness compensation is critical impeachment evidence that

was directly relevant to Dr. Munzing’s credibility at trial. It unquestionably falls within the

confines of Giglio. See Love, 57 F.3d at 1313. And the government’s failure to disclose it warrants

a new trial.

                    The Government’s Conduct in Another Case in this District Proves These
                    Failures Were Intentional.

        Any doubt that the prosecutors’ failures to live up to their Brady and Giglio obligations—

as well as their numerous other sins in this case—were intentional is dispelled by their similar

misconduct in another pending case: United States v. Kesari, Case No. 2:19-cr-241, presently

before Judge Copenhaver in the Charleston Division of the Southern District of West Virginia.

According to pleadings filed in that case, Mr. Barras and Ms. McFadden are once again playing

hide the ball with their Giglio obligations as well as engaging in other forms of misconduct similar

to those outlined herein:

        In summary form, the government attorneys engaged in the following misconduct:

               1.      Notwithstanding repeated requests for the government to comply with its

                       constitutional obligations, government counsel withheld evidence which was

                       unquestionably exculpatory, obtained in October of 2019 until August of 2020.

                       Doc. No. 176, p. 7. This conduct is strikingly similar to the conduct in this

                       case where the prosecutors obtained impeachment evidence of Ms. Leslie but

                       withheld it for four months, notwithstanding their constitutional obligations and

                       an order from this Court.

               2.      More than a year after the indictment of Kesari, the government continued to

                       refuse to provide any of the email communications between government

                                                    85
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 96 of 132 PageID #: 22029




              counsel and their agents. Similarly, government counsel has bluntly stated that

              the defense has no right to those communications in this case. But even

              assuming that none of those emails contain Giglio material, there is no

              legitimate basis for withholding the statements of its testifying officers

              as Jencks material.

        3.    On September 24, the government had the defendant arrested so that he could

              be forced to do the “perp walk” like they did with Dr. Houdersheldt. Doc. No.

              29 at 6. But the defendant in that case is seventy-eight years old and his wife

              is terminally ill. Id. at 3.

        4.    Like Dr. Houdersheldt, the defendant was caricatured as a drug dealer and

              opioid pusher, even though he ran a drug treatment program. Id.

        5.    The government failed to comply with the court’s order to disclose its expert

              witness by October 16, 2019. Id. at 11.

        6.    The government finally provided the disclosure nearly three weeks later on

              November 4, 2019 but less than a month before the scheduled trial. Moreover,

              the government’s tardy disclosure failed to provide any of the required

              information, including the bases for the expert’s opinion. Id.

        7.    The government acknowledged that it had failed to comply with the court’s

              pretrial discovery order but, again like this case, characterized the constitutional

              infirmity as a minor matter: “[T]he the Government does not deny that it was

              a little over two weeks late in disclosing a letter that provided a summary of

              expert testimony” but the defendant did not suffer any prejudice. Doc. No. 44




                                             86
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 97 of 132 PageID #: 22030




                   at 33. 42 But the government did not rectify its disclosure violation until August
                        41F




                   of 2020, when contrary to the allegations in the indictment, the government

                   stated that it planned to introduce evidence of six patients who the government

                   believed were receiving inappropriate prescriptions. Doc. 124 at 8.

           8.      In the second superseding indictment, the government alleged that Kesari’s

                   criminal conduct involved just four patients. Doc. No. 33, p. 3. But in a clear

                   effort to hide the needle in a haystack, the government alleged a criminal

                   conspiracy that spanned a seven-month period and, on the face of the

                   indictment, arguably included every patient in Kesari’s practice. Id. at 2. But

                   when the defense sought clarification of the number of patients the government

                   was alleging had received illegal prescriptions, the government demurred

                   arguing that it was under no obligation to provide that information.

Doc. No. 76, at 8-13.

       No doubt there is more misconduct to be gleaned from a careful examination of the record

in the Kesari case than has been identified in this section. But the point is that the outrageous

government misconduct that pervaded the investigation and prosecution of Dr. Houdersheldt is not

an outlier. Rather, the Kesari case demonstrates that abdication of their constitutional and

professional responsibilities, concealment of evidence which every federal prosecutor knows must

be disclosed, and deceit in the service of winning at all cost is the modus operandi of Mr. Barras

and Ms. McFadden.




42
        Once again, at best, a half-truth. Nineteen days, by anyone’s math, is closer to three weeks
than “a little over two weeks.”
                                                87
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 98 of 132 PageID #: 22031




               The Court Erred by Precluding the Defense Expert From Testifying Based On
               His Interview With Dr. Houdersheldt.

       Finally, at trial, defense expert Dr. Lewis Whaley sought to rebut Dr. Munzing’s faulty

analysis discussed above. The substance of his testimony was to be that, while Dr. Houdersheldt’s

notes could have been clearer, he nonetheless provided appropriate care. As part of that, Dr.

Whaley sought to testify that, despite maintaining less-than-copious formal written records, Dr.

Houdersheldt was nevertheless deeply familiar with the detailed medical history of each of the at-

issue patients. Trial Tr. at 869:14–870:7.

       But the Court excluded this testimony, ruling that it was improper for the expert to rely on

what he learned from his interview with Dr. Houdersheldt. Id. at 872:8–877:2. That is flatly

contrary to Rule 703, which allows an expert to rely on materials reasonably relied upon in the

field—including hearsay. Fed. R. Evid. 703 (“An expert may base an opinion on facts or data in

the case that the expert has been made aware of or personally observed. If experts in the particular

field would reasonably rely on those kinds of facts or data in forming an opinion on the subject,

they need not be admissible for the opinion to be admitted.”). For that reason, the Fourth Circuit

has upheld the admission of expert testimony based on interviews conducted by that expert. See

United States v. Palacios, 677 F.3d 234, 242–44 (4th Cir. 2012); United States v. Johnson, 587

F.3d 625, 634–36 (4th Cir. 2009).

       Excluding this crucial portion of Dr. Whaley’s testimony precluded him from fully

confronting and effectively rebutting the government’s expert. Dr. Whaley’s testimony on Dr.

Houdersheldt’s practices and the scope of his familiarity with his patients’ medical history—

information he gleaned from a first-person interview with Dr. Houdersheldt, these patients’

primary care physician—would have provided disinterested validation of Dr. Houdersheldt’s

treatment of the three patients at issue, something even Dr. Houdersheldt could not provide in any


                                                88
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 99 of 132 PageID #: 22032




other way, even if he had taken the stand. And it would have served as a powerful rebuttal to Dr.

Munzing’s logically faulty position that the notes were absolutely dispositive of what actually

occurred, except when they were not.

V.      THE GOVERNMENT’S MISCONDUCT DEPRIVED DR. HOUDERSHELDT OF
        A FAIR TRIAL.

        From the beginning of this case, Attorneys McFadden and Barras have had a peculiar

fascination with Dr. Houdersheldt. This motion documents at length the various dishonest,

coercive, and unethical means they and the prosecution team employed in investigating and

prosecuting this case—and at least one other case. But their obsession with seeing Dr.

Houdersheldt in a federal penitentiary infected even their public statements.

        On September 24, 2019, the DOJ announced Dr. Houdersheldt’s indictment alongside 12

other individuals. DOJ, Second Appalachian Regional Prescription Opioid Strikeforce Takedown

Results in Charges Against 13 Individuals, Including 11 Physicians (Sept. 12, 2019), available at:

https://www.justice.gov/opa/pr/second-appalachian-region-prescription-opioid-strikeforce-

takedown-results-charges-against-13. His mere inclusion in this press statement is misleading.

        The press release is full of inflammatory statements, such as this one from U.S. Attorney

Mike Stuart of the Southern District of West Virginia: “We have taken a very tough stance against

those that fuel the opiate crisis at every level including pill writers, pill fillers and drug dealers.”

Id. The Assistant Attorney General for the criminal division was quoted thundering that: “Medical

professionals who violate their solemn oaths and peddle opioids for profit should know that we

will find you and ensure the justice system treats you like the drug dealer you are.” Id. The release

further proclaimed that the charges against these 13 individuals “aggressively prosecute” those

who “contributed to the opioid epidemic, particularly medical professionals who are involved in

the unlawful distribution of opioid epidemic, particularly medical professionals who are involved

                                                  89
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 100 of 132 PageID #: 22033




in the unlawful distribution of opioids and other prescription narcotics, a particular focus of the

Department.” Id.

         Lumped in amongst pill-mill operators, Dr. Houdersheldt was made to look like a common

drug pusher. But by this time Attorneys McFadden and Barras knew that, out of Dr. Houdershelt’s

3,000 patients, they could only find one to include in the indictment—a total that, by the time of

trial, they could only expand up to three. And they knew they could not prove Dr. Houdersheldt

wrote prescriptions for financial gain, or indeed for any personal benefit. Likewise, they knew they

had absolutely no evidence tying Dr. Houdersheldt’s prescribing practices to any deaths.

         None of that made it into the release. Instead, the only qualification DOJ was willing to

include was the occasional use of the word “alleged.” Cold comfort, at best.

         But that’s not all. At the press-conference accompanying the release, Assistant Attorney

General for the Criminal Division Brian Benczkowski singled out Dr. Houdersheldt. Jake Flatley,

Federal charges filed against 11 doctors in Appalachian opioid sting, MetroNews (Sept. 24,

2019),    available   at:   https://wvmetronews.com/2019/09/24/federal-charges-filed-against-13-

individuals-in-appalachian-opioid-sting/. He incorrectly claimed Dr. Houdersheldt met multiple

patients at gas stations and convenience stores, prescribing them oxycodone, hydrocodone, and

codeine, without performing any exam. Id. 4342F




         Beyond being false—the only patient the government alleges Dr. Houdersheldt met outside

the office is Leslie—this spotlighting is bizarre. With indictments pursuing the distribution of more

than 23 million pills, why focus on the doctor charged with distributing a relatively nominal

amount? The only plausible answer, it stands to reason, is that the AAG did not know the amount




43
        This false allegation likely came directly from Ms. McFadden, who repeated the same false
claim in a motion to detain Dr. Houdersheldt. Doc. No. 8 at 3.
                                                  90
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 101 of 132 PageID #: 22034




was nominal and simply focused on the defendant his line prosecutors (i.e., McFadden and Barras)

told him to single out.

       As the Court well knows, federal prosecutors are bound by the rules of professional conduct

in the jurisdictions where they practice, regardless of where they are licensed. 28 U.S.C. § 530B(a)

(“An attorney for the Government shall be subject to the State laws and rules, and local Federal

court rules, governing attorneys in each State where such attorney engages in that attorney’s duties,

to the same extent and in the same manner as other attorneys in that State.”). Rule 3.6(a) of the

West Virginia Rules of Professional Conduct forbids lawyers to “make an extrajudicial statement

that the lawyer knows or reasonably should know will be disseminated by means of public

communications and will have a substantial likelihood of materially prejudicing an adjudicate

proceeding.” The commentary to the rule further notes that public attacks on the character of

criminal defendant, opinions of guilt, and inadmissible evidence (such as complete fabrications)

are particularly problematic. W.V. Rules of Prof. Conduct 3.6 cmt.5. Indeed, Rule 3.8 commands

prosecutors to take special care to avoid improper public statements, such as those made about Dr.

Houdersheldt:

       [A] prosecutor’s extrajudicial statement can create the additional problem of
       increasing public condemnation of the accused. Although the announcement of an
       indictment, for example, will necessarily have severe consequences for the accused,
       a prosecutor can, and should, avoid comments which have no legitimate law
       enforcement purpose and have a substantial likelihood of increasing public
       opprobrium of the accused.

W.V. Rules of Prof. Conduct 3.8 cmt. 5.

       Likewise, the DOJ’s U.S. Attorney Manual directs prosecutors not to discuss a defendant’s

character, discuss anticipated evidence or argument, or express opinions on a defendant’s guilt.

Justice Manual §1–7.610. In fact, where pre-conviction media contact is concerned, the Manual

advises prosecutors to stick to the information in “publicly available material, such as an


                                                 91
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 102 of 132 PageID #: 22035




indictment or other public pleadings.” Id.§ 1-7.700. Moreover, courts across the country have

taken prosecutors to task for inflammatory, self-promoting press statements such as those

implicated here. See, e.g. United States v. Silver, 103 F. Supp. 3d 370 (S.D.N.Y. 2015) (“In this

case, the U.S. Attorney, while castigating politicians in Albany for playing fast and loose with the

ethical rules that govern their conduct, strayed so close to the edge of the rules governing his own

conduct that Defendant Sheldon Silver has a non-frivolous argument that he fell over the edge to

the Defendant’s prejudice.”); accord. Sheppard v. Maxwell, 384 U.S. 333, 360 (1966); United

States v. Bowen, 799 F.3d 336, 341 (5th Cir. 2015); Aversa v. United States, 99 F.3d 1200, 1203

(1st Cir. 1996). And no rule is required to warn prosecutors about intentionally issuing false press

statements.

        Somehow, none of that concerned the intrepid prosecutors in this case. Tossing Dr.

Houdersheldt’s case into an inflammatory press release and presumably feeding false information

to the AAG, they disregarded West Virginia’s ethics rules, judicial admonitions, and DOJ policy

with equal abandon. It was neither the first nor last time they would do so in this case or, if the

Kesari case is any guide, several others.

        And while these press statements might not themselves be sufficient to warrant a new trial,

the Court will not have to look far to find additional misconduct justifying one. Public statements

were just the first and most obvious manifestation of the government’s willingness to break the

rules to complete their vendetta. Because the government’s conduct violated Dr. Houdersheldt’s

constitutional right to a fair trial, a new trial is required. See Kinsella v. U.S. ex rel. Singleton, 361

U.S. 234, 246 (1960) (a denial of “fundamental fairness, shocking to the universal sense of justice,”

violates the due process); United States v. Russell, 411 U.S. 423, 432 (1973) (affirming this

standard).



                                                   92
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 103 of 132 PageID #: 22036




               The Government Lied to Defense Counsel Just Before Trial to Induce a Plea
               Bargain.

       In June 2020, government counsel engaged in a “reverse proffer” during which they falsely

represented that, having gained her freedom from Dr. Houdersheldt, Ms. Leslie had cleaned up her

life and was now totally opioid free. But the government knew that statement was not true. Indeed,

in preparation for the proffer session, the government pulled Ms. Leslie’s BOP records for the

second time and knew without any doubt that Ms. Leslie had continued to receive opioid

prescriptions between December 2019 and June 2020. See supra at Section IV.A.2.

       Despite believing that Ms. Leslie was a recovering opioid addict, purporting to know or

have reason to know that Ms. Leslie had obtained opioid prescriptions in the past through illegal

means, and knowing that she was employed by the dental practice that purportedly issued the

prescriptions to her, the government took no steps to verify the legitimacy of the eleven

prescriptions that Leslie received from the dentists in that practice. Rather, the government simply

ignored the existence of those prescriptions entirely and, in an effort to unethically induce a guilty

plea, falsely informed defense counsel that Ms. Leslie was opioid free. And worse, it withheld the

records that would have allowed the defense to explore the very issues that the government had

declined to pursue.

       Because one falsehood was apparently not enough, during the same reverse proffer the

government also falsely claimed to defense counsel that Chief Mullins would testify at trial that,

on the night of his encounter with Duran in the park, Dr. Houdersheldt had tried to quash the

investigation of his conduct. As noted above, government counsel indisputably knew that to be

false, because they actively participated in the interview with Chief Mullins during which he

emphatically denied any such thing. Ex. K at ¶¶ 13–15.




                                                 93
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 104 of 132 PageID #: 22037




       As Dr. Houdersheldt has already argued, see, supra, Sections IV.A, IV.B, and IV.C, the

government’s withholding of all of these records violated Giglio and Brady and Dr. Houdersheldt’s

constitutional right to due process. But government counsel’s withholding of those records while

representing to the defense that Ms. Leslie was opioid free and Chief Mullins would testify against

Dr. Houdersheldt, created an independent but no less serious problem.

       Rule 3.4 of the West Virginia Rules of Professional Responsibility demands that lawyers

act fairly with respect to opposing parties and their counsel. Indeed, counsel may not “unlawfully

obstruct another party’s access to evidence or unlawfully alter, destroy or conceal a document or

other material having potential evidentiary value.” W.V. Rules of Prof. Conduct 3.4. Furthermore,

Rule 4.1 prohibits attorneys from “knowingly mak[ing] a false statement of material fact or law to

a third person” while “representing a client.” W.V. Rules of Prof. Conduct 4.1.

        Here, the government not only withheld critical evidence, it intentionally and affirmatively

misled the defense into believing that such evidence did not exist. In the larger scheme of the

government’s misconduct in this case, it easy to gloss over the import of false statements made

during a reverse proffer. But the Court should not do so. When prosecutors make representations

to the defense about what key witnesses will say at trial, they must tell the truth. And just as a

prosecutor cannot try to strong arm a plea by falsely stating a witness who has died or is in the

wind will testify at trial, it was wholly improper here for the government to mislead the defense

concerning the anticipated testimony of both Ms. Leslie and Chief Mullins. Such conduct is a clear

violation of the canons of ethics and presents further justification for either dismissing the

indictment or granting Dr. Houdersheldt a new trial without the participation of the two prosecutors

who sought, and obtained, a conviction at all costs.




                                                94
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 105 of 132 PageID #: 22038




               Government Counsel Solicited Perjury from Sergeant Crane When It Allowed
               Him to Testify That Leslie Had Not Been Pressured or Threatened to Force
               Her Cooperation with the Government.

       “Due process is denied if the government knowingly uses perjured testimony against the

accused to obtain a conviction.” United States v. Griley, 814 F.2d 967, 970–71 (4th Cir. 1987); see

also United States v. Ellis, 121 F.3d 908, 927 (4th Cir. 1997) (“The government violates its duty

to deal fairly with a defendant where it either solicits testimony it knew or should have known to

be false or allows such testimony to pass uncorrected.” (emphasis added)). Indeed, the government

does not even “have to solicit the false evidence; it is enough if the government allows the evidence

to go uncorrected when its surfaces.” Id. at 971. Here, the government knowingly solicited false

testimony about its interrogation of Ms. Leslie and made no effort to correct it.

       During his examination of Crane, government counsel Barras engaged in the following

colloquy with the witness:

       Q.     In terms of meeting with Ms. Leslie, whether it be September 10th, 2019,
       or September 14th, 2019, in your mind did you do anything to pressure Ms. Leslie
       to make allegations of wrongdoing regarding anyone?

       A.      No.

       Q.     During your meetings with Ms. Leslie and other members of law
       enforcement that you’ve described, in your mind did you hear attempts by them to
       pressure Ms. Leslie to make incriminating statements as to anyone in particular?

       A.      No.

       Q.    Did you make any promises to her, whether it be September 10th, 2019 or
       September 14th, 2019?

       A.      No.

       Q.     Did you hear any members of law enforcement make any promises to her
       on those days?

       A.      No.



                                                 95
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 106 of 132 PageID #: 22039




Trial Tr. at 181:10–25. No one who has listened to the recording of the interrogation of Ms. Leslie

on September 10, 2019, or read the summary above, see supra Section III.A.2, could possibly

believe that any of those answers were true. In fact, as both Mr. Barras and Crane knew, they were

lies. Crane was present for all of Shoeman’s hints and outright threats of criminal prosecution, and

even made some himself. Id.

        The evidence thus unequivocally demonstrates that Ms. Leslie was indeed pressured. In

fact, she was overtly threatened with prosecution if she did not cooperate. And when she finally

agreed, she was promised that she would not be prosecuted. Perhaps the only relevant question at

this point is not whether—but the manner in which—Mr. Barras or Ms. MacFadden approved of

the promise of immunity from prosecution by the agents—expressly or implicitly, before or after

the interview.

        Both the Supreme Court and the Fourth Circuit have reversed convictions based on similar

misconduct. In Napue v. Illinois, as in this case, the prosecutor asked whether the government’s

key witness had been promised anything in exchange for his testimony. 360 U.S. 264, 265 (1959).

He denied it and the prosecutor, knowing that testimony to be false, did nothing to correct it. Id.

The Supreme Court unanimously reversed, explaining that “a conviction obtained through the use

of false evidence, known to be such by representatives of the State, must fall under the Fourteenth

Amendment. The same result obtains when the State, although not soliciting false evidence, allows

it to go uncorrected when it appears.” Id. at 269 (internal citations omitted). The Court brushed

aside the government’s argument that the lie was inconsequential because it merely related to

credibility:

        The principle that a State may not knowingly use false evidence, including false
        testimony, to obtain a tainted conviction . . . does not cease to apply merely because
        the false testimony goes only to the credibility of the witness. The jury’s estimate
        of the truthfulness and reliability of a given witness may well be determinative of

                                                 96
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 107 of 132 PageID #: 22040




        guilt or innocence, and it is upon such subtle factors as the possible interest of the
        witness in testifying falsely that a defendant’s life or liberty may depend. . . . . A
        lie is a lie, no matter what the subject, and . . . the [prosecutor] has the
        responsibility and duty to correct what he knows to be false and elicit the truth.

Id. at 270 (emphasis added).       Likewise, in Campbell v. Reed, the Fourth Circuit reversed

Campbell’s conviction after the prosecutor—knowing the testimony to be false—allowed

Campbell’s accomplice to testify at trial that he had not been offered any plea agreement in

exchange for his testimony. 594 F.2d 4 (4th Cir. 1979).

        So too here: The evidence in this case indisputably shows that government agents,

including Crane, pressured, threatened, and enticed Ms. Leslie ad nauseum to fabricate allegations

against Dr. Houdersheldt. Attorney Barras unquestionably reviewed the recordings of Ms. Leslie’s

interview and knew beyond doubt that this was the case. Yet he posed the line of questions above,

deliberately urging Crane to falsely state that Ms. Leslie was not “pressure[d]” and was not

“promise[d]” anything. Trial Tr. at 181:10–25.

        His questions to Crane were nothing short of the solicitation of perjury. At the very least,

Mr. Barras should have known the statements were false. Ellis, 121 F.3d at 927. And given the

crucial nature of Ms. Leslie’s testimony, this profound misconduct also deals a fatal blow to the

integrity of the jury’s verdict.

                The Government Sought to Mislead the Jury at Trial to Prevent It From
                Learning of Its Own Past Misconduct.

        “[D]ue process is violated not only when the prosecution uses perjured testimony to support

its case, but also where it uses evidence which it knows creates a false impression of a material

fact.” Hamric v. Bailey, 386 F.2d 390, 394 (4th Cir. 1967) (citing Miller v. Pate, 386 U.S. 1

(1967)); accord. United States v. Gentry, No. 7:07-cr-294, 2011 WL 13172167, at *4–11 (D.S.C.

March 10, 2011) (granting a new trial based on the false testimony of government witnesses,



                                                 97
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 108 of 132 PageID #: 22041




quoting Hamric, and explaining that “it is incumbent on the government to notify the defendant

and the Court and to correct false testimony whenever it is offered by one of its witnesses”). That

is exactly what the government did in this case when it attempted to conceal its effort to detain Dr.

Houdersheldt based on false accusations that he violated the conditions of his bond and introduced

testimony designed to mislead the jury into believing Dr. Houdersheldt had, in fact, violated those

conditions.

       According to Crane’s trial testimony, he had been monitoring the BOP records since the

date of Dr. Houdersheldt’s arrest. See Trial Tr. at 202:18–24. It would be more accurate to state

that Crane was hoping to catch Dr. Houdersheldt with violating his conditions of bond by issuing

new prescriptions.

       Regardless, Crane came across information from the BOP website that suggested that Dr.

Houdersheldt had been continuing to issue new prescriptions after his release on bond. See ECF

No. at 9:17–10:7. Crane provided this unverified information to government counsel Barras. Trial

Tr. at 203:3–204:9. But rather than taking any steps to verify that these were, in fact, new

prescriptions, Mr. Barras simply fed this information to the probation officer assigned to supervise

Dr. Houdersheldt while on bond who felt constrained to file a petition to revoke Dr. Houdersheldt’s

bond. ECF No. 166 at 4:18–24 (“On January 16th, I was contacted by Andrew Barras, who is a

U.S. Department of Justice attorney. He had received documentation from DEA Jason Crane, it

was documentation pulled directly from the West Virginia prescription drug monitoring program.

It appeared that the defendant had written 20 prescriptions for controlled substances, which was in

violation of his bond.”).

       As a result of the petition, a warrant was issued for Dr. Houdersheldt’s arrest. At his initial

appearance on the petition, the government moved for detention and asked for a continuance to



                                                 98
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 109 of 132 PageID #: 22042




prepare for the detention hearing. See id. at 2:8–21. Although granting temporary detention, the

Magistrate Judge set the detention hearing for the next day. Id. at 14:4–7. Nevertheless, Dr.

Houdersheldt was required to spend the night in the local county jail and appeared the next morning

for the detention hearing in manacles and an orange jumpsuit.

       Before the hearing, Crane went to the three pharmacies where the prescriptions were filled

where he learned that two of the prescriptions were not new prescriptions but simply refills of

prescriptions issued before the date of Dr. Houdersheldt’s arrest. ECF No. 163 at 39:15–44:11;

44:18–45:5. As to the third prescription, Crane could not read the original prescription date

because it was covered by a pharmacy sticker. Id. at 35:1–36:3. But government counsel was

careful not to ask Crane whether he had learned when the prescription was issued from the

pharmacist. Id. Thankfully, the defense was able to establish that this prescription was also written

prior to Dr. Houdersheldt’s arrest and the imposition of his bond conditions. Id. at 62:5–11.

       In short, Crane knew before the hearing that Dr. Houdersheldt had not violated any

condition of his bond. Trial Tr. at 211:3–5, 227:3–228:15. None of them were written in violation

of the court order by Dr. Houdersheldt. Id. at 227:4–10. And Crane told the government attorneys

that these prescriptions were refills prior to the hearing. Id. at 228:8–15.

        Nevertheless, the government inexplicably went forward with the detention hearing

knowing there was no legitimate basis to revoke Dr. Houdersheldt’s bond. Id. at 228:14–15.

Despite the evidence from his own witness that two of three allegedly new prescriptions were

simply refills, and despite the uncontradicted evidence demonstrating that the third prescription

was also a refill, government counsel improperly and unjustifiably argued for Dr. Houdersheldt’s

continued detention:

       [W]e believe there is sufficient clear and convincing evidence that the defendant
       was issuing controlled substance prescriptions in violation of the Court’s original

                                                  99
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 110 of 132 PageID #: 22043




       order. We feel that this type of behavior is significant enough that we believe
       detention is actually the appropriate remedy in this instance.

ECF No. 163 at 14–19 (emphasis added). The Magistrate Judge rejected this government overreach

and released Dr. Houdersheldt without even hearing any argument from counsel for Dr.

Houdersheldt. Id. at 75:21–7 (“All right. Before you speak, Mr. McMillian, there is not clear and

convincing evidence here.”).

       But during the trial of this case, government counsel again attempted to mislead both this

Court and the jury to conceal the misconduct associated with the attempt to revoke Dr.

Houdersheldt’s bond. To preclude any questions by the defense as to the government’s improper

conduct in connection with the petition to revoke Dr. Houdersheldt’s bond, government attorney

Barras made the following statements to the Court:

       The government’s greater concern would be efforts by the defense to demonstrate
       that the defendant was arrested based on that petition and placed in custody based
       on that petition. That petition itself, that arrest has actually of course nothing to do
       with the matter currently before the Court. The arrest occurred as a result of the
       petition which was filed by the probation department, signed by Magistrate Judge
       Eifert.

       This witness [i.e., Crane] had no role in the arrest of the defendant. It’s my
       understanding his role was at some point to pull the [BOP records] for the
       defendant. He made an effort to locate the hard copy prescriptions referenced in the
       [BOP records], which seemed to demonstrate after September 24th, 2019, the
       defendant had been writing controlled substance prescriptions in violation of the
       order regarding his pretrial release.

Trial Tr. at 127:9–23. These statements to the Court were yet another instance of blatant

falsehoods. And they were made for no other purpose than to mislead the Court into believing that

the government somehow had nothing to do with the attempt to revoke Dr. Houdersheldt’s bond,

which it did, and that the prescriptions Crane obtained actually supported revoking Dr.

Houdersheldt’s bond, which of course they did not.




                                                100
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 111 of 132 PageID #: 22044




       There was no ambiguity in what government counsel was attempting to do, as recognized

by the Court: “As I understand it, the government’s position is that this agent isn’t responsible for

initiating the petition nor arresting the defendant.” Id. at 128:13–15. Accordingly, the Court ruled

that defense counsel could at least ask Crane “whether or not he provided inaccurate or false

testimony concerning whether or not the defendant wrote prescriptions in violation of his pretrial

conditions.” Id.

       But what was unknown to the Court was that both Crane and government counsel Barras

had played an integral role in causing the probation officer to file the petition to revoke bond. The

probation officer explained that role during Dr. Houdersheldt’s initial appearance on the petition:

       On January 16th, I was contacted by Andrew Barras, who is a U.S. Department of
       Justice attorney. He had received documentation from DEA Jason Crane, it was
       documentation that was pulled directly from the West Virginia prescription drug
       monitoring program. It appeared that the defendant had written 20 prescriptions for
       controlled substances, which was in violation of his bond.

ECF No. 166 at 4:18–24 (emphasis added).

       And during his trial testimony, Crane confirmed that DEA had been monitoring Dr.

Houdersheldt’s BOP records, so Crane could send those records to government counsel, Mr.

Barras, or Ms. McFadden. See Trial Tr. at 202:18–24. And when Crane received the records

suggesting that Dr. Houdersheldt had violated his release conditions, Crane did just that and sent

the records to Mr. Barras. Id. at 227:3–228:15

       Although Crane tried to protect Mr. Barras by “failing to recall” whether it was government

counsel or the probation officer who requested the records, id. at 204:22–25, the fact that he

provided the records to Mr. Barras, who then forwarded them the probation officer, necessarily

answers that question. And the probation officer confirmed that Crane had a substantial role in

causing the filing of the petition. Mr. Barras, contrary to his feigned limited understanding before

the Court, was the catalyst for the petition.
                                                 101
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 112 of 132 PageID #: 22045




        But government counsel took the next step and attempted, perhaps successfully, to deceive

the jury. Knowing that the Court was going to allow at least some limited exploration of Crane’s

role in getting the probation officer to file the petition to revoke bond, Mr. Barras carefully directed

Crane’s testimony through leading questions, to imply, falsely, that the government had done

nothing wrong in connection with securing that petition. Id. at 182:1–184:14. At no time during

Crane’s direct testimony did the government acknowledge that it had been responsible for feeding

the probation officer the misleading information, that it knew before the detention hearing that

there was no basis for seeking to revoke Dr. Houdersheldt’s bond, or that the continued attempt to

keep him detained was nothing short of vindictive. Rather, the false impression left (after Mr.

Barras effectively testified for Crane) was that Dr. Houdersheldt probably violated his conditions

of release, but that the Magistrate Judge denied the probation officer’s petition anyway. Id.

        After defense counsel made it clear through his cross-examination of Crane that Dr.

Houdersheldt had not violated the conditions of his bond, id. at 202:21–211:11, see also 227:3–

228:15 (establishing the same later on re-cross), Mr. Barras made one more attempt to mislead the

jury. On redirect, he asked Crane whether “eventually it was determined for the most part [the

prescriptions that were used to seek Dr. Houdersheldt’s detention] were actually refills.” Id. at

223:16–7. For the most part? This question was intended to leave the impression with the jury,

and this Court, that one or more of the prescriptions giving rise to the petition to revoke bond had,

in fact been new prescriptions. Again, this characterization of the facts is flat-out false.

        The Due Process Clause prohibits this type of chicanery. Gentry, 2011 WL 13172167, at

*7 (rejecting the government’s attempt to “parse the language” of defense counsel’s questions to

show that misleading testimony was literally true). And government counsel’s false statements to

this Court and the intentional efforts to mislead the jury are just two more reasons that Dr.



                                                  102
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 113 of 132 PageID #: 22046




Houdersheldt is entitled to a new trial, free from the vindictive influence of the current government

attorneys.

               Government Counsel Intentionally Asked Inflammatory Questions of Ms.
               Leslie to Mislead the Jury Into Believing That Dr. Houdersheldt Had Traded
               Drugs For Sex.

       While Ms. Leslie stalwartly denied a sexual relationship between herself and Dr.

Houdersheldt, government counsel nonetheless seeded the record with inflammatory—and

patently false—suggestions that evidence existed (which did not) to prove that Ms. Leslie traded

sex for drugs. To do so, Mr. Barras posited a series of leading questions on direct examination

designed to mislead the jury:

       Q.     During the course of that two hour [government interview], were you asked
       anything in particular regarding the defendant and your relationship with him?

       A.      Yes.

       Q.      What were you asked?

       A.      Just, ah, what was going on as far as our relationship, and was I just meeting
       to get the prescriptions or was there something else, like a form of payment or any
       favors to me or to him for getting a prescription, which there were not.

       Q.      What kind of favors?

       A.      Well, I took it as, after we had talked for a little while, sexual favors.

       Q.      Why was that your interpretation?

       A.      Because one of the interviewers was basically saying that.

       Q.      Saying what exactly?

       A.      If there was any favors, more than a hug, more than a friendly hug, things
       like that. And I said, no, there was not.

       Q.      More than a hug in terms of what exactly?

       A.      I guess sexual -- they were getting at sexual favors, like for -- I took it as for
       getting my prescription, but that wasn’t the case. [Dr. Houdersheldt] was trying to
       help me out because I was trying to run the farm and take care of our property in
       the valley and mymother.
                                                 103
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 114 of 132 PageID #: 22047




      Q.     How many times did the officers, if you can give us a number, did they
      mention sex or a sexual relationship with the defendant?

      A.     Several times. I don’t know the exact number.

      Q.      At any point, did you tell the officers that you had a sexual relationship with
      the defendant?

      A.     No huh-uh No, not at all.

      Q.     Why not?

      A.     Because there wasn’t. It didn’t happen.

      Q.     Did you describe generally your relationship with the defendant?

      A.     Yes.

      Q.     At no point did you say you and the defendant had sex?

      A.     No.

      Q.     Did you describe any physical contact with the defendant outside of what
      you just referenced, a hug, that kind of thing?

      A.     Pardon me?

      Q.     At any point during your contact with the officers that day, did you reference
      any actual physical contact outside of that hug that you just mentioned?

      A.     No.

      Q.      Was it your impression that the officers believed you had a sexual
      relationship with the defendant?

      A.     At first, yes, that’s what I believed.

      Q.     Why not just tell them what you thought they wanted to hear?

      A.     Because I was telling the truth, and there was no sexual relationship.

      Q.      During your contact with the officers, did you mention the incident we
      talked about yesterday with the farm and the comments the defendant had for you?

      A.     Yes.

      Q.     Okay. Specifically the incident regarding him asking about sex?

      A.     Yes.

                                               104
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 115 of 132 PageID #: 22048




Trial Tr. at 652:1–654:10 (emphasis added).

       Ms. Leslie was the government’s star fact witness. But because she would not say what the

government needed the jury to hear, government counsel testified for her to persuade the jury that

the missing evidence existed.

       The government knew before trial that Ms. Leslie had repeatedly denied having a sexual

relationship with Dr. Houdersheldt. More importantly, she repeatedly denied that she had ever

traded sex for drugs or that Dr. Houdersheldt had even suggested such an arrangement. In other

words, the government had no evidence to support their hope that such an arrangement had been

made between Dr. Houdersheldt and Ms. Leslie.

       But there was no concern for the truth or the answers the witness gave. If it could not

introduce evidence of sex for drugs, the government would suggest that such evidence existed

based on the questions government counsel asked. With no good faith basis for the questions, the

government’s conduct was improper. See Barbe v. McBride, 521 F.3d 443 (4th Cir. 2008) ([T]o

have a good faith basis, [t]he examiner must have a reasonable factual foundation . . . . The good

faith basis does not have to be admissible evidence, but it must be something that persuades the

trial judge the question is proper . . . .” (quoting Michael H. Graham, Handbook of Federal

Evidence § 607:2 (6th ed. 2006) and Franklin D. Cleckley, Handbook on Evidence for West

Virginia Lawyers § 6–8(B)(2)(c) (4th ed. 2000)) (internal citations omitted) (second alteration in

original)). And because they were highly prejudicial and designed to mislead the jury, this line of

questioning violated Dr. Houdersheldt’s right to a fair trial. See Hamric v. Bailey, 386 F.2d at 394;

Gentry, 2011 WL 13172167, at *4–11.




                                                105
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 116 of 132 PageID #: 22049




               The Government Prejudiced the Jury Immediately Prior to Deliberations By
               Misstating the Evidence During Closing Argument.

       Improper closing arguments “may so infect the trial with unfairness as to make the resulting

conviction a denial of due process.” United States v. Lighty, 616 F.3d 321, 359 (4th Cir. 2010).

“To determine whether a prosecutor’s argument violated a defendant’s due process rights,” the

Fourth Circuit “examines: (1) whether the remarks were, in fact, improper, and, (2) if so, whether

the improper remarks so prejudiced the defendant’s substantial rights that the defendant was denied

a fair trial.” United States v. Abdallah, 911 F.3d 201, 220-21 (4th Cir. 2018) (citations omitted).

Factors relevant to the question of whether a prosecutor’s improper argument warrants a new trial

include:

       (1) the degree to which the prosecutor’s remarks had a tendency to mislead the jury
       and to prejudice the accused; (2) whether the remarks were isolated or extensive;
       (3) absent the remarks, the strength of competent proof introduced to establish the
       guilt of the accused; and (4) whether the comments were deliberately placed before
       the jury to divert attention to extraneous matters. We also consider (5) whether the
       prosecutor’s remarks were invited by improper conduct of defense counsel, and (6)
       whether curative instructions were given to the jury.

United States v. Chong Lam, 677 F.3d 190, 203,04 (4th Cir. 2012). The Fourth Circuit has

emphasized that the relevant factors must be considered in “in the context of the entire trial, and

no one factor is dispositive.” United States v. Wilson 135 F.2d 291, 299 (4th Cir. 1999).

       The requirement to consider the factors in the light of the entire trial is often read to mean

that if the remainder of the trial is free of error a prosecutor’s improper closing arguments may be

harmless. See United States v. N-Jie, 276 F. App’x. 325, 331 (4th Cir. 2008) (where comments

were isolated and the evidence was otherwise strong, improper argument did not warrant a new

trial). But the converse is also necessarily true: Even where an improper closing argument,

considered in isolation, appears relatively harmless, when such arguments are part of a pattern of

misconduct that pervades the entire trial, the prejudice of the comments may well tip the balance

                                                106
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 117 of 132 PageID #: 22050




in favor of a new trial. See, e.g., United States v. Basham, 561 F.3d 302, 330 (4th Cir. 2009)

(“Pursuant to the cumulative error doctrine, the cumulative effect of two or more individually

harmless errors has the potential to prejudice a defendant to the same extent as a single reversible

error.”).

        In this case, the prosecutors made multiple improper and highly prejudicial statements

during their closing arguments. The following statements, placed in the full context of trial, are the

most egregious:

               1.      The Government Lied to the Jury, Telling Them that Dr. Whaley
                       Prescribed Drugs Illegally and Falsely Asserting that He Agreed with
                       Dr. Munzing’s Testimony.

        During cross-examination, defense expert Dr. Whaley acknowledged that his license to

prescribe controlled substances had not been renewed approximately a month before trial. Trial

Tr. at 982:16–20. Dr. Whaley, who is retired, attempted to explain that he had not written

prescriptions for any controlled substances since his DEA license expired, but the prosecutor, who

had consistently badgered him throughout cross, cut him off. Id. at 984:3–13. Attempting to

prevent Dr. Whaley from ever making that point, the prosecutor proceeded to repeatedly ask

whether he had a current prescriptive license until the Court finally sustained an objection to the

repetitive, filibustering questions. Id. at 984:3–985:13. Despite this skullduggery, Dr. Whaley was

able to clearly testify—twice—that he had not prescribed controlled substances since the date that

his license expired. Id. at 984:12–13; 1013:15–20. No testimony or other evidence was ever

introduced to suggest that Dr. Whaley had violated any law or DEA regulation in his prescriptive

practices.




                                                 107
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 118 of 132 PageID #: 22051




       But in her closing argument, Ms. McFadden told the jury this: “By his own admission, as

he sat there today, [Dr. Whaley] is in violation of DEA regulations that require him to have a valid

state license to prescribe. Those were his words.” Id. at 1044 (emphasis added). That was a lie.

       Then, the government went even further, asserting Dr. Whaley had testified that Dr.

Houdersheldt improperly prescribed opioids for the treatment of a patient’s fibromyalgia: “Both

experts testified to that.” Id. at 1040:16–18. Another falsehood. In fact, Dr. Whaley testified that

Dr. Houdersheldt was not prescribing controlled substances for fibromyalgia. Id. at 899:7–14.

Rather, the patient was receiving opioids to help control the pain from his inflammatory arthritis.

Id.

               2.      The Government Lied to the Jury By Arguing That Dr. Houdersheldt
                       Was Providing Drugs to Ms. Leslie to Groom Her for Sex.

       Unable to browbeat Ms. Leslie into agreeing that she had traded drugs for sex, the

government was left without a shred of evidence to support that wild theory. Desperate to

compensate in some way for this complete lack of evidence, Ms. McFadden made the following

misleading statements to the jury:

       Leslie, he used these prescriptions as a means to kind of groom her and get her to
       be dependent on him and his prescriptions, so he could get up that courage to talk
       to her, travel with her, get in a car with her, travel to a farmhouse with her and
       prescribe her pills as he asked her to have sex.

Trial Tr. at 1036:10–15.

       He continued to provide her with opioids so that she would provide him
       companionship, friendship, and he could possibly use to groom her to give her those
       prescriptions that she craved because that was what was best for him, not for his
       patient.

Id. at 1042:17–21.

       Since she could not prove that Dr. Houdersheldt had already traded drugs for sex, Ms.

McFadden sought to confuse and deceive the jury into believing that it was simply a matter of time

                                                108
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 119 of 132 PageID #: 22052




before that occurred. But Ms. Leslie had been Dr. Houdersheldt’s patient for over a decade when

this fanciful farm trip supposedly took place. See Trial Tr. at 553:2–3. And she was his patient for

nearly another year after. Yet Ms. Leslie testified that except for that one instance, Dr.

Houdersheldt never made romantic overtures of any kind to her. Id. at 683:22–684:3. And he never,

ever suggested that he would only give her prescriptions in return for sex.

       In short, the government’s argument was salacious, prejudicial, and unsupported by any

evidence whatsoever. It undoubtedly misled the jury and is an additional ground for granting a

new trial here.

                  3.   The Government Lied to the Jury, Telling Them Ms. Leslie Had
                       Nothing to Gain by Her Testimony.

       The most outrageous and intentionally prejudicial comments were those asserting that Ms.

Leslie had nothing to gain by her testimony. These statements were not only unsupported by any

evidence, they were directly contradicted by the recording of, and Ms. Leslie’s testimony

regarding, her first interrogation, during which she was cajoled, warned, threatened, and then

offered a deal. See supra Section II.A.2. But the prosecutor completely ignored that evidence and

lied to the jury: “[Ms. Leslie] testified without any gain.” Trial Tr. at 1042:22. “Ms. Leslie has

absolutely nothing to gain from participating in this process. She has nothing to gain from coming

in here and testifying to you as to her addiction, as to her background, as to the issues that she’s

faced.” Id. at 1067:8–12. And, “she’s got nothing to gain from this, except as she told you

yesterday, perhaps she can help someone else who is on this very scary and dangerous path.” Id.

at 1067:14–17.

       In addition to the fact that this argument was not based on any evidence and had, as they

were intended to do, a high probability of misleading the jury, they also constitute improper

vouching. See, e.g., United States v. Lewis, 10 F.3d 1086, 1089 (4th Cir. 1993) (“Vouching

                                                109
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 120 of 132 PageID #: 22053




generally occurs when the prosecutor’s actions are such that a jury could reasonably believe that

the prosecutor was indicating a personal belief in the credibility of the witness.”). By claiming,

falsely, that Ms. Leslie had nothing to gain, government counsel was telling the jury that he knew

she had not been promised anything in return for testimony; that she did not have a non-prosecution

agreement with the government; and, therefore, that her testimony was credible. But “the

prosecutor may not, among other things, make explicit personal assurances that a witness is

trustworthy or implicitly bolster the witness by indicating that information not presented to the

jury supports the testimony.” Lewis at 1089 (emphasis added).

               4.     The Government Lied to the Jury, Suggesting That Dr. Houdersheldt
                      Attempted to Obstruct Justice

       As discussed above, Chief Mullins was interviewed by government investigators and

counsel about the telephone call Dr. Houdersheldt made to him after encountering Duran in the

park. When asked if Dr. Houdersheldt had attempted to interfere with Duran’s investigation, Chief

Mullins told government counsel and company that Dr. Houdersheldt had not done or requested

anything improper. Ex. K at ¶ 13–15. But, as explained in Section IV.B, supra, both McFadden

and Barras argued to the contrary in closing.

       Both knew that is not what happened. But once again, the truth was not about to stand in

the way of a conviction.

               5.     Government counsels’ improper closing arguments deprived Dr.
                      Houdersheldt of his right to a fair trial.

       “Whether improper argument by government counsel has so prejudiced the trial process as

to require reversal must be gauged from the facts of each trial.” United States v. Harrison 716

F.2d 1050, 1051 (4th Cir. 1983). Vouching for Ms. Leslie’s credibility by itself provides a

sufficient basis for concluding that Dr. Houdersheldt’s right to a fair trial was denied. But when


                                                110
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 121 of 132 PageID #: 22054




added to the other examples of improper argument, it is beyond cavil that Dr. Houdersheldt

suffered prejudice. And this undeniable reality is only amplified when considered in context with

the other errors and instances of misconduct that pervaded Dr. Houdersheldt’s trial.

       The prosecutors’ comments were neither isolated nor inadvertent. Rather, these arguments

were calculated to persuade the jury that Dr. Houdersheldt was a disreputable person, a bad doctor,

and nothing short of a drug dealer who preyed upon his patients for sexual gratification. But when

“gauged” against the evidence actually presented at trial, and when viewed through the lens of the

repeated acts of government misconduct, there can only be one conclusion: the prosecutors in this

case abandoned their constitutional duty to ensure that Dr. Houdersheldt received a fair trial, and

instead became advocates for a conviction at all costs.

       Dr. Houdersheldt is entitled to a new trial free of the stains of this misconduct.

VI.    THE COURT FAILED TO PROPERLY INSTRUCT THE JURY

       This Court’s instructions to the jury were erroneous in two critical respects: First, the Court

failed to instruct the jury that, to convict Dr. Houdersheldt, it must find that he knowingly and

intentionally issued prescriptions outside the boundaries of legitimate medical practice. Second,

the Court failed to give an accomplice/co-conspirator instruction regarding Ms. Leslie. The failure

to give these instructions inured to Dr. Houdersheldt’s prejudice and warrants a new trial.

       A.      The Court Failed to Instruct the Jury Regarding the Specific Intent
               Component of “Beyond the Bounds of Medical Practice.”

       Title 21, Section 841(a) makes it a crime to distribute or dispense a controlled substance,

except as authorized under other provisions of the Controlled Substance Act. On the face of the

statute, no medical practitioner could legally prescribe controlled substances.

       But the CSA expressly provides an exemption for medical practitioners who are registered

with DOJ. Specifically, § 822(b) provides that persons who register with DOJ (that is, persons who

                                                111
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 122 of 132 PageID #: 22055




obtain a license from DEA) “are authorized to possess, manufacture, distribute, or dispense such

substances or chemicals.” The only limitation on a medical practitioner’s authority to prescribe

controlled substances is found in 21 C.F.R. § 1306.04:

       A prescription for a controlled substance to be effective must be issued for a
       legitimate medical purpose by an individual practitioner acting in the usual course
       of his professional practice. An order purporting to be a prescription issued not in
       the usual course of professional treatment or in legitimate and authorized research
       is not a prescription within the meaning and intent of section 309 of the Act (21
       U.S.C. 829)) and the person knowingly filling such a purported prescription, as well
       as the person issuing it, shall be subject to the penalties provided for violations of
       the provisions of law relating to controlled substances.

(Emphasis added). And therein lies the problem with the Court’s instructions.

       In explaining the elements of the offense with which Dr. Houdersheldt was charged, the

Court instructed the jury as follows:

       Now, to sustain its burden of proof in connection with each of these charges, the
       government must prove the following three elements beyond a reasonable doubt:
       First, the defendant knowingly and intentionally distributed a quantity of a
       controlled substance; second, at the time of distribution, the defendant knew that
       the substance distributed was a controlled substance; and, third, the defendant’s
       actions were not for legitimate medical purposes in the usual course of professional
       medical practice or were beyond the bounds of medical practice.

Trial Tr. at 1029:22–1030:6. The requirement to prove knowledge and intent with respect to the

first two elements prevents a conviction based on a mistaken or accidental distribution of a

controlled substance.

       But notably absent from this instruction is the requirement that the jury find that Dr.

Houdersheldt knew that he was issuing prescriptions outside the boundaries of his professional

practice and that he intended to do so. The failure to include this necessary mens rea with respect

to the third element invited the jury to convict based on nothing more than an honest but mistaken

belief on Dr. Houdersheldt’s part that the issuance of the prescriptions charged as a crime were

within the bounds of medical practice.

                                                112
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 123 of 132 PageID #: 22056




       But the CSA does not make mistakes in judgment or differences of opinion among

physicians concerning appropriate treatment a federal crime. Nor should it. Rather, as every court

to consider this issue has held, the only way to differentiate honest doctors who are exercising

their medical judgment in how to treat their patients from those who use their medical licenses as

a means to get rich on the backs of drug addicts is to require proof of knowledge and intent not

just, as this Court instructed, with respect to the first two elements, but also—and most critically—

with respect to the only element that is ever really in dispute in the prosecution of a physician for

illegally prescribing controlled substances:     whether the prescriptions were knowingly and

intentionally issued outside the bounds of legitimate medical practice.

       In Feingold, for example, the court squarely held that:

       a practitioner who acts outside the usual course of professional practice may be
       convicted under § 841(a) only if he does so intentionally. If a practitioner’s
       distribution of controlled substances becomes illegal only by virtue of the fact that
       his actions are outside the usual course of professional practice, it follows that the
       practitioner must have deliberately acted in this fashion in order for him to be
       convicted of a crime.

454 F.3d at 1007-08 (emphasis added). Accordingly, the Feingold court set forth the requirements

for conviction of a physician under § 841 as follows:

       [T]he government must prove (1) that the practitioner distributed controlled
       substances, (2) that the distribution of those controlled substances was outside the
       usual course of professional practice and without a legitimate medical purpose, and
       (3) that the practitioner acted with intent to distribute the drugs and with intent to
       distribute them outside the course of professional practice. In other words, the jury
       must make a finding of intent not merely with respect to distribution, but also with
       respect to the doctor’s intent to act as a pusher rather than a medical professional.

Id. at 1008 (emphasis added).

       Similarly, the Fourth Circuit itself has stated that conviction under § 841 requires that the

physician “act with specific intent.” Tran, 18 F.3d at 1144. Accordingly, the Court approved the

following jury instructions:

                                                113
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 124 of 132 PageID #: 22057




       A doctor dispenses a drug in good faith in medically treating a patient, then the
       doctor has dispensed the drug for a legitimate medical purpose in the usual course
       of medical practice. That is, he has dispensed the drug lawfully. Good faith in this
       context means good intentions in the honest exercise of best professional judgment
       as to a patient’s need. It means the doctor acted in accordance with what he believed
       to be proper medical practice.

Id. at 1138 (emphasis added). In short, it is a physician’s subjective belief that is critical, not

whether an honestly held belief is contrary to some arbitrary standard applied by pseudo-experts

who spend their time on the witness stand rather than in the day-to-day grind of treating actual

patients with a variety of illnesses and medical needs.

       Every other circuit court which has considered this issue has reached this same conclusion.

See United States v. Kohli, 847 F.3d 843, 490 (7th Cir. 2017), (“the evidence must show that the

physician not only intentionally distributed drugs, but that he intentionally acted as a pusher rather

than a medical professional” (emphasis added, citation omitted)); United States v. Sabean, 885

F.3d 27, 46 (1st Cir. 2017) (to prove a violation of the CSA, “the government had to establish

beyond a reasonable doubt that the defendant knowingly prescribed a controlled substance outside

the usual course of professional medical practice and without a legitimate medical purpose”

(emphasis added, citation omitted)); United States v. Birbragher, 603 F.3d 478, 488 (8th Cir. 2010)

(“The language in the course of professional practice clearly means that a doctor is not exempt

from the statute when he takes actions that he does not in good faith believe are for legitimate

medical purposes.” (emphasis added, citations omitted)); United States v. Veal, 23 F.3d 985, 988

(6th Cir. 1994) (“To convict him on the drug distribution charges, therefore, the government was

required to prove (a) that Mr. Veal filled prescriptions that were not issued for a legitimate medical

purpose, and (b) that he did so knowing that the prescriptions were invalid.” (emphasis added));

United States v. Rosenberg, 515 F.2d 190, 197 (9th Cir. 1975) (“[T]he jury had to look into Dr.

Rosenberg’s mind to determine whether he prescribed the pills for what he thought was a medical

                                                 114
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 125 of 132 PageID #: 22058




purpose or whether he was passing out the pills to anyone who asked for them. (emphasis added)).

See also United States v. Chube II, 538 F. 3d 693, 697 (7th Cir. 2008) (“In order to support a

violation of the CSA, the jury had to find that the Doctors knowingly and intentionally acted

“outside the course of professional practice” and without “a legitimate medical purpose.”

(emphasis added)).

       Despite this circuit unanimity, the instructions here failed to direct the jury that, in order to

convict Dr. Houdersheldt, it was required to conclude beyond a reasonable doubt that Dr.

Houdersheldt intentionally issued the prescriptions in question outside the bounds of legitimate

medical practice, not simply that the prescriptions, perhaps mistakenly, were outside the bounds

of legitimate medical practice.

       The problem with the Court’s instructions was succinctly identified by the Massachusetts

Supreme Judicial Court in Commonwealth v. Stirlacci, 137 N.E. 3d 375 (Mass. 2001):

       The distinguishing factor between proper and improper prescribing, or between
       mere malpractice and criminal conduct, is the practitioner’s intent. The defining
       feature of a valid prescription is that it is issued for a legitimate medical purpose.
       This means that its issuance is the product of an honest exercise of professional
       judgment as to a patient’s medical needs in accordance with what the practitioner
       reasonably believes to be proper medical practice.

Id. at 385 (citations omitted). This Court’s instructions failed to recognize this distinction.

       As such, they permitted the jury to convict based on much less than what the law requires.

Dr. Houdersheldt deserves a new trial with a properly instructed jury.

       B.      The Court Failed to Instruct the Jury on How to Consider the Testimony of
               an Unindicted Co-Conspirator Like Ms. Leslie.

       As discussed above, if the government’s theory of the case is to be given any credit, Ms.

Leslie was unquestionably an unindicted coconspirator. See, supra, Sections II.A.3, IV.A.1.

Indeed, the agents told her as much during her first interview. Id. Accordingly, this Court erred in

failing to give an accomplice instruction.
                                                 115
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 126 of 132 PageID #: 22059




       The Fourth Circuit has long held that an instruction warning the jury to consider the

testimony of an accomplice or coconspirator is required when that accomplice testifies at trial. See,

e.g., United States v. Harvey, 159 F. App’x. 451, 457 (4th Cir. 2005) (the “general rule is

that accomplice instructions are preferred” because of the “inherent unreliability of this

testimony”). Indeed, the Fourth Circuit has held that, in cases like this, accomplice instructions are

so critical that a court must give one sua sponte; failure to do so can be reversible error. United

States v. Smith, 459 F.2d 12 (4th Cir. 1972) (In “close cases where the uncorroborated testimony

of an accomplice provides the sole basis for the government’s case and where that testimony is

shown to be unreliable or incredible, then the trial court’s failure to give such an instruction may

constitute reversible error.”). The instruction is also warranted where—as likely was the case here,

see, supra, Sections II.A.3, IV.A.1—the accomplice is testifying under some form of immunity.

See United States v. Brooks, 928 F.2d 1043, 1049 (4th Cir. 1990).

       The government’s case here was essentially a one-fact-witness case. It is thus undeniable

that the prosecution was heavily dependent on Ms. Leslie, and, indeed, could not have proceeded

without her. This explains, at least in part, the lengths to which the government was willing to go

to coerce Ms. Leslie into cooperating and lie to the defense and the Court regarding the

government’s efforts to avoid or delay discovery of her ongoing addiction problems. Supra,

Section II.A.2.

       Given the crucial role she played in the case, then, an accomplice instruction was essential.

Among other salubrious effects, such an instruction would have thwarted the government’s

shameless—and demonstrably false—argument in closing that Ms. Leslie had nothing to gain from

her testimony and also would have given the jury much-needed pause before crediting Ms. Leslie’s




                                                 116
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 127 of 132 PageID #: 22060




uncorroborated testimony. The failure to give the instruction was prejudicial, reversible error but

can be remedied now by granting Dr. Houdersheldt a new trial.

VII.   EVEN IF NO SINGLE ERROR OR INSTANCE OF MISCONDUCT
       ENUMERATED IN THIS BRIEF IS INDEPENDENTLY SUFFICIENT TO
       WARRANT DISMISSAL OR A NEW TRIAL, THE CUMMULATIVE IMPACT OF
       THESE MYRIAD MISSTEPS MAKES DISMISSAL OR A NEW TRIAL AN
       ABSOLUTE NECESSITY.

       For the reasons explained above, the errors and many of the government’s acts of egregious

misconduct in this case, taken individually, justify either dismissal of the indictment or the granting

of a new trial to Dr. Houdersheldt. But even if the Court were, for some reason, to disagree with

this conclusion, the cumulative impact of error and misconduct undoubtedly is severe enough to

warrant complete dismissal. Instances of government misconduct may rarely be enough to justify

full-blown dismissal of an indictment. See United States v. Chapman, 209 F. App’x 253, 275 (4th

Cir. 2006) (“conduct warranting a dismissal of the indictment would need to be substantially more

egregious than conduct that would warrant the granting of a new trial.”). But see United States v.

Omni Intern. Corp. 634 F. Supp. 1414, 1440 (D. Md. 1986) (dismissal of indictment warranted for

multiple acts of government misconduct). But this is one of those rare cases.

       The government’s misconduct here knew virtually no bounds. To name a few instances, its

attorneys and agents: (1) unlawfully seized, interrogated, and threatened the star witness with

indictment to secure her cooperation; (2) included false information in an affidavit for purposes of

misleading a Magistrate Judge and securing a search warrant; (3) misused an administrative

process to illegally secure evidence for use in a criminal case; (4) sought to detain Dr. Houdersheldt

based on false evidence for no purpose other than to punish him for exercising his right to trial;

(5) misled this Court with regard to the role the government attorneys played in seeking to revoke

Dr. Houdersheldt’s bond; (6) withheld critical evidence of a non-prosecution agreements with a

key witness; (7) suppressed evidence of Ms. Leslie’s continued opioid use in violation of Giglio
                                                 117
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 128 of 132 PageID #: 22061




and this Court’s pretrial order; (8) lied to defense counsel about Ms. Leslie’s continued opioid use

in an effort to induce a guilty plea; (9) lied to this Court about the withholding of that same

impeachment evidence; (10) suppressed critical impeachment evidence with regard to the

government’s expert witness; (11) suppressed exculpatory evidence from an interview with Chief

Mullins; (12) sought to inflame the jury through questions to government witnesses regarding a

supposed trade of sex for drugs when there was no evidence to support those allegations; (13)

misled the jury through the solicitation of false testimony, including about whether the

government’s star witness’s testimony had been induced by threats or promises; and (14) made

prejudicial statements in closing argument that were not based on evidence introduced during the

trial or that were rendered false by evidence already in the government’s possession.

       Even if any one of these examples was not sufficient in isolation to warrant dismissal,

surely the entire constellation of misconduct, when viewed as a whole, demands dismissal of the

indictment. In Omni, a strikingly similar case, the district court felt compelled to dismiss the

indictment, albeit without prejudice, based on the cumulative effect of repeated acts of government

misconduct. Specifically, the district court found that, as in this case, the government attorneys

withheld and perhaps altered documents requested by the defense, the government agents testified

untruthfully during pre-trial proceedings, and the government attorneys showed a total lack of

candor regarding these deceptions during colloquies with the court. 634 F. Supp. At 1423–36.

Accordingly, although the court dismissed the indictment without prejudice, it prohibited the

original investigating agents and the prosecutors from participating in any new case brought. Id.

at 1436–40; accord United States v. Burns, 2016 WL 3910273 (suppression of evidence and false

statements to the court warranted a new trial and the removal of the prosecutor from the case).




                                                118
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 129 of 132 PageID #: 22062




        As in Omni, the amount of misconduct in this case warrants the severe sanction of dismissal

of the indictment—and here, with prejudice. But should the Court elect to dismiss the indictment

without prejudice, Dr. Houdersheldt’s constitutional right to a fair trial can only be vindicated by

the removal of the rogue prosecutors and agents, hell-bent on putting Dr. Houdersheldt’s head on

a pike, who willingly offered false testimony and committed so many other acts of misconduct

before this Court. Omni, at 1440. Permitting their continued involvement will simply embolden

this prosecution team to acts of further misconduct.

        If the Court nonetheless believes that dismissal is too severe a sanction, the cumulative

impact of the errors and misconduct identified in this brief, as well as the overall weakness of the

government’s case, justifies granting Dr. Houdersheldt a new trial. See, e.g., United States v.

Basham, 561 F.3d 302 (4th Cir. 2009) (“Pursuant to the cumulative error doctrine,

the cumulative effect of two or more individually harmless errors has the potential to prejudice a

defendant to the same extent as a single reversible error.”); United States v. Mitchell, 1 F.3d 235,

245-46 (4th Cir. 1993) (“In light of the pervasive nature of this error, and the failure of the district

court to even attempt to cure that error, we conclude that this case presents the ‘rare instance’

where fundamental fairness requires that we grant the appellant a new trial.”). And should the

Court opt to grant Dr. Houdersheldt a new trial rather than dismiss the indictment, the prosecutors

and agents should still be excluded from participation in those new proceedings.

        Eighty-five years ago, the Supreme Court laid down the standard for the conduct of federal

prosecutors:

        The United States Attorney is the representative not of an ordinary party to a
        controversy, but of a sovereignty whose obligation to govern impartially is as
        compelling as its obligation to govern at all; and whose interest, therefore, in a
        criminal prosecution is not that it shall win a case, but that justice shall be done. As
        such, he is in a peculiar and very definite sense the servant of the law, the twofold
        aim of which is that guilt shall not escape or innocence suffer. He may prosecute

                                                  119
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 130 of 132 PageID #: 22063




        with earnestness and vigor—indeed, he should do so. But, while he may strike hard
        blows, he is not at liberty to strike foul ones. It is as much his duty to refrain from
        improper methods calculated to produce a wrongful conviction as it is to use every
        legitimate means to bring about a just one.

Berger v. United States, 295 U.S. 78, 88 (1935).

        The outrageous government misconduct in this case flies in the face of these standards. The

prosecutors in this case and their investigatory accomplices must be held to account. Their conduct,

combined with the numerous other legal errors and the weakness of evidence against him, deprived

Dr. Houdersheldt of a fair trial and cries for redress. At the very least, he is entitled to a new trial

based on their cumulative impact.

                                          CONCLUSION

        It is true that motions for judgment of acquittal, dismissal of an indictment, or for a new

trial are rarely granted. But this case should be the exception to the rule. Here, the government

failed to present sufficient evidence to support Dr. Houdersheldt’s convictions. And it was only

able to obtain convictions because of evidentiary errors, constitutional violations, and deeply

troublingly government misconduct. Dr. Houdersheldt therefore asks this Court to enter a

judgment of acquittal or dismiss the indictment. In the alternative, based on these numerous errors,

Dr. Houdersheldt is entitled to a new trial.




                                                  120
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 131 of 132 PageID #: 22064




Dated: October 8, 2020        Respectfully submitted,

                              /s/ Paul M. Flannery
                              Paul M. Flannery (OH: 0091480) (pro hac vice)
                              F LANNERY  G EORGALIS , LLC
                              1375 E. 9th St., 30th Floor
                              Cleveland, OH 44114
                              Tel/Fax: (216) 367-2094
                              paul@flannerygeorgalis.com

                              /s/ David A. Brown, Sr.
                              David A. Brown, Sr. (NC 48997) (pro hac vice)
                              F LANNERY  G EORGALIS , LLC
                              212 South Tryon Street, Suite 1410
                              Charlotte NC 28281
                              Tel/fax: (704) 949-2251
                              dbrown@flannerygeorgalis.com

                              /s/ Colin J. Callahan
                              Colin J. Callahan (PA 328033) (pro hac vice)
                              F LANNERY  G EORGALIS , LLC
                              707 Grant Street, Suite 1745
                              Pittsburgh, PA 15219
                              Tel/Fax (412) 254-8602
                              ccallahan@flannerygeorgalis.com

                              /s/ Mark McMillian
                              Mark McMillian (WV 0009912)
                              Mark McMillian – Attorney at Law, L.C.
                              Boulevard Tower, Suite 900
                              1018 Kanawha Blvd., East
                              Charleston, WV 25301
                              (304) 720-9099
                              (304) 720-0290 (FAX)
                              mark@markmcmillian.com

                              /s/ Jerri Jeaneen Legato
                              Jerri Jeaneen Legato (WV 0006978)
                              Legato Law PLLC
                              1018 Kanawha Blvd. East, Suite 1200
                              Charleston, WV 25301
                              (304) 340-9910
                              (304) 344-2869 (FAX)
                              jeaneenlegato@gmail.com

                              Counsel for Defendant Dr. Houdersheldt

                                       121
Case 3:19-cr-00239 Document 186 Filed 10/08/20 Page 132 of 132 PageID #: 22065




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 8, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.

                                               Respectfully submitted,

                                               /s/ Paul M. Flannery
                                               Paul M. Flannery




                                                 122
